ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_04_FR.txt.                    OPINION INDIVIDUELLE
             DE M. LE JUGE CANÇADO TRINDADE

raduction]

                          TABLE DES MATIÈRES
                                                               Paragraphes

 I. PROLÉGOMÈNES                                                          3-7
II. LES « PRINCIPES GÉNÉRAUX DE DROIT » : RETOUR SUR LES TRAVAUX
    PRÉPARATOIRES DU STATUT DE LA COUR ET DE SA DEVANCIÈRE               8-16
II. AUTONOMIE DES PRINCIPES GÉNÉRAUX DE DROIT EN TANT QUE
    « SOURCE » FORMELLE DU DROIT INTERNATIONAL                          17-19
V. LE RECOURS AUX PRINCIPES DANS LA JURISPRUDENCE DE LA COUR            20-25
V. LES PRINCIPES GÉNÉRAUX DE DROIT — INTERNE ET INTERNATIONAL           26-47
    1. Enseignements à tirer des travaux préparatoires du Statut de
       la Cour et de sa devancière                                      26-28
    2. La doctrine et les principes généraux de droit                   29-47
       a) Du temps de la Cour permanente                                29-36
       b) A l’époque de la Cour                                         37-47
VI. CHAMP D’APPLICATION RATIONE MATERIAE DES « PRINCIPES GÉNÉ-
    RAUX » DU DROIT INTERNATIONAL                                       48-51
II. LES PRINCIPES GÉNÉRAUX DU DROIT INTERNATIONAL DE L’ENVIRON-
    NEMENT                                                              52-96
    1. Le principe de prévention                                        54-61
    2. Le principe de précaution                                        62-92
       a) Les risques                                                   69-73
       b) L’incertitude scientifique                                    74-92
    3. Les principes de prévention et de précaution combinés            93-96
II. LA RECONNAISSANCE DES PRINCIPES DE PRÉVENTION ET DE PRÉCAU-
    TION PAR LES PARTIES ADVERSES                                      97-113
    1. Le principe de prévention                                      100-102
    2. Le principe de précaution                                      103-113
X. LA DIMENSION TEMPORELLE À LONG TERME : L’ÉQUITÉ INTERGÉNÉRA-
    TIONNELLE                                                         114-131
X. LA DIMENSION TEMPORELLE SOUS-JACENTE : LE DÉVELOPPEMENT
    DURABLE                                                           132-147

                                                                         125

    1. La formulation et les implications du développement du-
       rable                                                        132-140
    2. Les Parties à l’instance avaient conscience des implications
       du développement durable                                     141-147
XI. L’ÉTABLISSEMENT JUDICIAIRE DES FAITS                                 148-151
II. AU-DELÀ DE LA DIMENSION INTERÉTATIQUE : ASPECTS CONNEXES             152-190
    1. Les impératifs de la santé humaine et du bien-être des popu-
       lations                                                          153-164
    2. Le rôle de la société civile dans la protection de l’environne-
       ment                                                             165-171
    3. Au-delà de la réciprocité : les obligations à caractère objectif 172-178
    4. La personnalité juridique de la CARU                             179-190
II. LES PRINCIPES FONDAMENTAUX EN TANT QUE SUBSTRAT DE L’ORDRE
    JURIDIQUE LUI-MÊME                                         191-200
V. LA DIMENSION AXIOLOGIQUE DES PRIMA PRINCIPIA                          201-206
V. LES « PRINCIPES    GÉNÉRAUX    DE   DROIT »   TÉMOINS   DU   STATUS
    CONSCIENTIAE DE LA COMMUNAUTÉ INTERNATIONALE                         207-217
VI. ÉPILOGUE                                                             218-220




                                                                            126

 1. Si je me suis rangé à la décision que la majorité de la Cour vient de
ndre dans l’affaire des Usines de pâte à papier sur le fleuve Uruguay
 rgentine c. Uruguay), c’est parce qu’elle énonce les conclusions pou-
 nt être tirées d’une stricte appréciation des éléments de preuve versés
  dossier, mais je ne puis, à mon grand regret, souscrire à certaines
 rties du raisonnement suivi dans le présent arrêt, déplorant en particu-
r le peu de cas que la Cour a fait des principes généraux de droit. Je me
ns donc tenu d’exposer les fondements de ma position personnelle en la
atière. A cette fin, j’examinerai dans la présente opinion individuelle le
ocessus d’élaboration des principes généraux en droit international
ntemporain, afin de bien cerner les questions qui sont en jeu ici. Il res-
rtira clairement de l’examen ci-après que ma propre conception des
jeux de l’espèce diffère de celle de la majorité de la Cour, telle que révé-
  par le raisonnement formulé dans cette affaire des Usines de pâte à
 pier.
 2. Ma position personnelle s’inscrit dans un courant de pensée qui
 st développé en droit international au fil des neuf dernières décennies
e 1920 à 2010) et qui, depuis le milieu des années 1970, a également
ouvé écho dans le domaine du droit international de l’environnement.
e mon point de vue, les principes généraux possèdent une autonomie
opre aussi bien en droit interne qu’en droit international. Les juridic-
 ns internationales se sont ces dernières années intéressées à leur champ
application ratione materiae, et la Cour internationale de Justice
  « Cour ») a un rôle important à jouer en la matière, me semble-t-il, en
êtant l’attention voulue à la fonction de ces principes généraux, qui
cupent une place particulière dans l’évolution du corpus juris foison-
 nt du droit international contemporain. Ces considérations à l’esprit,
ntame l’examen de quelques points préliminaires.


                            I. PROLÉGOMÈNES

3. Quelle que soit la façon dont les parties en litige lui présentent leur
 aire, la Cour n’est ni limitée ni liée dans son action par leurs argu-
ents : elle demeure totalement libre d’établir elle-même les faits et le
oit applicable. Ce faisant — comme elle est totalement libre de le faire,
 ns l’exercice rigoureux de sa fonction —, la Cour dévoile nécessaire-
ent à un observateur perspicace sa propre conception du droit. Un rai-
nnement juridique peut toujours se construire de différentes manières,
  même dans une affaire comme celle des Usines de pâte à papier
 rgentine c. Uruguay), j’ai naturellement tendance à m’intéresser davan-
ge aux principes juridiques qu’aux substances chimiques, contrairement
ce que la Cour a fait.
4. Dans le cadre de son examen des obligations de fond découlant du
 tut du fleuve Uruguay de 1975, la Cour s’est livrée, avec diligence et
 e, à une longue et nécessaire analyse de l’effet des rejets de l’usine sur la
 alité de l’eau du fleuve Uruguay (arrêt, par. 234-264), mais elle semble

                                                                          127

   pas s’être donné autant de peine au sujet des principes généraux de
oit (y compris ceux du droit international de l’environnement), qu’elle
a évoqués qu’en passant, sans s’y arrêter, dans quelques paragraphes de
n arrêt 1. Je me sens donc tenu, dans la présente opinion individuelle, de
nter de rétablir l’équilibre en faisant la part belle aux principes juridi-
 es, en particulier à ceux qui sont applicables en l’espèce. J’agis ainsi
 ns un esprit constructif, en osant espérer que la Cour fera plus grand
s des principes juridiques dans ses décisions futures ; après tout, ces der-
ères décennies, les principes juridiques m’ont été bien plus familiers que
   substances chimiques.
 5. Cette question est étroitement liée à celle de la détermination du
oit applicable en l’espèce, qui renvoie elle-même inéluctablement aux
ources » du droit, du droit international s’entend. Même si les parties
   litige n’invoquent pas les principes généraux de droit devant elle, la
our est totalement libre de les prendre d’office en considération. Il se
ouve que, dans cette affaire des Usines de pâte à papier, les deux
 rties, l’Argentine et l’Uruguay, ont bel et bien invoqué ces principes ;
 urtant, la Cour, pour des raisons qui m’échappent, a préféré ne pas s’y
rêter, manquant une occasion unique d’apporter une contribution
marquable à notre discipline. En effet, une question déterminante qui
  nt immédiatement à l’esprit ici, pour régler une affaire comme celle-ci,
   celle de savoir si une juridiction internationale telle que la Cour peut
   doit avoir recours aux principes du droit de l’environnement, en appli-
tion de l’alinéa c) du paragraphe 1 de l’article 38 de son Statut.
 6. Ces principes, propres au droit international de l’environnement,
 mprennent les principes de prévention et de précaution, auxquels
  joutent celui de l’équité intergénérationnelle, qui s’inscrit nécessaire-
ent dans la durée, et la notion de pérennité sous-jacente au principe
   développement durable. Ces principes doivent également être gardés
  ’esprit pour statuer sur les faits de l’affaire qui nous occupe. Voici
 elques-unes des questions préalables qui sont à prendre en considéra-
  n, et qui ne semblent pas avoir été examinées de manière suffisam-
ent claire jusqu’ici : a) la référence aux « principes généraux de droit »
 urant à l’alinéa c) du paragraphe 1 de l’article 38 du Statut de la
our vise-t-elle uniquement les principes établis in foro domestico ou
 globe-t-elle aussi ceux définis à l’échelle du droit international ? b) ces
 rniers sont-ils uniquement ceux du droit international général ou
 mprennent-ils également ceux qui sont propres à un domaine parti-
 lier de ce droit ?
 7. Dans la présente opinion individuelle, je m’intéresserai ensuite,
mpte tenu des faits qui sont en cause en l’espèce, à certains aspects


  Pour une lecture des considérants de la Cour (et non des arguments des Parties), voir
paragraphe 101 (principe de prévention), le paragraphe 145 (principe de bonne foi), le
 agraphe 162 (principe dit onus probandi incumbit actori) et le paragraphe 164
 pproche » de précaution).

                                                                                  128

nnexes qui dépassent la dimension interétatique (si familière à la Cour),
 savoir : les impératifs liés à la santé humaine et au bien-être des
 pulations ; le rôle de la société civile dans la protection de l’environ-
ment ; les obligations revêtant un caractère objectif, au-delà de la réci-
ocité ; et la personnalité juridique de la commission administrative du
uve Uruguay (la « CARU »). Enfin, et ce n’est pas le moins impor-
nt, j’envisagerai les principes généraux de droit pertinents dans leur
mension axiologique, et en tant qu’indicateurs du status conscientiae
   la communauté internationale. Dans cette optique, il me faudra
ut d’abord revenir sur les travaux préparatoires de l’article 38 du
atut (de la Cour et de sa devancière) — qui ont fait couler tant
encre — ainsi que sur le recours aux principes dans la jurisprudence
  la Cour, aux fins de l’examen à réaliser dans le cadre de la présente
 aire.


II. LES « PRINCIPES GÉNÉRAUX DE DROIT » : RETOUR SUR LES TRAVAUX
    PRÉPARATOIRES DU STATUT DE LA COUR ET DE SA DEVANCIÈRE


8. L’une des questions les plus débattues au sein du comité consultatif
  juristes chargé d’élaborer le Statut de la Cour permanente de Justice
 ernationale (la « Cour permanente »), en juin et juillet 1920, portait sur
 sens et sur le contenu matériel à attribuer aux principes généraux
  droit en tant que « source » (formelle) du droit international. Dans sa
oposition initiale, le président Edouard Descamps recensa parmi les
uatre) sources possibles « les règles de droit international telles que les
connaît la conscience juridique des peuples civilisés » 2. Lors des débats
   2 juillet 1920, cette proposition rencontra une vive opposition en la
rsonne d’Elihu Root, pour qui les principes de justice variaient d’un
 ys à un autre 3. Le président Descamps répondit que cela pouvait être
 rai en partie, lorsqu’il s’agi[ssai]t de certaines règles secondaires » ; tou-
 ois, ajouta-t-il,
   « ce n’est plus vrai lorsqu’il s’agit de la loi fondamentale du juste
   et de l’injuste, profondément gravée au cœur de tout être humain et
   qui reçoit son expression la plus haute et la plus autorisée dans la
   conscience juridique des peuples civilisés » 4.
9. Albert de Lapradelle était lui aussi opposé à la vision positiviste
Elihu Root selon laquelle les juges ne pouvaient statuer qu’en applica-
n de « règles reconnues » en l’absence desquelles ils devaient « pronon-
r] un non liquet » — une vision qu’il qualifia d’« inadmissible », avant

 Cour permanente de Justice internationale, comité consultatif de juristes, Procès-
baux des séances du comité avec annexes, 16 juin-24 juillet 1920, La Haye, Van Lan-
huysen Frères, 1920, point 3, p. 306, annexe 3.
 Ibid., p. 310.
 Ibid., p. 310-311.

                                                                              129

ajouter qu’« on p[ouvait] limiter la compétence des arbitres, mais
 n ... celle des juges » 5. Tentant de débloquer la situation, lord Philli-
ore estima que, « [e]n général[,] tous les principes du droit commun sont
plicables aux rapports internationaux. Ce sont en fait des règles de
oit international » 6. George Francis Hagerup ajouta que les juges
vaient rendre leur décision à l’aune des « règles du droit », et « non pas
clarer qu’il leur est impossible, faute de règles, de se prononcer. Il ne
ut pas qu’un déni de justice soit possible » 7.
10. Dans cet ordre d’idées, le président Descamps, lui aussi hostile à la
 ssibilité d’un non liquet, affirma que, si aucune règle n’existait en droit
nventionnel ou coutumier, le juge devait alors appliquer les principes
néraux de droit 8. Il réaffirma ensuite clairement sa position jusnatura-
te, en confirmant la quête à mener — au-delà des traités et de la cou-
me — pour trouver
   « la norme de la justice objective dans des conditions qui soient pré-
   cisément de nature à prévenir l’arbitraire... [L]a justice objective est
   la norme naturelle dont l’application s’impose au juge... Le second
   des clairs regards que je donne au juge, c’est la conscience juridique
   des nations civilisées dans ses éclatantes manifestations. » 9
 11. Lors des débats du lendemain, le 3 juillet 1920, lord Phillimore
prima son propre point de vue, à savoir que les principes généraux
 sés au point 3 tel qu’amendé) étaient ceux qui étaient acceptés par
utes les nations in foro domestico 10. Albert de Lapradelle admit que
s principes « constitu[ai]ent aussi des sources de droit international »,
 urvu toutefois qu’ils fissent « l’unanimité ou la quasi-unanimité » 11. La
oposition initiale (supra) fut modifiée et, dans la proposition soumise
 r Elihu Root, les « quatre » sources possibles comprenaient « les prin-
pes généraux de droit reconnus par les peuples civilisés » 12. Cette solu-
 n constituait manifestement, pour le comité consultatif de juristes,
   compromis entre les partisans de l’approche jusnaturaliste et les
nants du positivisme, dont les chefs de file étaient le président Edouard
escamps et Elihu Root, respectivement.
 12. Cette formulation fut adoptée à titre provisoire, pour former la
 se de ce qui allait devenir peu de temps après le paragraphe 3 de l’ar-
 le 38 du Statut de la Cour permanente, puis de la Cour actuelle (actuel
 néa c) du paragraphe 1 de l’article 38). Deux déclarations importantes

 Cour permanente de Justice internationale, comité consultatif de juristes, Procès-
baux des séances du comité avec annexes, 16 juin-24 juillet 1920, op. cit. supra note 2,
335.
 Ibid., p. 316.
 Ibid., p. 317.
 Ibid., p. 318-319 ; voir aussi p. 322.
 Ibid., p. 323.
0 Ibid., p. 335.
1 Ibid., p. 313-314.
2 Ibid., p. 344, annexe 1.



                                                                                   130

rent faites en faveur de l’insertion d’une référence expresse aux prin-
pes généraux de droit dans le projet de liste recensant les sources for-
elles du droit international. La veille de l’adoption provisoire, le
ésident Edouard Descamps défendit avec éloquence l’existence
une « justice objective », dans les termes suivants :

      « C’est une des convictions les plus profondes de ma vie vouée à
   l’étude et à la pratique du droit international qu’il n’est pas possible
   de chasser du domaine de l’ordre juridique, en ses applications, une
   loi fondamentale de justice, ... pour promulguer certaines règles
   comme nécessairement liées à l’économie essentielle des rapports
   sociaux dans la vie internationale, et comme s’appliquant à la diver-
   sité des faits qu’embrasse cette vie.
   . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      N’hésitons donc pas ... à placer, parmi les normes que doit suivre
   le juge dans la solution des différends qui lui sont soumis, la loi de
   la justice objective... [L]a loi du juste et de l’injuste, telle qu’elle est
   gravée et tracée de façon ineffaçable au cœur des peuples civilisés,
   ... est non seulement l’élément générateur par excellence du pro-
   grès du droit international, mais le complément indispensable pour
   le juge de l’application du droit, dans la haute mission qui lui
   est conférée. » 13

 13. Le jour de l’adoption provisoire, Raul Fernandes s’exprima lui
 ssi en faveur de l’inclusion, dans la partie du texte à l’examen, d’une
 érence expresse aux principes généraux de droit, afin de répondre aux
 soins du juge et de lui permettre de statuer. Il indiqua que « les sen-
nces ainsi fondées » — sur les principes généraux de droit — « sont en
gle générale les plus justes, car les principes s’inspirent toujours de la
  tice, tandis que la loi formelle s’en écarte souvent » 14. Les règles dé-
 ulant de ces principes « ne sont établies ni par convention ni par
 utume », et le projet examiné aurait, de l’avis de Raul Fernandes,
 aucoup gagné « en accordant à la Cour internationale de Justice le
 uvoir de juger — à défaut de droit conventionnel ou coutumier —
 on les principes de droit international » 15.
 14. Dernier point, mais non des moindres, Albert de Lapradelle fit
 server au cours des débats qu’il suffisait de faire référence aux « prin-
pes généraux de droit » sans exiger que ceux-ci aient été reconnus par les
 euples civilisés » ; cette exigence lui semblait « superflue puisque qui dit
oit dit civilisation » 16. Ses confrères ne virent toutefois pas l’intérêt de

3 Cour permanente de Justice internationale, comité consultatif de juristes, Procès-

baux des séances du comité avec annexes, 16 juin-24 juillet 1920, op. cit. supra note 2,
324-325.
4 Ibid., p. 345-346.
5 Ibid., p. 346.
6 Ibid., p. 335.



                                                                                   131

 supprimer, et elle fut conservée. Le projet, qui faisait référence aux
 ncipes généraux de droit en question, fut adopté 17 et devint le projet
article 35 18, puis l’article 38 du Statut de la Cour permanente.
15. Un quart de siècle plus tard, lors des débats de la conférence de San
 ancisco de 1945 qui précédèrent l’adoption de la Charte des Nations
nies et du Statut de la Cour, les délégations participantes (quatrième com-
 ssion, premier comité) convinrent que l’article 38 correspondant du
 uveau Statut ne ferait pas l’objet d’une revision générale ; le moment
était « pas opportun », comme le rapporteur Jules Basdevant le fit obser-
r 19. La seule modification mineure introduite — dans le chapeau de l’ar-
le 38 — fut le résultat d’une proposition chilienne, adoptée à l’unanimité 20.
16. Le nouvel article 38 du Statut débutait — et débute toujours —
mme ceci : « La Cour, dont la mission est de régler conformément au
oit international les différends qui lui sont soumis, applique... » Il a
 rfois été dit que cette modification mineure, la seule qui ait été appor-
   au libellé de l’article 38, devait servir à éclaircir le texte : pourtant,
 bsence de cette précision dans la version antérieure du Statut n’avait
 s empêché la Cour permanente, en son temps, de « se considérer
mme un organe de droit international ; cet ajout a[vait] néanmoins
 ur effet de renforcer ce caractère chez la nouvelle Cour » 21.


          III. AUTONOMIE DES PRINCIPES GÉNÉRAUX DE DROIT
     EN TANT QUE « SOURCE » FORMELLE DU DROIT INTERNATIONAL

17. La mens legis de l’expression « principes généraux de droit » figu-
nt à l’alinéa c) du paragraphe 1 de l’article 38 du Statut de la Cour
dique clairement que ces principes constituent, en eux-mêmes, une
ource » (formelle) du droit international, et qu’ils ne doivent pas néces-
 rement être subsumés sous la coutume ou les traités. La position d’une
rtie de la doctrine contemporaine, qui consiste à tenter de déterminer si
  principe donné a atteint le « statut » de « norme » du droit internatio-
l coutumier, ou s’il est « reconnu » en droit international conventionnel,
sse tout bonnement à côté de l’essentiel et pèche d’un point de vue
nceptuel. Elle revient à ne pas saisir qu’un principe général de droit est
 s différent d’une règle du droit international coutumier ou d’une
 rme du droit international conventionnel. Un principe n’est pas une
 rme ou une règle ; celles-ci en sont inspirées, et lui restent subordon-
es. Un principe n’est pas une coutume ni une norme conventionnelle.

7 Cour permanente de Justice internationale, comité consultatif de juristes, Procès-

baux des séances du comité avec annexes, 16 juin-24 juillet 1920, op. cit. supra note 2,
584.
8 Ibid., p. 730.
9 Documents de la conférence des Nations Unies sur l’organisation internationale

n Francisco, 1945), t. XIV, p. 843.
0 Ibid., t. XIII, p. 284-285.
1 Ibid., t. XIII, p. 392.



                                                                                   132

 18. Il n’est pas rare que les principes juridiques généraux soient expres-
ment invoqués, ou visés, non seulement dans des traités et la pratique
 ernationale (des Etats et d’autres sujets du droit international), mais
 ssi dans la jurisprudence nationale et internationale (voir infra), et
 ns la doctrine. Mais, quand bien même ils ne seraient pas invoqués de
 sorte, ils n’en demeureraient pas moins une « source » formelle auto-
 me du droit international. En outre, à notre époque, ils sont également
voqués ou visés dans les résolutions d’organisations internationales (à
 mmencer par celles de l’Organisation des Nations Unies) ; bien que ces
 olutions ne figurent pas dans la liste contenue à l’alinéa c) du para-
aphe 1 de l’article 38 de son Statut, la Cour en tient compte et les
 plique (voir infra). Le fait que les principes généraux soient ainsi visés
  invoqués dans différentes manifestations ou sources formelles du droit
 ernational témoigne de leur importance et la proclame. Mais, même si
  n’était pas le cas, les principes généraux conserveraient tout de même
ur place, aux origines et aux fondements de tout système juridique ; à
es yeux, nul système juridique ne peut exister sans eux. La Cour ne peut
  laisser de côté.
 19. Qui plus est, il me semble que les principes généraux de droit
  qu’ils s’expriment en droit interne ou en droit international — consti-
ent en eux-mêmes, dans la liste des sources « formelles » recensées à
 rticle 38 du Statut de la Cour, une catégorie foncièrement distincte du
oit international coutumier ou conventionnel. Ils ont leur existence
opre, en tant que l’une des « sources » (formelles) du droit international
otée d’une autonomie) auxquelles le juge peut avoir recours, compte
nu des circonstances de l’affaire concernée. Lors de la rédaction du Sta-
  de la Cour permanente (et de la Cour actuelle), ces principes n’ont pas
  assimilés à la coutume ni aux traités, mais ont été désignés comme un
 tre type, différent, de source « formelle » du droit international. Et c’est
nsi qu’ils ont, si je ne m’abuse, été appliqués par la Cour et par sa
 vancière dans une jurisprudence constante (voir infra).


IV. LE RECOURS AUX PRINCIPES DANS LA JURISPRUDENCE DE LA COUR

20. Dans sa jurisprudence, la Cour et sa devancière ont, pour régler les
 aires portées devant elles, souvent eu recours aux principes généraux
  droit. Elles ont interprété cette expression comme englobant égale-
ent les principes généraux du droit international. La Cour permanente,
 r exemple, dans son arrêt en l’affaire Oscar Chinn (1934), fit expressé-
ent référence aux « principes généraux du droit international » (arrêt,
34, C.P.J.I. série A/B n° 63, p. 81 et 87). Dans la célèbre affaire rela-
 e à l’Usine de Chorzów (1928), elle vit dans l’obligation de réparer en
s de manquement à un engagement international « un principe [général]
  droit international » (fond, arrêt n° 13, 1928, C.P.J.I. série A n° 17,
  29). Et dans l’affaire des Concessions Mavrommatis en Palestine
924), elle présenta la protection des ressortissants ou des personnes fai-

                                                                         133

nt l’objet du recours à la protection diplomatique comme « un principe
  mentaire du droit international » (arrêt n° 2, 1924, C.P.J.I. série A
  2, p. 12).
 21. Quant à la Cour actuelle, elle a également appliqué les principes
néraux de droit en ce sens, c’est-à-dire en tant qu’englobant les prin-
pes reconnus à la fois in foro domestico (puis transposés à l’échelle inter-
 tionale) et dans le cadre du droit international lui-même. Ainsi, dans
n arrêt en l’affaire du Détroit de Corfou (1949), la Cour invoqua les
  rincipes ... bien reconnus » du droit international (Royaume-Uni
 Albanie, fond, arrêt, C.I.J. Recueil 1949, p. 22). Dans son avis consul-
  if sur les Réserves à la convention pour la prévention et la répression du
 me de génocide (1951), la Cour, après s’être référée à la « conscience
 maine », indiqua que les principes sous-tendant la convention contre le
nocide « obligea[ie]nt les Etats même en dehors de tout lien convention-
 l » (C.I.J. Recueil 1951, p. 23).
 22. Dans son arrêt en l’affaire Nicaragua c. Etats-Unis d’Amérique, la
our se référa à plusieurs reprises aux « principes généraux de base du
oit humanitaire » (Activités militaires et paramilitaires au Nicaragua
  contre celui-ci, C.I.J. Recueil 1986, p. 113-114, par. 218, p. 114-115,
 r. 220, et p. 129-130, par. 255). Toujours dans cet arrêt (du 27 juin 1986),
 Cour renvoya aux « principes que l’Assemblée générale a[vait] qualifiés
    « principes fondamentaux du droit international » » (ibid., p. 107,
 r. 203), invoquant elle-même « le principe de non-intervention » (ibid.,
   106, par. 202, et p. 107, par. 204). Longtemps auparavant, dans
 ffaire du Droit de passage sur territoire indien, la Cour avait pris note
   fait que le Portugal avait invoqué la « coutume internationale générale
   les principes généraux de droit » (Portugal c. Inde, fond, arrêt,
 I.J. Recueil 1960, p. 43), sans les considérer comme synonymes, bien
 tendu.
 23. La Cour a par exemple invoqué le principe de l’autodétermination
 s peuples dans son avis consultatif sur la Namibie (C.I.J. Recueil 1971,
 31, par. 52), dans son arrêt en l’affaire relative au Timor oriental (Por-
gal c. Australie, C.I.J. Recueil 1995, p. 201, par. 29), dans son arrêt en
 ffaire du Différend frontalier (Burkina Faso/République du Mali, C.I.J.
  cueil 1986, p. 566-567, par. 25), dans son avis consultatif sur le Sahara
cidental (C.I.J. Recueil 1975, p. 31-32, par. 55, et p. 33, par. 59) et dans
n avis consultatif sur les Conséquences juridiques de l’édification d’un
ur dans le territoire palestinien occupé (C.I.J. Recueil 2004 (I), p. 271,
 r. 88). Dans son arrêt précité relatif au Timor oriental, la Cour pré-
nta le principe de l’autodétermination des peuples comme l’« un
 s principes essentiels du droit international contemporain » (C.I.J.
  cueil 1995, p. 102, par. 29). Dans l’affaire relative au Projet
  bčíkovo-Nagymaros, la Cour utilisa indifféremment les expressions
  n principe du droit international », « un principe général de droit »
  ongrie/Slovaquie, arrêt, C.I.J. Recueil 1997, p. 53, par. 75) et « un
  ncipe de droit international ou un principe général de droit » (ibid.,
 r. 76).

                                                                         134

 24. Les principes généraux de droit appliqués par la Cour relèvent
 ssi bien du droit substantiel 22 que du droit procédural. Dans la (pre-
 ère) affaire des Essais nucléaires (1974), la Cour invoqua, entre autres,
  principe de la bonne foi (bona fides) (Nouvelle-Zélande c. France,
 I.J. Recueil 1974, p. 472, par. 46). Dans son avis consultatif relatif à la
  mande de réformation du jugement no 158 du Tribunal administratif
s Nations Unies, la Cour fit fond sur le principe général de droit dit de
galité des armes (des parties à la procédure) (C.I.J. Recueil 1973,
  180, par. 36). En d’autres occasions (voir, par exemple, l’avis consul-
  if quant à l’Effet de jugements du Tribunal administratif des Nations
nies accordant indemnité, C.I.J. Recueil 1954, p. 53, et l’arrêt en
 ffaire relative à l’Application de la convention pour la prévention et la
pression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-
 onténégro), C.I.J. Recueil 2007 (I), p. 90, par. 115), elle invoqua le prin-
pe de la chose jugée. Dans l’affaire du Différend frontalier (Burkina
 so/République du Mali, C.I.J. Recueil 1986, p. 565, par. 20, et p. 567,
 r. 26), elle eut recours au principe de l’uti possidetis.
 25. Dans le dernier avis consultatif qu’elle a rendu, il y a cinq ans, sur
    Conséquences juridiques de l’édification d’un mur dans le territoire
 lestinien occupé (2004), que j’ai déjà évoqué, la Cour a déterminé les
 rincipes de droit international » à appliquer pour répondre à la ques-
 n qui lui avait été posée par l’Assemblée générale des Nations Unies
 .I.J. Recueil 2004 (I), p. 154, par. 39, p. 171, par. 86, et p. 181,
 r. 114). La Cour a expressément mentionné le principe de l’interdiction
   la menace ou de l’emploi de la force (paragraphe 4 de l’article 2 de la
harte des Nations Unies), et celui de l’autodétermination des peuples 23
 .I.J. Recueil 2004 (1), p. 171, par. 87), qu’elle a également présenté
 mme le droit de tous les peuples à disposer d’eux-mêmes (ainsi
 ’exposé à l’article premier des deux Pactes des Nations Unies relatifs
 x droits de l’homme — ibid., p. 171, par. 88, et p. 182, par. 118). La
our s’est aussi référée au principe du règlement pacifique des différends
 id., p. 200, par. 161), ainsi qu’aux principes du droit international
 manitaire (ibid., p. 199, par. 157).

V. LES PRINCIPES GÉNÉRAUX DE DROIT — INTERNE ET INTERNATIONAL
          1. Enseignements à tirer des travaux préparatoires
               du Statut de la Cour et de sa devancière
26. Lorsque l’article 38 du Statut de la Cour permanente fut adopté,
ux courants de pensée prédominaient au sein du comité consultatif

 2 Voir, par exemple, l’avis consultatif sur la Namibie, C.I.J. Recueil 1971, p. 48,
 . 98.
3 Tel qu’établi dans la déclaration de 1970 relative aux principes du droit international

 chant les relations amicales et la coopération entre les Etats (Nations Unies, résolu-
n 2625 (XXV) de l’Assemblée générale).

                                                                                    135

 juristes. Les partisans du premier (Elihu Root et lord Phillimore) vou-
ent présenter ces principes comme ayant été reconnus in foro domes-
 o, tandis que ceux du second (Edouard Descamps et Raul Fernandes)
 ulaient renvoyer simplement aux principes de droit international. Je
ux comprendre la première attitude (sans pour autant l’accepter) puis-
 e c’est en droit interne qu’historiquement les principes généraux du
oit (et surtout du droit procédural) ont trouvé leur première expres-
 n. Le droit des gens (tel que nous l’entendons aujourd’hui) n’est
 paru que plus tard.
27. Toutefois, dire qu’il ne saurait en être autrement revient à adopter
 e position statique et dogmatique dont le bien-fondé reste à démontrer ;
e ne me paraît pas du tout convaincante. De nos jours, étant donné
volution extraordinaire du droit des gens, il n’existe du point de vue épis-
mologique aucune raison de ne pas avoir recours aux principes généraux
  droit tels qu’ils sont reconnus en droit interne comme international
oir infra). Dès 1920, certains penchaient déjà en ce sens. Ce point de vue
  en outre, à mes yeux, parfaitement conforme à la lettre et à l’esprit de
rticle 38 du Statut de la Cour et de sa devancière, et il tient compte du
veloppement progressif que connaît le droit international à notre époque.
28. En droit international contemporain, en effet, les principes généraux
 droit trouvent leur expression concrète non seulement in foro domestico,
ais aussi au niveau international. Nul système juridique ne peut exister
ns eux. Gardant toujours leur autonomie, ils peuvent trouver expression
ns d’autres « sources » ou manifestations formelles du droit international
  non pas uniquement dans les traités ou la coutume) dont la Cour a tenu
mpte dans la pratique, même si elles ne figuraient pas dans la liste de
linéa c) du paragraphe 1 de l’article 38 de son Statut. Je songe notam-
 nt aux résolutions adoptées par les organisations internationales, en
rticulier par l’Assemblée générale des Nations Unies 24. Ces considéra-

 4 Voir d’une manière générale, par exemple, [divers auteurs], Principles of Interna-

nal Law Concerning Friendly Relations and Cooperation (M. Sahovic, dir. publ.), Bel-
 de, Institute of International Politics and Economics/Oceana Publications, 1972, p. 3-
  ; M. Sahovic, « Codification des principes du droit international des relations amicales
de la coopération entre les Etats », Recueil des cours de l´Académie de droit interna-
nal de La Haye, t. 137 (1972), p. 249-310 ; G. Arangio-Ruiz, « The Normative Role of
  General Assembly of the United Nations and the Declaration of Principles of Friendly
 ations », ibid., p. 419-742 ; [divers auteurs], The United Nations and the Principles of
ernational Law — Essays in Memory of M. Akehurst (V. Lowe et C. Warbrick,
   publ.), Londres, Routledge, 1994, p. 1-255. Enfin, en ce qui concerne le point de vue
on lequel les résolutions de l’Assemblée générale des Nations Unies reconnaissent les
ncipes généraux de droit comme des principes universels du droit international, voir les
bats sur « The Role of General Principles of Law and General Assembly Resolutions »,
ange and Stability in International Law-Making (A. Cassese et J. H. H. Weiler,
   publ.), Berlin, W. de Gruyter, 1988, p. 34, 37, 47-48, 50-52 et 54-55 (interventions de
 Riphagen, J. H. H. Weiler, E. Jiménez de Aréchaga. G. Abi-Saab et A. Cassese) ; voir
 si G. Balladore Pallieri, Diritto Internazionale Pubblico, 8e éd. revisée, Milan, Giuffrè,
 2, p. 25-26 et 95-97 ; A. Verdross, « Les principes généraux de droit dans le système des
 rces du droit international public », Recueil d’études de droit international en hommage
 . Guggenheim, Genève, IUHEI, 1968, p. 526 et 530.

                                                                                      136

ns à l’esprit, je vais maintenant rappeler certains dévelop-
ments doctrinaux intéressants sur les principes généraux de droit (tant
   niveau national qu’à l’échelle internationale), qui datent
n seulement de l’époque de la Cour mais aussi du temps de sa
vancière.

           2. La doctrine et les principes généraux de droit
 Du temps de la Cour permanente
 29. L’examen qui va suivre ne vise pas à l’exhaustivité mais se veut
 ectif pour illustrer le point que j’entends démontrer, tel qu’il ressort des
 vrages de doctrine rédigés tant à l’époque de l’ancienne Cour qu’à celle
  la Cour actuelle. Dans son analyse de la jurisprudence de la Cour per-
anente sur les sources du droit international, par exemple, Max Søren-
n, bien qu’adhérant au point de vue, alors dominant, selon lequel les
  ncipes généraux de droit étaient ceux qui s’étaient cristallisés in foro
 mestico 25, ne manqua pas de relever que, déjà à l’époque, certains
  istes (comme Jules Basdevant et Frede Castberg) étaient d’un autre
 is. En effet, une minorité d’auteurs estimait déjà, alors que la Cour per-
anente se trouvait au crépuscule de son existence, que ces principes lui
rmettaient de statuer également sur la base des principes généraux du
oit international lui-même 26.
 30. En fait, l’un des tenants de cette position minoritaire — et, selon
oi, plus éclairée —, Jules Basdevant, soutint par exemple dès 1936 que
es principes généraux de droit reconnus par les nations civilisées peu-
nt être cherchés non seulement dans le droit interne, mais aussi dans le
oit international particulier ou relatif par l’emploi de la méthode com-
 rative » 27. Rechercher ces principes uniquement in foro domestico ne
  ait guère approprié, leur transposition dans le droit international
allant pas toujours sans difficultés, d’où la nécessité absolue de les iden-
  er ou de les reconnaître également au niveau de l’ordre international
 -même, même si cela supposait toujours à l’époque de « sortir des sen-
 rs battus », si je puis dire 28.
 31. De même, dès 1933, Frede Castberg, lorsqu’il examina les travaux
   comité consultatif de juristes qui avait rédigé en 1920 le Statut de la
our permanente (voir supra), contesta le point de vue qui s’était rapi-
ment imposé, à savoir — selon une remarque de lord Phillimore — que
   principes généraux de droit étaient ceux appliqués in foro domestico.
   particulier, Frede Castberg, qui voyait dans ces principes de véritables
  ncipes de justice, fit valoir que

 5Max Sørensen, Les sources du droit international, Copenhague, E. Munksgaard,
6, p. 113.
6 Ibid., p. 113.
7 Jules Basdevant, « Règles générales du droit de la paix », Recueil des cours de

cadémie de droit international de La Haye, t. 58 (1936), p. 504.
8 Voir ibid., p. 498-504.



                                                                            137

   « [i]l serait par trop irrationnel de permettre à la Cour de rechercher
   les normes à appliquer dans ses décisions parmi les principes géné-
   raux de n’importe quel domaine de droit interne, sans qu’elle pût
   statuer selon les principes généraux du droit international. Il n’y a
   aucun motif rationnel pour supposer que, de tous les principes géné-
   raux du droit, précisément ceux du droit international soient exclus
   comme base des décisions de la Cour permanente de Justice interna-
   tionale. Il est vrai que bien des principes généraux du droit interne
   sont valables aussi dans les rapports entre Etats.
   . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      Il y a quelques dizaines d’années, on était peut-être trop porté,
   dans la théorie du droit international, à exclure toute application des
   principes du droit interne. Mais il ne faut pas maintenant se jeter à
   l’autre extrême et vouloir même exclure les principes du droit inter-
   national en faveur des principes du droit interne. Un système aussi
   peu rationnel ne saurait être accepté, à moins qu’il ne soit établi
   d’une manière expresse par un traité... » 29
 32. Je rappellerai aussi le point de vue que deux autres juristes expri-
èrent publiquement sur la question, toujours à l’époque de l’ancienne
our. Dans le cours thématique qu’il donna en 1935 à l’Académie de
oit international de La Haye, Alfred Verdross fit observer que, s’agis-
nt des « sources » du droit international, il existait finalement deux
nceptions fondamentalement opposées : l’une partait de l’« idée du
oit » et l’autre privilégiait le consentement ou la volonté ; la seconde
 retrouvait dans le positivisme (au sens philosophique), tandis que la
emière tendait à affirmer que l’« idée du droit », émanation de la
nscience humaine, ouvrait la voie à un jus gentium universel 30.
 33. Cette approche, fondée sur l’idée d’une « justice objective », défend
 utonomie des principes en question, s’opposant ainsi à la conception
 sitiviste classique, qui soutient qu’ils doivent trouver leur expression dans
  traités ou la coutume 31. Les principes généraux de droit, tels qu’évoqués
  paragraphe 3 de l’article 38 du Statut de la Cour permanente, consti-

 9 Frede Castberg, « La méthodologie du droit international public », Recueil des cours

 l’Académie de droit international de La Haye (RCADI), t. 43 (1933), p. 370 et 372.
actement quarante ans plus tard, en 1973, Frede Castberg, se référant « au grand
ncipe dit pacta sunt servanda », un « principe fondamental du droit international pu-
c », fit observer que, à l’époque, les limites entre ce principe et le droit interne « étaient
  enues plus floues », et insista sur le fait qu’il n’existait selon lui « aucune raison de
 acher ... les principes généraux de droit » des deux grandes branches « traditionnelles »
  droit, à savoir « le droit interne et le droit international public » ; Frede Castberg,
nternational Law in Our Time », RCADI, t. 138 (1973), p. 5 et 8. En d’autres termes, les
ncipes généraux de droit peuvent se retrouver aussi bien au niveau du droit interne qu’à
 helle du droit international lui-même.
 0 A. Verdross, « Les principes généraux du droit dans la jurisprudence internationale »,

cueil des cours de l’Académie de droit international de La Haye, t. 52 (1935), p. 195-197
202-203.
 1 Ibid., p. 216 et 221.



                                                                                         138

ent donc une « source » autonome du droit international 32, et ils peuvent
 e appliqués conjointement avec les traités et la coutume, et utilisés pour
 erpréter les dispositions de traités ou de règles du droit coutumier 33.
 34. Pour sa part, dans une étude publiée dix ans plus tard, en 1944,
harles Rousseau souligna que la notion de « principes généraux de
oit » ne visait pas uniquement les principes du droit interne, mais com-
enait également les principes généraux du droit international 34. Il insis-
 t sur le fait que cette notion recouvrait « les principes universellement
 mis dans les législations internes et les principes généraux de l’ordre
  idique international », « englobant [ainsi] de toute évidence le droit
  ernational aussi bien que le droit interne » 35.
 35. Les principes généraux de droit, entendus en ce sens — poursui-
 it-il —, constituent une « source » autonome du droit international, dis-
  cte des règles coutumières et des normes conventionnelles 36. Il relevait
   outre que, déjà à l’époque, la doctrine semblait partagée sur la ques-
  n : « les auteurs positivistes, pour qui le droit international a un contenu
clusivement volontaire, ont naturellement cherché à minimiser le rôle
s principes généraux du droit » 37 ; les détracteurs du dogme positiviste
  achaient une plus grande importance à ces principes « provenant direc-
ment du droit objectif » 38.
 36. Voilà quelques-unes des réflexions les plus prégnantes qui aient été
 tes au sujet des principes généraux de droit (y compris les principes du
oit international) du temps de la Cour permanente. Comme je l’ai déjà
  , ce ne furent pas les seules, d’autres ouvrages de doctrine ayant été
nsacrés à ce thème particulier, qui suscitait une attention considérable
 ’époque 39. Ainsi, Alejandro Alvarez, dans un exposé de motifs concer-
 nt un projet de déclaration sur les principes du droit international,
 blié à la veille de la seconde guerre mondiale, appela à une reconstruc-
  n du droit international tenant compte non seulement du droit positif
ais aussi des principes, qui orientaient les normes et règles juridiques et
 i, à ses yeux, présidaient au droit international tout entier comme des
manifestations de la conscience juridique des peuples » 40.


 2 A. Verdross, « Les principes généraux du droit dans la jurisprudence internationale »,
  cit. supra note 30, p. 223, 228, 234 et 249.
3 Ibid., p. 227.
4 Ch. Rousseau, Principes généraux du droit international public, vol. I (Sources),

 is, Pedone, 1944, p. 891.
5 Ibid., p. 901.
6 Ibid., p. 913-914.
7 Ibid., p. 926.
8 Ibid., p. 927.
9 Voir aussi, entre autres, T. J. Lawrence, Les principes de droit international, 5e éd.

 d. J. Dumas et A. de Lapradelle), Oxford, University Press, 1920, p. 99-120 ; P. Dere-
 ky, Les principes du droit international, Paris, Pedone, 1932 ; Bin Cheng, General Prin-
 es of Law as Applied by International Courts and Tribunals, Londres, Stevens, 1953 ;
 Scelle, Précis de droit des gens — principes et systématique, Paris, Rec. Sirey, 1934.
0 A. Alvarez, Exposé de motifs et déclaration des grands principes du droit interna-

nal moderne, 2e éd., Paris, Editions internationales, 1938, p. 8-9 et 16-23, et p. 27 et 51.

                                                                                       139

 A l’époque de la Cour
37. L’attention consacrée aux principes du droit international était
en plus grande il y a quelques dizaines d’années (notamment du temps
 la Cour permanente) qu’à l’heure actuelle. Pourtant, ces principes n’en
meurent pas moins, selon moi, de la plus haute importance, puisqu’ils
 pirent et façonnent les normes constituant tout système juridique. Par
passé, des ouvrages de doctrine successifs furent consacrés en particu-
r à l’étude des principes du droit international, sous l’angle des fonde-
ents de cette discipline et de la validité des normes existant en la
atière. Ainsi, dans les années 1950 41 et 1960 42, certains cours furent
 nnés à l’Académie de droit international de La Haye sur le thème des
 ncipes de droit international, qui fut repris dans des monographies des
 nées 1960 43 et 1970 44. Par la suite, exception faite de quelques ouvra-
s 45, l’intérêt pour la question semble avoir décliné, de façon assez sur-
enante, à mesure que se répandait une approche apparemment prag-
atique — et regrettable — de l’étude du droit international.
38. Bien que la nécessité d’examiner les principes de droit international
mble avoir été reléguée au second plan ces vingt-cinq dernières années,
s principes sont toutefois restés très présents dans la doctrine, y compris
ntemporaine 46. Le système juridique international tout entier est impré-

1 Voir H. Rolin, « Les principes de droit international public », Recueil des cours de

cadémie de droit international de La Haye (RCADI), t. 77 (1950), p. 309-479 ;
 Schwarzenberger, « The Fundamental Principles of International Law », RCADI, t. 87
55), p. 195-385 ; P. Guggenheim, « Les principes de droit international public », RCADI,
 0 (1952), p. 5-189 ; Ch. Rousseau, « Principes de droit international public », RCADI,
 3 (1958), p. 369-549 ; G. Fitzmaurice, « The General Principles of International Law,
nsidered from the Standpoint of the Rule of Law », RCADI, t. 92 (1957), p. 1-223.
2 Voir M. Sørensen, « Principes de droit international public », Recueil des cours de

cadémie de droit international de La Haye (RCADI), t. 101 (1960), p. 1-251 ; P. Reu-
  « Principes de droit international public », RCADI, t. 103 (1961), p. 429-656 ; R. Y. Jen-
gs, « General Course on Principles of International Law », RCADI, t. 121 (1967),
327-600.
3 Voir M. Miele, Principi di Diritto Internazionale, 2e éd., Padoue, Cedam, 1960 ;

 Delbez, Les principes généraux du contentieux international, Paris, LGDJ, 1962 ;
Delbez, Les principes généraux du droit international public, 3e éd., Paris, LGDJ, 1964 ;
 Kelsen, Principles of International Law, 2e éd., New York, Holt Rinehart & Winston,
 6 ; W. Friedmann, « The Uses of « General Principles » in the Development of Inter-
 ional Law », American Journal of International Law (1963), vol. 57, p. 279-299 ;
  Virally, « Le rôle des « principes » dans le développement du droit international »,
cueil d’études de droit international en hommage à P. Guggenheim, Genève, IUHEI,
 8, p. 531-554 ; M. Bartos, « Transformations des principes généraux en règles positives
 droit international », Mélanges offerts à J. Andrassy, La Haye, Nijhoff, 1968, p. 1-12.
4 Voir, par exemple, B. Vitanyi, « La signification de la « généralité » des principes de

 it », Revue générale de droit international public (1976), vol. 80, p. 536-545.
5 Voir, par exemple, I. Brownlie, Principles of Public International Law, 6e éd.,

ford, Clarendon Press, 2003, p. 3 et suiv.
6 Voir, par exemple, H. Thierry, « L’évolution du droit international — Cours général

droit international public », Recueil des cours de l´Académie de droit international de
  Haye (RCADI), t. 222 (1990), p. 123-185 ; G. Abi-Saab, « Cours général de droit
ernational public », RCADI, t. 207 (1987), p. 328-416.

                                                                                       140

 é de ces principes, qui jouent un rôle important dans l’élaboration du
oit international et dans son application. Dans certaines disciplines (par
emple le droit de l’espace extra-atmosphérique), ils ont ouvert la voie
 l’élaboration d’un nouveau corpus juris, dans un nouveau domaine
   droit international qui devait être réglementé, et les principes initia-
ment proclamés demeurent parfaitement d’actualité 47. Tel est le cas, par
emple, du droit international moderne de l’environnement (voir infra).
 39. Les principes de droit international sont des principes directeurs
ordre général et, en cela, ils diffèrent des normes ou règles du droit
  ernational positif, qu’ils transcendent. Piliers fondamentaux du sys-
me juridique international (comme de tout système juridique), ces prin-
pes expriment l’idée de droit, ainsi que l’idée de justice, puisqu’ils sont
 miroir de la conscience de la communauté internationale 48. Quelle que
  t la façon dont on les appréhende, ces principes se trouvent à un
veau incontestablement supérieur à celui des normes et règles du droit
  ernational positif. Celles-ci sont certes obligatoires, mais elles obéis-
nt aux principes 49. Sans eux, les règles ou les techniques pourraient être
  lisées à n’importe quelle fin, ce qui serait indéfendable.
 40. Dans le cadre des Nations Unies déjà, Grigori Tounkine milita avec
gacité en faveur de l’application par la Cour des principes généraux du
oit international. Attentif à la seule modification introduite (sur la pro-
 sition du Chili) à l’alinéa c) du paragraphe 1 de l’article 38 du nouveau
atut de la Cour en 1945 (supra) — qui donna à celle-ci pour fonction
 e régler conformément au droit international les différends qui lui
 aient] soumis » —, Grigori Tounkine fit valoir que cette modification
diquait clairement que les principes généraux de droit comprenaient les
  ncipes communs aux systèmes juridiques nationaux et au droit interna-
 nal : il s’agissait de postulats juridiques en vigueur « dans les systèmes
  idiques nationaux et en droit international », et invoqués pour interpré-
   et appliquer les règles pertinentes dans des affaires concrètes 50.
 41. Au milieu des années 1950, Hildebrando Accioly mit l’accent sur le
 aractère prééminent » des principes généraux de droit, sur les plans
  erne et international, en tant qu’ils découlaient directement du droit
 turel et donnaient une dimension concrète aux normes et règles du droit
 sitif, qui leur étaient conformes 51. Peu après, à la fin des années 1950,


 7 Voir M. Lachs, « Le vingt-cinquième anniversaire du traité régissant les principes du
 it de l’espace extra-atmosphérique, 1967-1992 », Revue française de droit aérien et spa-
  (1992) n° 4, vol. 184, p. 365-373, et en particulier p. 370 et 372.
 8 G. M. Danilenko, Law-Making in the International Community, Dordrecht, Nijhoff,

 3, p. 7, 17, 175 et 186-187 ; voir aussi p. 215.
 9 Bin Cheng, General Principles of Law as Applied by International Courts and Tri-

 als, op. cit. supra note 39, p. 393.
 0 G. Tounkine, « « General Principles of Law » in International Law », Internationale

 tschrift für A. Verdross (R. Marcic, H. Mosler, E. Suy et K. Zemanek, dir. publ.),
unich/Salzbourg, W. Fink Verlag, 1971, p. 526 et 531.
 1 H. Accioly, Tratado de Direito Internacional Público, 2e éd., vol. I, Rio de Janeiro,

R.E., 1956, p. 33 et 37.

                                                                                    141

arence Wilfred Jenks se déclara convaincu qu’un examen des principes
néraux de droit (existant dans différents systèmes juridiques, et com-
enant également les principes du droit international lui-même) pouvait
aucoup contribuer à jeter les « premières bases d’un système universel
ndé sur le droit international » 52. Dix ans plus tard, en 1968,
ntoine Favre indiqua que les principes généraux de droit étaient « des
  ductions fidèles de l’idée de justice » ayant une portée universelle et
primant la « conscience juridique de l’humanité » ; ils n’étaient pas dic-
   par la « volonté » des Etats, mais revêtaient un « caractère objectif » et
nstituaient un « fonds juridique commun pour l’ensemble des Etats » 53,
surant ainsi la cohésion du droit et renforçant la notion de justice au
ofit de la communauté internationale dans son ensemble. C’est à l’aune
  ces principes que tout le corpus du droit des gens devait être interprété
 appliqué.
42. Au milieu des années 1980, Hermann Mosler fit observer que les
  ncipes généraux de droit trouvaient leur origine soit dans les systèmes
  idiques nationaux, soit au niveau des relations juridiques internatio-
 les, étant ainsi consubstantiels au jus gentium, et qu’ils s’appliquaient
 x relations entre Etats ainsi qu’aux relations entre individus. Selon lui,
s principes, qui sont autonomes et façonnent le jus gentium, découlent
 n pas d’un processus formel de création juridique mais d’une connais-
nce intime qui nous conduit à les exprimer : ce sont des « commande-
ents » éthiques émanant de la « conscience de l’humanité », qui les tient
 ur « indispensables à la coexistence des hommes au sein d’une société
ganisée » 54.
43. La pérennité des principes de droit international a été confirmée
 ns le droit des Nations Unies, qui est en constante évolution. La Cour,
  tant qu’« organe judiciaire principal des Nations Unies » (article 92 de
 Charte des Nations Unies), ne peut s’en désintéresser lorsqu’elle exerce
  fonction contentieuse. Les principes généraux du droit international,
s que proclamés par les Nations Unies dans la Charte (art. 2) en 1945
 is réaffirmés en 1970 dans la déclaration relative aux principes du droit
 ernational touchant les relations amicales et la coopération entre les
ats 55, demeurent pleinement valides de nos jours. Une violation d’une


2   C. W. Jenks, The Common Law of Mankind, Londres, Stevens, 1958, p. 106 et 120-
  ; voir aussi p. 172.
3 A. Favre, « Les principes généraux du droit, fonds commun du droit des gens »,

cueil d’études de droit international en hommage à P. Guggenheim, Genève, IUHEI,
 8, p. 369, 374-375, 379, 383 et 390.
4 H. Mosler, « General Principles of Law », Encyclopedia of Public International Law

  Bernhardt, dir. publ.), vol. 7, Institut Max Planck pour le droit public comparé et le
 it international/éd. North-Holland, Amsterdam, 1984, p. 90-92 et 95. Pour sa part,
red Verdross estima dans ses vieux jours que les principes généraux de droit « éclai-
 ]ent l’ordre juridique international tout entier » : A. Verdross, Derecho Internacional
blico (5e éd. espagnole, 1re réimp. — trad. de la 4e éd. de Völkerrecht, 1959), Madrid,
  Aguilar, 1969, p. 98.
5 Nations Unies, résolution 2625 (XXV) de l’Assemblée générale.



                                                                                   142

 rme ou règle de droit international n’affecte pas la validité du cor-
 s juris et des principes directeurs qui le sous-tendent.
 44. Etant donné leur importance cardinale, il n’est guère étonnant que
s principes aient été consacrés dans la Charte des Nations Unies
  t. 2), adoptée en 1945. Un quart de siècle plus tard, la déclaration
   principes de 1970 était censée leur donner juridiquement expres-
  n et, ainsi, guider tous les Etats dans leur comportement. Contrai-
ment aux principes généraux de droit traditionnels (existant in foro
 mestico), qui revêtent un caractère assez procédural, les principes
néraux du droit international — tels que ceux proclamés dans
 déclaration de 1970 — portent sur le fond (pour guider les Etats dans
ur comportement), ce qui est le propre des fondations mêmes
   droit international ; ces principes généraux du droit international (tels
 ’énoncés dans la déclaration de principes de 1970) revêtent donc
 e importance universelle pour la communauté internationale
 e-même 56.
 45. Les principes de droit international constituent dans leur ensemble
   piliers de l’ordre juridique international lui-même. A l’aube de ce
 cle, dans sa Déclaration du millénaire du 18 septembre 2000 (réso-
 ion 55/2), l’Assemblée générale des Nations Unies déclara que les prin-
pes énoncés dans la Charte « [avaient] une valeur éternelle et universelle »
ar. 3). Cinq ans plus tard, dans son récent Document final du sommet
ondial de 2005 (du 15 septembre 2005), l’Assemblée générale invoqua
 nouveau les principes de la Charte des Nations Unies, en faisant
pressément référence à la susdite déclaration de principes de 1970
ar. 73).
 46. Comme nous l’avons déjà vu, la Cour (la Cour actuelle et sa
 vancière s’entend) a souvent appliqué les principes généraux de droit
 ns sa jurisprudence constante (voir supra). Elle les a appliqués comme
 e « source » formelle autonome du droit international. Mais, contre
ute attente, la Cour, d’habitude si soucieuse de les appliquer, n’a appa-
mment pas estimé nécessaire de s’y arrêter ici, ni même d’en souligner
mportance fondamentale ; dans son présent arrêt en l’affaire des Usines
   pâte à papier, elle n’a même pas exposé ni fait siens les principes
néraux du droit international de l’environnement (tels que le prin-
pe de prévention et le principe de précaution). Je me sens donc tenu
   combler cette lacune, d’autant plus que, en l’espèce, les deux Par-
 s, l’Argentine et l’Uruguay, ont elles-mêmes invoqué expressément ces
  ncipes dans le cadre de leur procédure contentieuse devant la Cour.
 47. Il importe en effet de relever — et il ne devrait échapper à per-
nne — que l’Uruguay et l’Argentine, invoquant à l’unisson les principes


6 Voir les débats sur « The Role of General Principles of Law and General Assembly

solutions », Change and Stability in International Law-Making (A. Cassese et
H. H. Weiler, dir. publ.), Berlin, W. de Gruyter, 1988, p. 47-48 et 54-55 (interventions
J. H. H. Weiler, E. Jiménez de Aréchaga et A. Cassese).

                                                                                   143

néraux de droit, sont tous deux restés fidèles à la tradition profondé-
ent ancrée dans la conception latino-américaine du droit international,
 i consiste à toujours prêter une attention particulière aux principes
néraux de droit et à en faire grand cas, tant en ce qui concerne les
ources » formelles du droit international 57 que dans le cadre de la codi-


 7 Andrés Bello, Principios de Derecho Internacional (1832), 3e éd., Paris, Libr. Garnier

rmanos, 1873, p. 3 et suiv. ; C. Calvo, Manuel de droit international public et privé,
éd. rev., Paris, A. Rousseau Ed., 1892, chap. I, p. 69-83 ; L. M. Drago, La República
gentina y el Caso de Venezuela, Buenos Aires, Impr. Coni Hermanos, 1903, p. 1-18 ;
 M. Drago, La Doctrina Drago — Colección de Documentos (prés. S. Pérez Triana),
ndres, Impr. Wertheimer, 1908, p. 115-127 et 205 ; A. N. Vivot, La Doctrina Drago,
enos Aires, Edit. Coni Hermanos, 1911, p. 39-279 ; IIe Conférence de la paix, Actes et
cours de M. Ruy Barbosa, La Haye, W. P. Van Stockum, 1907, p. 60-81, 116-126, 208-
  et 315-330 ; Ruy Barbosa, Obras Completas, vol. XXXIV (1907)-II : A Segunda Con-
ência da Paz, Rio de Janeiro, MEC, 1966, p. 65, 163, 252, 327 et 393-395 ; Ruy Bar-
 a, Conceptos Modernos del Derecho Internacional, Buenos Aires, Impr. Coni Her-
 nos, 1916, p. 28-29 et 47-49 ; Clovis Bevilaqua, Direito Público Internacional (A
nthese dos Princípios e a Contribuição do Brazil), vol. I, Rio de Janeiro, Livr. Fran-
co Alves, 1910, p. 11-15, 21-26, 90-95, 179-180 et 239-240 ; Raul Fernandes, Le principe
 l´égalité juridique des Etats dans l´activité internationale de l´après-guerre, Genève,
pr. A. Kundig, 1921, p. 18-22 et 33 ; J. M. Yepes, « La contribution de l’Amérique
 ne au développement du droit international public et privé », Recueil des cours de
cadémie de droit international de La Haye (RCADI), t. 32 (1930), p. 731-751 ;
M. Yepes, « Les problèmes fondamentaux du droit des gens en Amérique », RCADI,
 7 (1934), p. 8 ; Alejandro Alvarez, Exposé de motifs et déclaration des grands principes
 droit international moderne, op. cit. supra note 40, p. 8-9, 13-23 et 51 ; C. Saavedra
mas, Por la Paz de las Américas, Buenos Aires, M. Gleizer Ed., 1937, p. 69-70, 125-126
393 ; Alberto Ulloa, Derecho Internacional Público, vol. I, 2e éd., Lima, Impr. Torres
uirre, 1939, p. 4, 20-21, 29-30, 34, 60, 62 et 74 ; Alejandro Alvarez, La Reconstrucción
  Derecho de Gentes — El Nuevo Orden y la Renovación Social, Santiago du Chili,
   Nascimento, 1944, p. 19-25 et 86-87 ; Ph. Azevedo, A Justiça Internacional, Rio de
 eiro, MRE, 1949, p. 24-26, et voir p. 9-10 ; J. C. Puig, Les principes du droit interna-
nal public américain, Paris, Pedone, 1954, p. 39 ; H. Accioly, Tratado de Direito Inter-
 ional Público, 2e éd., vol. I, Rio de Janeiro, IBGE, 1956, p. 32-40 ; Alejandro Alvarez,
 Nuevo Derecho Internacional en Sus Relaciones con la Vida Actual de los Pueblos,
ntiago, Edit. Jurídica de Chile, 1961, p. 155-157, 304 et 356-357 ; A. Gómez Robledo,
 ditación sobre la Justicia, Mexico, Fondo de Cultura Económica, 1963, p. 9 ; R. Fer-
ndes, Nonagésimo Aniversário — Conferências e Trabalhos Esparsos, vol. I, Rio de
 eiro, MRE, 1967, p. 174-175 ; A. A. Conil Paz, Historia de la Doctrina Drago, Bue-
  Aires, Abeledo-Perrot, 1975, p. 125-131 ; E. Jiménez de Aréchaga, « International Law
 he Past Third of a Century », RCADI, t. 159 (1978), p. 87 et 111-113 ; L. A. Podestá
sta et J. M. Ruda, Derecho Internacional Público, 5e éd. rev., vol. I, Buenos Aires,
 . Ed. Argentina, 1979, p. 17-18 et 119-139 ; E. Jiménez de Aréchaga, El Derecho Inter-
 ional Contemporáneo, Madrid, Ed. Tecnos, 1980, p. 107-141 ; A. A. Cançado Trin-
de, Princípios do Direito Internacional Contemporâneo, Brasília, Edit. University of
asília, 1981, p. 1-102 et 244-248 ; Jorge Castañeda, Obras Completas — vol. I : Naciones
idas, Mexico, SRE/El Colegio de México, 1995, p. 63-65, 113-125, 459, 509-510, 515,
 -543 et 565-586 ; [divers auteurs], Andrés Bello y el Derecho (colloque de Santiago du
ili, juillet 1981), Santiago, Edit. Jurídica de Chile, 1982, p. 41-49 et 63-76 ; D. Uribe
rgas, La Paz es una Trégua — Solución Pacífica de Conflictos Internacionales, 3e éd.,
gotá, Universidad Nacional de Colombia, 1999, p. 109 ; A. A. Cançado Trindade, O
 eito Internacional em um Mundo em Transformação, Rio de Janeiro, Edit. Renovar,
 2, p. 91-140, 863-889 et 1039-1071.


                                                                                    144

ation de celui-ci 58. Même ceux qui admettent raisonner encore dans
e perspective interétatique concèdent que les principes généraux de
oit, à la lumière du droit naturel (historiquement antérieur au droit
sitif), touchent aux origines et aux fondements du droit international,
airent l’interprétation et l’application de ses règles et révèlent sa dimen-
n universelle ; parce qu’ils revêtent un caractère général, il n’y a pas de
marcation nette entre ceux qui sont reconnus en droit interne (in foro
mestico) et ceux qui relèvent du droit international proprement dit 59.


               VI. CHAMP D’APPLICATION RATIONE MATERIAE
          DES « PRINCIPES GÉNÉRAUX » DU DROIT INTERNATIONAL


48. Il existe, en fait, des principes généraux de droit propres au droit
 ernational en général, et des principes de droit propres à certains
 maines de celui-ci, comme le droit international de l’environnement.
e nos jours, les juridictions internationales sont appelées à se prononcer
r des affaires qu’elles ne peuvent régler sans avoir recours aux principes
néraux de droit, notamment à ceux qui sont propres à certains do-
aines du droit international. Tel a souvent été le cas, ainsi qu’il ressort
 particulier, par exemple, de la jurisprudence récente du Tribunal pénal
 ernational pour l’ex-Yougoslavie (surtout celle des années 1998 à
05) et de la Cour interaméricaine des droits de l’homme (période 1997-
06, principalement).
 49. Une juridiction internationale dotée d’un champ d’action et d’une

8   Lafayette Rodrigues Pereira, Princípios de Direito Internacional, vol. I-II, Rio de
 eiro, J. Ribeiro dos Santos Ed., 1902-1903, p. 1 et suiv. ; A. S. de Bustamante y Sirvén,
 II Conferencia de la Paz Reunida en La Haya en 1907, vol. II, Madrid, Libr. Gen. de
Suárez, 1908, p. 133, 137-141, 145-147, 157-159 ; voir aussi vol. I, p. 43, 80-81 et 96 ;
 tacio Pessôa, Projecto de Código de Direito Internacional Público, Rio de Janeiro,
prensa Nacional, 1911, p. 5-323 ; F. J. Urrutia, « La codification du droit international
  Amérique », Recueil des cours de l’Académie de droit international de La Haye
CADI), t. 22 (1928), p. 113, 116-117 et 162-163 ; G. Guerrero, La codification du droit
ernational, Paris, Pedone, 1930, p. 11, 13, 16, 152, 182 et 175 ; J. M. Yepes, « La con-
bution de l’Amérique latine au développement du droit international public et privé »,
 ADI, t. 32 (1930), p. 714-730 et 753-756 ; Alejandro Alvarez, « Méthodes de la codifica-
n du droit international public — Rapport », Annuaire de l´Institut de droit interna-
nal (1947), p. 38, 46-47, 50-51, 54, 64 et 69 ; J. M. Yepes, Del Congreso de Panama a la
nferencia de Caracas (1826-1954), Caracas, MRE, 1955, p. 143, 177-178, 193 et 203-
  ; R. J. Alfaro, « The Rights and Duties of States », RCADI, t. 97 (1959), p. 138-139,
 -154, 159 et 167-172 ; G. E. do Nascimento e Silva, « A Codificação do Direito Inter-
 ional », Boletim da Sociedade Brasileira de Direito Internacional, vol. 55/60 (1972-
 4), p. 83-84 et 103 ; R. P. Anand, « Sovereign Equality of States in International Law »,
 ADI, t. 197 (1986), p. 73-74 ; A. A. Cançado Trindade, « The Presence and Participa-
n of Latin America at the II Hague Peace Conference of 1907 », Actualité de la Con-
ence de La Haye de 1907, IIe Conférence de la paix (colloque du centenaire,
 7 — Yves Daudet, dir. publ.), La Haye/Leyde, Académie de droit international de La
 ye/Nijhoff, 2008, p. 51-84.
 9 G. Herczegh, General Principles of Law and the International Legal Order, Buda-

 t, Akadémiai Kiadó, 1969, p. 9, 36, 42, 69, 90, 120 et 122.

                                                                                     145

 cation universels telle que la Cour internationale de Justice peut fort
en, pour régler les affaires portées devant elle, se servir des principes
néraux de droit sans en faire l’exégèse. Telle a souvent été la pratique
  la Cour (voir supra), et il est tout à fait loisible à la Cour d’agir ainsi.
 la traduit toutefois une conception particulière de l’exercice de la fonc-
 n judiciaire internationale, qui n’est pas la seule possible.

 50. Il me semble parfaitement justifié et même nécessaire, pour la
our, de s’arrêter sur les principes dont elle se sert, et de les expliciter, en
 rticulier lorsqu’ils jouent un rôle important dans le règlement du
 férend en cause, et lorsque celui-ci relève de domaines du droit inter-
 tional qui connaissent une évolution remarquable au fil du temps.
 l est précisément le cas du présent différend relatif aux Usines de
 te à papier, et du droit international de l’environnement des temps
odernes, qui est en plein essor, d’autant plus qu’il ne semblait exister
 cun obstacle à ce que la Cour en dise davantage sur les principes
 plicables.
 51. En d’autres occasions, dans d’autres contextes que j’ai déjà évo-
 és, la Cour a dûment tenu compte des principes généraux et l’a souli-
 é (voir supra). Il est donc grand temps, à ce stade, de passer à l’examen
 s principes généraux du droit international de l’environnement qui sont
 plicables dans la présente affaire des Usines de pâte à papier, pour exa-
 ner ensuite la manière dont les deux Parties en litige, l’Argentine et
Uruguay, ont reconnu ces principes (en particulier les principes de pré-
ntion et de précaution) tout au long de la présente procédure.



        VII. LES PRINCIPES GÉNÉRAUX DU DROIT INTERNATIONAL
                        DE L’ENVIRONNEMENT


 52. A mon sens, les principes généraux de droit émanent de la cons-
 nce humaine, de la conscience juridique universelle, qui constitue pour
oi la « source » matérielle ultime de tout droit. La preuve en est qu’ont
   progressivement reconnus, ces dernières décennies, les principes pro-
es à un domaine comme celui du droit international de l’environnement
oir infra) — tels ceux de prévention et de précaution —, l’homme ayant
 s conscience de la nécessité urgente de protéger l’environnement,
 mpte tenu de la vulnérabilité de celui-ci, des risques pesant sur chacun
  des conséquences néfastes des dommages irréparables pouvant être
fligés au milieu. C’est cette prise de conscience qui explique l’affirma-
 n des principes en question, dont je vais maintenant examiner le
 amp d’application.
 53. Il me paraît nécessaire de développer ces réflexions ici puisque,
 ns l’arrêt qu’elle a rendu dans la présente affaire des Usines de pâte à
 pier, la Cour n’a pas été très diserte sur les principes généraux du droit
 ernational de l’environnement. J’aurais assurément préféré qu’elle le

                                                                           146

 t, car il me semble que c’est ce qui était généralement attendu d’elle. Si
e l’avait été, comme je pense qu’elle aurait dû l’être, elle aurait contri-
 é au développement progressif du droit international dans le domaine
 i nous intéresse ici, à savoir celui de la protection internationale de
nvironnement. En fait, les Parties en litige ont elles-mêmes estimé
cessaire d’invoquer ces principes généraux, certes chacune à sa propre
anière, mais l’important est qu’elles les ont toutes deux invoqués
 squ’elles ont défendu leurs positions devant la Cour. Avant de résumer
mment chacune d’elles conçoit ces principes, qu’il me soit permis de
 re un bref retour sur ces derniers, en particulier sur les principes de
évention et de précaution, puis sur celui du développement durable et,
fin, sur la notion d’équité intergénérationnelle.

                          1. Le principe de prévention
 54. A mesure que l’homme prenait conscience, au fil des années 1960,
y a un demi-siècle, de la nécessité urgente de protéger l’environnement,
  droit international de l’environnement — tel que nous l’entendons
 jourd’hui — commença à prendre forme. L’on s’attela promptement à
dentification des principes généraux susceptibles d’orienter ou de guider
   création du nouveau corpus juris. Les célèbres conférences des
ations Unies tenues à Stockholm (1972) et Rio de Janeiro (1992) furent
 s étapes marquantes de cette évolution. A l’époque de la conférence de
ockholm, certains auteurs avaient déjà dégagé deux notions propres à
  te discipline, à savoir sa dimension temporelle à long terme et le prin-
  e de prévention.
 55. Ce principe fut exprimé en termes de dommage et compte tenu de
  certitude scientifique de la survenance de celui-ci ; il fut cependant
connu que la prévention pouvait être exercée de différentes manières,
 on la nature de la source de la pollution 60. Un autre événement char-
ère, à l’aube de cette discipline, fut l’adoption de la Charte mondiale de
 nature de 1982 (adoptée par l’Assemblée générale des Nations Unies
 ns sa résolution 37/7, en date du 28 octobre 1982) — qui contribua
 aucoup à l’identification des principes applicables —, donnant lieu aux
flexions suivantes :
    « l’humanité fait partie elle-même de la nature, la civilisation a ses ra-
    cines dans la nature, toute forme de vie est unique et mérite d´être res-
    pectée quelle que soit son utilité pour l’homme. Comme l’homme peut
    transformer la nature et épuiser ses ressources, il doit maintenir l’équi-
    libre et la qualité de la nature et conserver les ressources naturelles. Il
    est donc nécessaire de maintenir les processus écologiques et des
    systèmes essentiels à la subsistance, ainsi que la diversité de formes
    organiques. La survie même des structures économiques, sociales et


0   A.-Ch. Kiss, Droit international de l´environnement, Paris, Pedone, 1989, p. 202.

                                                                                   147

     politiques de la civilisation et en dernière analyse la sauvegarde de la
     paix dépendent de la conservation de la nature et de ses ressources. » 61
 56. Bien que le droit international de l’environnement, fondé sur des
  ncipes propres à son domaine comme le principe de prévention, n’ait
  le jour et ne se soit développé qu’au cours des cinquante dernières
 nées, la nécessité d’une harmonie entre l’homme et la nature est pro-
ndément ancrée dans la conscience humaine depuis des siècles. Ainsi,
 ns Critias, dialogue inachevé écrit peu après Timée 62, Platon — qui
 cut vers les années 427-347 av. J.-C. — évoque une île (qu’on associe à
Atlantide) qui comptait parmi les plus fertiles au monde avant d’être
 vastée par une longue série de déluges et engloutie par les flots.

57. L’un des quatre protagonistes de ce dialogue, Critias lui-même,
crit l’harmonie que l’homme et la nature, les laboureurs et les artisans
airement distingués des guerriers) entretenaient avec leurs belles terres
ospères (110c-111c, 111d-112d), leurs cours d’eau, leurs lacs, leurs
rêts et leurs plaines, qui leur procuraient leurs moyens d’existence
ourriture, eau, et qualité de l’environnement — 114e-115e), avant que
 situation ne se dégrade. Le récit de Critias ressemble à une mise en
rde, nous rappelant combien il est nécessaire de préserver de manière
 cifique la beauté de la nature et l’harmonie entre l’homme et la nature,
 de parer aux menaces et aux périls qui nous entourent.
58. Dans sa Politique (livre I), Aristote (384-322 av. J.-C.) remarquait
 on tour que le mode de vie de l’homme était associé à la nature, dont
 ire sa subsistance grâce au produit de la culture de la terre (1256a23-
56b9) et qui nourrit tous ceux qui sont nés (1258a34-36). En somme,
 istote pensait, déjà à son époque, que le sort de l’homme et celui de son
vironnement — de la nature elle-même — étaient inséparables. Au
urs des siècles, cette relation inéluctable entre l’homme et la nature
est pas passée inaperçue ; elle a retenu l’attention, sinon des juristes, du
oins des penseurs, poètes et philosophes. Comme l’a clairement expli-
 é l’éminent historien Jacob Burckhardt,
     « [d]epuis Homère on trouve une foule de mots et de vers qui attes-
     tent la profonde impression que la nature faisait sur les Grecs et les
     Romains... En plein moyen âge, vers 1200, l’amour naïf de la nature
     extérieure reparaît ; on le reconnaît chez les chantres d’amour des
     différentes nations. Ils s’intéressent on ne peut plus vivement aux
     choses les plus simples... C’est Dante qui donne les premières preu-
     ves sérieuses de l’impression profonde que peut faire naître la vue
     d’un beau site, d’un paysage grandiose. Non seulement il peint d’une
     manière vivante, en quelques traits, le réveil de la nature au matin et

 1 A.-Ch. Kiss, Droit international de l’environnement, op. cit. supra note 60, p. 43 ; voir
 si p. 39 et 60.
 2 Platon a rédigé ces deux dialogues, Timée et l’inachevé Critias, à la fin de sa vie.


                                                                                       148

     la lumière tremblotante qui se joue au loin sur la mer doucement agi-
     tée, la tempête dans la forêt, etc., mais encore il gravit de hautes
     montagnes dans l’unique but de jouir d’une belle vue et d’embrasser
     un vaste horizon ; il est peut-être, depuis l’antiquité, un des premiers
     qui aient fait cela. » 63
 59. A la faveur de l’avènement de l’ère du droit international de l’envi-
 nnement au cours de la seconde moitié du XXe siècle (à partir des
 nées 1960), le principe de prévention, qui consiste à éviter tout dom-
age à l’environnement en général et à interdire les dommages transfron-
 res à l’environnement en particulier, fut reconnu dès le début des
 nées 1970. Il a trouvé son expression dans le principe 21 de la déclara-
 n de Stockholm de 1972 et dans le principe 2 de la déclaration de Rio
  1992, et a constitué le fondement des obligations générales d’informa-
 n, de notification et de consultation (comme le prévoyait le principe 19
  la déclaration de Rio de 1992) 64.
 60. Une décennie plus tôt, le principe de prévention était omniprésent
 ns la Charte mondiale de la nature, adoptée le 28 octobre 1982 par
Assemblée générale des Nations Unies, et, une demi-décennie après la
 claration de Rio, la convention sur le droit relatif aux utilisations des
 urs d’eau internationaux à des fins autres que la navigation, adoptée
 r l’Organisation des Nations Unies en 1997, disposait, dans le même
 dre d’idées, que, « [l]orsqu’ils utilisent un cours d’eau international sur
ur territoire, les Etats du cours d’eau prennent toutes les mesures
 propriées pour ne pas causer de dommages significatifs aux autres
 ats du cours d’eau » (art. 7, par. 1). Pourtant, la prévention à elle seule
 vait s’avérer insuffisante pour orienter et développer la branche du
 oit international tournée vers la protection de l’environnement.
 61. L’homme prenant progressivement conscience de sa vulnérabilité
 rmanente et de celle de l’environnement face à des risques persistants,
nsi que de l’insuffisance des connaissances scientifiques pour éviter les
enaces et les dangers susceptibles de survenir, le principe de précaution
 mmença à se développer à partir de la fin des années 1980. Il ne devait
pendant pas remplacer le principe de prévention, mais y ajouter une
 uvelle dimension ; comme on le verra ultérieurement, une série d’ins-
uments de droit international de l’environnement allaient intégrer la
gique de ces deux principes réunis (voir infra).

                       2. Le principe de précaution
 62. Deux éléments principaux expliquent cette évolution, à savoir la
 nscience de l’existence ou de la persistance de risques, et la conscience
  l’incertitude scientifique relative au problème concerné. Ces deux élé-

 3J. Burckhardt, La civilisation en Italie au temps de la Renaissance, Plon-Nourrit,
 6, t. 2, p. 16-18.
 4J. Juste Ruiz, Derecho Internacional del Medio Ambiente, Madrid, McGraw-Hill,
 9, p. 72-73.

                                                                               149

ents ont occupé une position centrale dans la configuration du principe
  précaution. Le principe de prévention amène à considérer les menaces
  dangers pour l’environnement, tandis que, avec le principe de précau-
 n, ce sont les menaces ou dangers pour l’environnement probables ou
 tentiels que l’on envisage. Dans ces circonstances distinctes, les deux
 ncipes ont pour objectif de guider et d’orienter les initiatives afin d’évi-
  tout dommage, ou tout dommage probable, à l’environnement.
 63. Au fil des ans, le principe de précaution est également apparu dans
  affaires contentieuses portées devant la Cour pour avoir été invoqué
vant celle-ci par les parties à l’instance. Ainsi, dans la (seconde) affaire
s Essais nucléaires (essais souterrains, Nouvelle-Zélande c. France), la
our fut amenée (dans le cadre de la procédure relative à son ordonnance
  22 septembre 1995) à statuer sur l’allégation de la Nouvelle-Zélande
 on laquelle, en vertu du droit international conventionnel et coutumier,
existait une obligation d’effectuer une évaluation de l’impact sur l’envi-
nnement avant de procéder à des essais nucléaires, ainsi qu’une obliga-
 n d’apporter, avant la réalisation des essais nucléaires prévus, la preuve

   « qu’ils n’aur[aie]nt pas pour effet d’introduire de telles matières dans
   ce milieu, conformément au « principe de précaution » très largement
   accepté dans le droit international contemporain » (C.I.J. Recueil
   1995, p. 290, par. 5).

  tout état de cause — insistait la Nouvelle-Zélande — le « principe de
écaution » obligeait à procéder à une étude d’impact sur l’environne-
ent « avant d’entreprendre les activités en question, ainsi [qu’à] démon-
 r qu’il n’existait aucun risque lié auxdites activités » (ibid., p. 298,
 r. 35).
64. Plus de deux décennies auparavant, dans la (première) affaire des
 sais nucléaires (essais atmosphériques, Australie et Nouvelle-Zélande
 France), le conseil de la Nouvelle-Zélande, dans un langage qui sem-
ait en avance sur son époque, ouvrit sa plaidoirie du 24 mai 1973 en
ertissant la Cour que l’intensification des essais nucléaires dans les
 nées 1950 présentait « un danger de retombées radioactives pour la
nté des générations actuelles et futures » et en faisant état de la prise de
nscience croissante de la « sérieuse menace » que la poursuite d’une telle
uation faisait peser « à terme sur la survie même de l’humanité » 65.
voquant ensuite le « danger pour l’humanité », la nécessité « de minimi-
  les risques sanitaires » et de protéger « les populations de la région »,
spoir de l’humanité d’assurer son propre bien-être, la « prise de cons-
 nce [croissante], au niveau régional » du risque environnant et des ris-
 es sanitaires pour « l’ensemble de la population » et les « droits des
uples » 66, il ajouta qu’« une activité dangereuse de manière inhérente ne

5 C.I.J. Mémoires, Essais nucléaires (Nouvelle-Zélande c. France), vol. II (1973),

103.
6 Ibid., p. 104, 106-107 et 110-111.



                                                                             150

ut être rendue acceptable même par les mesures de précaution les plus
aconiennes » 67.
65. Le recours à un tel langage dès 1973 dans une plaidoirie présentée
vant la Cour semble être passé inaperçu même dans la doctrine contem-
 raine sur le sujet. Pourtant il révèle avec anticipation l’importance de
veil des consciences quant au besoin de recourir, au-delà de la préven-
 n, à la précaution. Enfin, lors de la même plaidoirie, le conseil de la
ouvelle-Zélande, rappelant le document final alors récemment adopté à
ockholm par la conférence des Nations Unies sur l’environnement (en
  istant sur le principe 21), souligna « le renforcement du sentiment de
  ponsabilité internationale au titre des politiques environnementales »
 affirma qu’il existait « un devoir moral » au « profit de l’humanité tout
tière » qu’il convenait de respecter afin de « répondre aux exigences de
 justice naturelle » 68.
66. Plus récemment, dans l’affaire relative au Projet Gabčíkovo-Nagy-
aros (Hongrie/Slovaquie), la Cour releva que la Hongrie avait invoqué
« principe de précaution » (arrêt, C.I.J. Recueil 1997, p. 62, par. 97) et
connut que « les Parties s’accord[ai]ent sur la nécessité de se soucier
  ieusement de l’environnement et de prendre les mesures de précaution
 i s’impos[ai]ent, mais [qu’]elles [étaient] fondamentalement en désac-
rd sur les conséquences qui en découl[ai]ent pour le projet conjoint »
 id., p. 68, par. 113). Malheureusement, la Cour s’abstint de reconnaître
 principe de précaution en tant que tel et de préciser les implications
  idiques qui en découlaient.
67. La Cour avait une occasion unique de le faire en la présente affaire
s Usines de pâte à papier car les deux Parties, l’Uruguay et l’Argentine,
 sont expressément référées au principe de prévention et au principe de
écaution. Pourtant, elle a une fois de plus préféré garder le silence sur
  point pertinent. Je ne saisis pas pourquoi la CIJ a jusqu’à présent pris
nt de précautions avec le principe de précaution et je déplore que,
puis 1973, la Cour ne se soit pas montrée plus sensible à l’invocation de
  précaution par les parties lorsqu’il s’agissait de protéger l’homme et
n environnement, même bien avant que le principe de précaution cor-
  pondant ne commençât à prendre forme en droit international de
nvironnement.
68. Cependant, ce principe a effectivement pris forme de nos jours,
  ncipalement sous l’effet de la conscience humaine, la conscience juri-
que universelle qui, à mon sens — je le répète —, est la « source » essen-
 lle ultime de tout droit ainsi que du jus gentium de notre époque. Quoi
 ’il en soit, le fait que la Cour n’ait pas expressément reconnu l’existence
  ce principe général du droit international de l’environnement ne signi-
  pas qu’il n’existe pas. Il existe de nos jours une doctrine abondante à


 7 C.I.J. Mémoires, Essais nucléaires (Nouvelle-Zélande c. France), vol. II (1973),

108.
 8 Ibid., p. 113-114.



                                                                              151

 sujet — que je n’entends pas passer en revue dans le cadre de la pré-
nte opinion individuelle — mais, en dehors de cela, on ne peut guère
 ter de reconnaître qu’il est pertinent d’en considérer au moins les élé-
ents constitutifs, comme je vais le faire maintenant.

  Les risques
 69. Ces dernières décennies ont en effet vu se développer une prise de
 nscience croissante de la vulnérabilité de l’homme et de son environne-
ent et de la nécessité de faire dès lors preuve de vigilance et de diligence
ce aux risques créés par l’homme lui-même. On en est ainsi venu à
connaître qu’il fallait prendre des initiatives et des décisions, même si
  facteurs pertinents dans une situation donnée étaient mal connus, afin
  protéger la vie humaine et l’environnement. La prévention envisageait
  risques, mais en les présumant certains ; c’est ainsi qu’est apparue la
écaution, comme un principe inéluctable, pour faire également face aux
 ques incertains, à l’image de l’incertitude de la vie elle-même et sous
mpulsion de l’intuition d’une mort omniprésente.
 70. Cette évolution a dû se faire non seulement malgré les inévitables
mites de la connaissance humaine, mais également en dépit de la failli-
 ité et — il faut bien l’admettre — de la méchanceté humaines. Contem-
ant le chemin parcouru avec amertume 69, nous réalisons que les
centes avancées de la connaissance scientifique spécialisée ont conduit
 n seulement à des progrès remarquables, mais également à des catas-
ophes dévastatrices, au détriment de l’humanité et de l’environnement,
 mme l’illustre par exemple la course aux armements. Le XXe siècle a
   témoin d’un progrès sans précédent des connaissances et des techni-
 es scientifiques, qui s’est tragiquement accompagné d’un déploiement
  cruauté et de destructions tout aussi inédit.
 71. Pour la première fois de son histoire, l’homme prit conscience qu’il
 ait acquis la capacité de détruire l’humanité tout entière. S’agissant de
 nvironnement, l’apparition du principe de précaution s’est traduite par
  obligations d’entreprendre une évaluation exhaustive de l’impact sur
 nvironnement, de procéder à des notifications et d’échanger des infor-
ations avec la population locale (et, dans les cas extrêmes, même avec la
 mmunauté internationale). Par ailleurs, dans le contexte de la recon-
 issance des limites de la connaissance scientifique en matière d’écosys-
mes, le fait qu’on estime nécessaire d’envisager des mesures alternatives
ce à des menaces ou des dangers probables contribue également à
 xpression du principe de précaution.
 72. Tandis que le principe de prévention (supra) reposait sur l’hypo-
èse selon laquelle les risques peuvent être objectivement évalués, en vue

 9 Dans la version anglaise de son opinion, le juge Cançado Trindade fait ici allusion au

 e de la pièce de John Osborne « Look back in Anger ». Cette pièce ayant été adaptée en
 nçais sous le titre « La paix du dimanche », il n’est pas possible de reproduire cette allu-
 n dans la traduction française de l’opinion.

                                                                                        152

éviter tout dommage, l’apparition du principe de précaution participait
 ant à elle d’une approche anticipative, visant à répondre aux menaces
obables, entourées d’incertitude, dans laquelle les risques doivent être
 sonnablement évalués. Ce principe dépassait en outre la logique — ou
 bsence de logique — de l’homo oeconomicus (qui consiste à attribuer
 e valeur économique à toute chose), les biens environnementaux n’étant
 s de simples marchandises et les risques en la matière ne pouvant dès
  s pas être évalués à l’aune des seules techniques coût/bénéfice 70.
 73. J’ai jusqu’à présent mis au jour deux aspects liés à l’élément du ris-
 e probable, propre au principe de précaution, à savoir la prise de cons-
 nce croissante de la vulnérabilité de l’homme et de son environnement,
 la reconnaissance de la nécessité de prendre des mesures de précaution,
otivée par la probabilité d’engendrer des dommages irréversibles à
 nvironnement. On en vint par ailleurs à apprécier les progrès de la
 nnaissance scientifique en toute conscience de la faillibilité humaine, et
us ces éléments furent pris en considération dans la formulation du
  ncipe de précaution face à la probabilité des dommages, tel qu’il fut
firmé en 1992 dans la déclaration de Rio sur l’environnement et le déve-
ppement (principe 15), qui fait date. On envisageait enfin l’obligation,
 ur les Etats, de lutter contre les risques pour l’environnement.

 L’incertitude scientifique
74. L’élément du risque a inéluctablement été lié à l’autre élément,
ncertitude scientifique, dont l’examen nécessite à mon sens la prise en
mpte de quatre autres aspects, en plus de la connaissance et de la prise
  conscience de la faillibilité humaine évoquées précédemment, à savoir :
  la formation et le développement de la connaissance scientifique ; b)
pparition de la connaissance spécialisée ; c) la persistance du décalage
tre connaissance et sagesse ; et d) les finalités humaines de la connais-
nce. Je passerai brièvement en revue ces éléments, dans la mesure où ils
pondent à l’objectif que je poursuis en rédigeant la présente opinion
dividuelle.
75. Tout d’abord, on pourrait se demander pourquoi, alors que la
nnaissance humaine s’est développée au fil des siècles, il a fallu si long-
mps pour que la précaution y trouve sa place et soit exprimée claire-
ent. Après tout, on avait déjà relevé, il y a de cela quelque vingt-quatre
 cles, que la connaissance humaine était bien trop limitée (ce qui n’est
 s surprenant) et que la sagesse humaine l’était encore plus, et le
meure. De fait, comme le reconnaissait Platon dans l’Apologie de
 crate (399 av. J.-C.), la sagesse semblait étrangère à l’être humain :
     « [J]e sais bien qu’il n’y a en moi aucune sagesse, ni petite ni
   grande... J’allai chez un de nos concitoyens, qui passe pour un des

0 N. de Sadeleer, Environmental Principles — From Political Slogans to Legal Rules,

ford, University Press, 2002, p. 91, 127, 164 et 170.

                                                                              153

     plus sages de la ville... Examinant donc cet homme, ... c’était un de
     nos plus grands politiques, et m’entretenant avec lui, je trouvai qu’il
     passait pour sage aux yeux de tout le monde, surtout aux siens, et
     qu’il ne l’était point. Après cette découverte, je m’efforçai de lui faire
     voir qu’il n’était nullement ce qu’il croyait être ; et voilà déjà ce qui
     me rendit odieux à cet homme et à tous ses amis, qui assistaient à
     notre conversation.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Après les politiques, je m’adressai aux poètes... Je reconnus ... que
     ce n’est pas la raison qui dirige le poète, mais une sorte d’inspiration
     naturelle, un enthousiasme ... à cause de leur talent pour la poésie, ils
     se croyaient sur tout le reste les plus sages des hommes.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Des poètes, je passai aux artistes... Ils savaient bien des choses que
     j’ignorais ; et en cela ils étaient beaucoup plus habiles que moi.
     Mais ... les plus habiles me parurent tomber dans les mêmes défauts
     que les poètes ; il n’y en avait pas un qui, parce qu’il excellait dans
     son art, ne crut très bien savoir les choses les plus importantes, et
     cette folle présomption gâtait leur habileté.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Ce sont ces recherches ... qui ont excité contre moi tant d’inimitiés
     dangereuses... Mais, Athéniens, la vérité est [que] le plus sage d’entre
     vous, c’est celui qui, comme Socrate, reconnaît que sa sagesse n’est
     rien. » 71
 76. Je suis enclin à penser que, si des experts avaient existé à l’époque
  Socrate, ils auraient très certainement également été consultés, et que
ur opinion n’aurait très probablement en rien modifié la conclusion de
 crate. Toute la sagesse du message de l’Apologie de Socrate repose
 ns l’avertissement fait à l’homme de la nécessité qu’il y a pour lui de
endre conscience de ses propres limites. Cette perspective humaniste a
   illustrée des siècles plus tard dans des ouvrages d’humanistes tels
 ’Erasme (1465-1536), Rabelais (v. 1488-1553) et Montaigne (1533-
 92), notamment, publiés au XVIe siècle.
 77. Au XVIIe siècle, la science moderne (comme on la désigna) était
jà née : l’ère nouvelle de la raison était marquée par la montée en puis-
nce des sciences physiques, qui allait de pair avec le déclin de la concep-
 n médiévale de la connaissance. Plus tard, au XVIIIe siècle — le siècle
s Lumières —, mû par des préoccupations identiques à celles de Socrate,
oltaire (1694-1778) mettait lui aussi l’homme en garde, dans son Diction-
 ire philosophique (1764), contre l’incertitude qui caractérise sa condition
n dépit des progrès scientifiques) et les limites de l’esprit humain 72.

 1Platon, Apologie de Socrate (399 av. J.-C.), 21b-d ; 22a-c ; 22d ; 23a-b.
 2Voir respectivement les entrées « certain, certitude » et « bornes de l’esprit humain »
son Dictionnaire philosophique.

                                                                                    154

 78. Avec l’avènement progressif de l’ère technologique et la révolution
dustrielle, la science devint largement synonyme de technoscience, asso-
 e à la technique pure et à l’illusion d’un progrès matériel et d’une crois-
 nce économique illimités, ce qui s’avéra désastreux pour l’homme et
 n environnement, comme cela ne fut reconnu que bien plus tard, dans
 seconde moitié du XXe siècle. Mais, toujours à la fin du XVIIIe siècle,
  sque Condorcet, un autre humaniste, déclarait, dans sa brillante et
mouvante Esquisse d´un tableau historique des progrès de l´esprit humain
793), sa foi dans le progrès (et dans les droits de l’humanité), il avait à
 sprit un progrès qui n’était pas strictement limité à l’accumulation des
 nnaissances, mais qui englobait également le perfectionnement moral
  l’homme, en d’autres termes un progrès dûment soucieux d’éthique et
  valeurs.
 79. Malheureusement, sa philosophie du progrès fut reprise par les
 nseurs du XIXe siècle qui, sous l’influence nouvelle du positivisme et de
 « modernité », réduisirent celui-ci au progrès matériel ou à la croissance
 onomique, mus par un technosystème 73, et cette approche réductrice a
 gendré des problèmes que seul davantage de progrès semblait pouvoir
  oudre 74. Dans cette spirale vertigineuse, stimulé par la nouvelle concep-
  n du progrès matériel, l’homme perdit de vue les valeurs éthiques et
 quit, pour la première fois de son histoire, la capacité de détruire
 umanité tout entière (comme l’attestent les arsenaux d’armes de des-
uction massive de notre époque). L’homme et son environnement devin-
nt les victimes de la mise en pratique de cette déplorable vision défor-
ée du progrès matériel, dépourvue de valeurs. En perdant de vue les
  gences de la raison et de l’éthique, l’homme devint une grave menace
 ur lui-même et pour son environnement.
 80. La foi généralisée en la science à laquelle ont tout d’abord donné
 issance la formation et le développement de la connaissance scienti-
 ue en est venue à être perçue, au cours des récentes décennies, comme
 e illusion. Elle ne persista pas suffisamment longtemps. Les désastres
 ccessifs dont l’homme était à l’origine commencèrent à dissiper la
  ille foi en la connaissance scientifique et en sa capacité supposée à
ême de prévoir et éviter les menaces et dangers probables pour l’homme
 l’environnement ; cette vieille foi céda progressivement le pas à l’incer-
 ude, à la reconnaissance des limites de la capacité de la connaissance
 entifique à prévoir, avec un certain degré de précision, ces menaces et
 ngers, et à les éviter. L’incertitude scientifique contribua fortement à
 mergence du principe de précaution.
 81. Cependant, cette nouvelle conscience dut affronter de nombreux
 stacles avant de pouvoir enfin émerger à notre époque. Tout au long

 3 G. H. von Wright, Le mythe du progrès, Paris, éd. L’Arche, 2000, p. 10-12, 34-37, 42,

 et 64-65.
 4 R. Wright, Breve História do Progresso, Lisboa, Publs. Dom Quixote, 2006, p. 19-

  35 et 75, et voir p. 90 et 104. [Pour une version française, voir R. Wright, Brève his-
 e du progrès, Hurtubise HMH, Montréal, 2005.]

                                                                                    155

   XIXe et du XXe siècle (à partir de l’époque d’Auguste Comte), on
ntinua, sous l’effet du positivisme — avec son autosuffisance caracté-
tique —, d’affirmer que les seules propositions valides étaient celles qui
 uvaient être vérifiées scientifiquement et de soutenir toute connaissance
 tenue de manière empirique par la méthode de l’observation, la croyant
pable de résoudre indéfiniment les problèmes. Pourtant, des problèmes
 e l’on pensait résolus se sont avérés ne pas l’être, mais le mythe du pro-
ès infini s’était déjà répandu.
82. La croyance acharnée en la capacité de la connaissance scientifique
  résoudre tous les problèmes, professée par le positivisme, était presque
venue une idéologie. On vit progressivement apparaître, partout et
 ns toutes les branches de la connaissance, de soi-disant « experts », dis-
 sant de connaissances de plus en plus vastes sur des sujets de plus en
us restreints, et l’on se mit à croire que le développement de la connais-
nce spécialisée était le plus sûr moyen pour l’homme d’accéder à la
curité, voire au bonheur. C’est seulement à notre époque — celle du
veloppement du droit international de l’environnement — et après que
 XXe siècle a été le témoin de tant de destructions, engendrées notam-
ent par l’homme, qu’a été reconnu le besoin pressant de contrôler l’uti-
ation de la connaissance scientifique ainsi que de penser et d’agir avec
odération et prudence.
83. En matière d’environnement, cette prise de conscience a conduit à
 formulation des principes de prévention, qui vise à éviter que des dom-
ages ne soient causés à l’environnement, et de précaution, qui vise à
endre des mesures afin de prévoir les conséquences dommageables pro-
 bles et même à long terme pour l’environnement, sur fond d’incertitude
 entifique. Or, étant donné la prévalence récurrente de cette dernière,
pistémologie du principe de précaution est orientée vers le devoir de
udence, de diligence. Contrairement à la croyance positiviste selon
quelle, par la poursuite de la recherche scientifique, la science peut
duire le champ de l’incertitude, le principe de précaution repose lui
r une hypothèse invariablement favorable à la conservation de l’envi-
nnement et à la protection de la santé publique 75, identifiés au bien
mmun.
84. Toutefois, l’affirmation et la reconnaissance de ces principes ne
ettent pas un terme à la saga. L’être humain a-t-il vraiment tiré toutes
  leçons possibles des erreurs et des souffrances des générations précé-
ntes ? J’en doute. Il n’a, semble-t-il, pas appris autant qu’il aurait pu et,
ngt-quatre siècles après l’Apologie de Socrate, le décalage entre connais-
nce et sagesse est plus saisissant qu’il ne l’a jamais été, de même que
nt devenus plus redoutables que jamais les menaces et les dangers qui
 us entourent, étant donné l’incapacité de l’homme à produire de la
nnaissance et à l’utiliser avec sagesse. Perdant tragiquement de vue la


5 N. de Sadeleer, Environmental Principles — From Political Slogans to Legal Rules,
 cit. supra note 70, p. 178, 203, 207 et 212.

                                                                              156

alité humaine de la connaissance, l’homme a récemment renoué avec la
urse à la connaissance, surtout spécialisée, oubliant bien vite les aver-
sements sporadiques quant à la dangerosité de cette situation.
85. Ainsi, pour ne citer qu’un exemple, il n’y a de cela qu’un demi-
cle, en 1960, un humaniste érudit du XXe siècle, Bertrand Russell,
us faisait part des réflexions suivantes :
        « Plusieurs facteurs contribuent à la sagesse, au premier rang des-
     quels je placerais le sens de la proportion : la capacité de tenir
     compte, dans un problème, de tous les facteurs importants et d’attri-
     buer à chacun d’entre eux sa juste valeur. Cela est devenu plus dif-
     ficile qu’autrefois en raison de l’ampleur et de la complexité de la
     connaissance spécialisée que doivent détenir toutes sortes de
     techniciens... Mû par un attrait désintéressé pour la connaissance,
     vous étudiez la composition de l’atome et mettez accidentelle-
     ment dans les mains de déséquilibrés au pouvoir les moyens de
     détruire l’espèce humaine. C’est ainsi que, à moins d’être associée à
     la sagesse, la recherche de la connaissance peut devenir dange-
     reuse ; or, la sagesse, au sens d’une vision globale, n’est pas néces-
     sairement l’apanage des spécialistes chargés d’étendre le champ de
     la connaissance.
        Toutefois, il ne suffit pas d’avoir une vision globale pour être sage.
     Encore faut-il également avoir une certaine conscience de la finalité
     de la vie humaine... On peut, en diffusant la connaissance, souligner
     en passant les résultats désastreux de la haine et de l’étroitesse
     d’esprit pour ceux qui en font preuve. Je ne pense pas qu’il convienne
     de trop séparer connaissance et morale. Il est vrai que le type de
     connaissance spécialisée nécessaire à diverses compétences a peu à
     voir avec la sagesse... Même les meilleurs techniciens devraient éga-
     lement être de bons citoyens... J’entends par là des citoyens du
     monde et non de telle ou telle secte ou nation. Dans la mesure où il
     accroît notre capacité de réaliser nos objectifs et, partant, de faire le
     mal si nos objectifs ne sont pas sages, chaque progrès de la connais-
     sance et des compétences rend la sagesse encore plus nécessaire. Ce
     monde a besoin de sagesse comme il n’en a jamais eu besoin aupa-
     ravant ; et si la connaissance continue de progresser, le monde aura à
     l’avenir encore plus besoin de sagesse qu’aujourd’hui. » 76
86. A la même époque, un autre penseur érudit du XXe siècle,
arl Popper, qui avait également saisi la teneur du message de l’Apo-
gie de Socrate, affirma, dans son ouvrage Conjectures et réfutations,
 e la connaissance scientifique progresse par voie d’anticipations et
  conjectures, elles-mêmes contrôlées par l’esprit critique, c’est-à-dire
 r des réfutations ; d’où notre capacité à apprendre de nos propres

6   Bertrand Russell, « Knowledge and Wisdom », Essays in Philosophy (H. Peterson,
    publ.), New York, Pocket Library, 1960 [réimp.], p. 499 et 502.

                                                                              157

  eurs 77. Pour lui, toutes les sources de connaissance — y compris la
éthode de l’observation, les solutions empiriques, que les positivistes
ntinuent à défendre — peuvent parfois nous induire en erreur ;
  définitive, il n’existe pas de source sûre de connaissance, tout pro-
ès en la matière consiste essentiellement en une transformation des
nnaissances antérieures et la pertinence des découvertes repose
néralement dans « leur capacité à modifier nos propres théories anté-
 ures », la connaissance humaine demeurant limitée (et l’ignorance
 mitée) 78.
87. L’homme ne peut pas même maîtriser entièrement la connaissance
cumulée. Le progrès technologique conduit, par exemple, à la dégrada-
 n de l’environnement, et est utilisé dans les guerres modernes, de sorte
 ’on en est venu à douter sérieusement de la capacité de la seule
nnaissance scientifique à satisfaire réellement les besoins de l’homme,
  qui a débouché sur la crise des valeurs spirituelles que nous vivons
tuellement 79. Quoi qu’il en soit, le développement de la connaissance
 entifique spécialisée ne s’est en aucun cas traduit par un surcroît de
gesse humaine.
88. Derrière l’utilisation de la connaissance se profilent un autre élé-
ent, à savoir la politique de l’Etat, ainsi que toutes sortes d’intérêts,
onomiques, industriels, technocratiques, sans oublier la concurrence et
utes ses conséquences. Les usines de pâte à papier construites de nos
urs par des entreprises industrielles européennes dans le cône méridio-
 l de l’Amérique du Sud, et leur technologie, échappent-elles à cette
uation ? J’en doute. Ces intérêts industriels et autres — des intérêts
atériels — sont ceux de l’homo oeconomicus, qui, loin d’être mû par un
prit scientifique, utilise bien souvent tout le pouvoir et l’influence qu’il
ut pour obtenir tout ce que la science peut lui apporter 80, et ce pour
  vir ses propres fins (notamment le profit). Aussi convient-il de ne pas
 blier ou négliger dans notre raisonnement les sources de risque que
nstituent le pragmatisme et l’utilitarisme.
89. Dans ce contexte, et également en raison des limites de l’esprit de
 omme et de son manque manifeste de sagesse, il n’est pas du tout sur-
enant que le progrès scientifique ait constitué un processus complexe,
 nté d’incertitude. Tel est le meilleur des mondes 81 dans lequel nous
vons aujourd’hui et, face non seulement à la faillibilité mais également


 7 K. R. Popper, Conjecturas e Refutações — O Progresso do Conhecimento Científico,

éd., Brasília, Edit. University of Brasília, 2008, p. 31-449. [Pour une version française,
r K. R. Popper, Conjectures et réfutations : la croissance du savoir scientifique, Payot,
 6.]
 8 K. R. Popper, Des sources de la connaissance et de l’ignorance, Paris, éd. Payot

Rivages, 1998 (rééd.), p. 112-113, 133-135, 143, 146 et 149-152.
 9 G. H. von Wright, Le mythe du progrès, op. cit. supra note 73, p. 65-66, 73, 76 et 83,

voir p. 95 et 98.
 0 E. Morin, Science avec conscience, 2e éd., Paris, Fayard/Seuil, 2003, p. 8-11, 17, 19,

  35 et 38.
 1 Pour paraphraser une célèbre allégorie d’un autre penseur lucide du XXe siècle.



                                                                                     158

 a méchanceté humaines, la précaution est plus que jamais nécessaire.
 ant donné la vulnérabilité de la nature humaine, les risques encourus
 r chacun d’entre nous, les insuffisances de la connaissance scientifique
   baignée d’incertitude —, l’imprévisibilité et l’irréversibilité probable
s dommages potentiels à l’environnement, nous ne pouvons pas faire
mpasse sur le principe de précaution. Il a déjà été affirmé avec force
 ns certains domaines du droit international de l’environnement (par
emple en ce qui concerne les problèmes de pollution atmosphérique
 marine), et il est omniprésent dans toute cette branche du droit inter-
 tional contemporain. Il a également influencé la philosophie du
oit dans son ensemble, qui prend nécessairement en compte les valeurs
hiques.
 90. Par ailleurs, le principe de précaution révèle, à mon sens, l’inéluc-
ble dimension intertemporelle qui a quelque peu été négligée par la
our dans le présent arrêt. Cette dimension est nécessairement à long
 me, puisque les décisions prises par les autorités publiques d’aujour-
hui pourraient avoir des conséquences sur les conditions de vie non seu-
ment des générations actuelles, mais également des générations futures.
 s’agit là d’une éthique intergénérationnelle particulièrement contrai-
 ante dont au moins une partie de l’abondante doctrine actuelle relative
 x questions de droit de l’environnement reconnaît ou admet qu’elle
nscrit dans la pensée du droit naturel 82. En ce qui me concerne, je ne
nse pas qu’il soit possible de concevoir l’ordre juridique en faisant abs-
  ction de l’ordre moral, tout comme il n’est pas non plus possible de
ncevoir le progrès scientifique en faisant abstraction de l’ordre éthique.
 91. L’un des grands apports de la pensée grecque antique est d’avoir
connu que, à l’instar de la succession continue des nuits et des jours,
xistence humaine est un clair-obscur. Avec le progrès considérable de
  connaissance spécialisée à l’époque moderne, ce clair-obscur dévoile
 jourd’hui une nouvelle dimension, inconnue de la Grèce antique. La
nnaissance spécialisée a éclairé (au profit de l’humanité) des problèmes
écifiques inconnus ou insuffisamment connus auparavant dans tous les
 maines de la connaissance humaine.
 92. Mais il se trouve que cette lumière est entourée de profondes zones
ombre quant aux répercussions des nouvelles découvertes sur d’autres
 maines de l’activité humaine et quant à l’utilisation qui sera faite de ces
couvertes, laquelle, à son tour, aura un impact direct sur notre mode
  vie et même sur notre identité culturelle, notre relation au monde exté-


2 Voir notamment, par exemple, J. M. MacDonald, « Appreciating the Precautionary

nciple as an Ethical Evolution in Ocean Management », Ocean Development and Inter-
ional Law, vol. 26 (1995), p. 256-259 et 278 ; T. O’Riordan et J. Cameron (dir. publ.),
he History and Contemporary Significance of the Precautionary Principle », Interpret-
 the Precautionary Principle, Londres, Earthscan Publs., 1994, p. 18 et 22 ; Nagen-
 Singh, « Sustainable Development as a Principle of International Law », International
w and Development (P. de Waart, P. Peters et E. Denters, dir. publ.), Dordrecht,
hoff, 1988, p. 1 et 4.

                                                                                  159

ur. Je considère cela comme une nouvelle dimension, contemporaine,
 clair-obscur de l’existence humaine, qui nous avertit clairement que le
ogrès technique et économique seul, dénué de toute éthique, peut nous
onger dans une obscurité plus grande encore.

       3. Les principes de prévention et de précaution combinés

 93. Dans le domaine de la protection de l’environnement, tout comme,
nsi que nous l’avons vu, il existe des instruments internationaux qui for-
ulent le principe de prévention 83 (supra), il en existe également qui
 nchent vers le principe de précaution, tels que, par exemple, la conven-
 n de Vienne de 1985 pour la protection de la couche d’ozone (préam-
 le et art. 2, par. 1) et le protocole de Montréal de 1997 relatif à des
bstances qui appauvrissent la couche d’ozone (préambule). Cependant,
 convention de Vienne susmentionnée évoque également, au-delà de la
écaution, la prévention (art. 2, par. 2, al. b)). Au niveau régional on
ouve également des références aux deux principes combinés, par exem-
e à l’article 4, paragraphe 3, alinéa f), de la convention de Bamako sur
nterdiction d’importer en Afrique des déchets dangereux et sur le
 ntrôle des mouvements transfrontières et la gestion des déchets dange-
ux produits en Afrique, adoptée par l’OUA en 1991, à l’article 2, para-
aphe 2, alinéa a), de la convention de 1992 pour la protection du milieu
arin de l’Atlantique Nord-Est (« convention OSPAR ») et à l’article 3,
 ragraphes 1 et 2, de la convention de 1992 pour la protection du milieu
arin dans la zone de la mer Baltique.
 94. En fait, certaines des conventions de droit de l’environnement
 ées dans le dossier de la présente affaire relative à des Usines de pâte à
 pier sont l’expression à la fois du principe de prévention et du principe
  précaution, comme c’est le cas par exemple de la convention de 1992
r la diversité biologique, qui est le reflet à la fois du principe de préven-
 n (en son préambule et en son article 3) et du principe de précaution
n son préambule), ainsi que du protocole de Cartagena de 2000 sur la
évention des risques biotechnologiques relatif à cette convention (en
n préambule et en ses articles 2 et 4). C’est également le cas de la
 nvention de 2001 sur les polluants organiques persistants (convention
OP), qui invoque à la fois la prévention (en son préambule) et la précau-
 n (en son préambule et en son article premier).
 95. On trouve d’autres exemples allant dans le même sens dans le
éambule et l’article 3, paragraphe 3, de la convention-cadre sur les
 angements climatiques adoptée par l’Organisation des Nations Unies
  1992, ainsi que dans le préambule du protocole de Kyoto relatif à cette

 3 La convention susmentionnée de l’Organisation des Nations Unies sur le droit relatif

x utilisations des cours d’eau internationaux à des fins autres que la navigation, qui a
 aspect préventif, a fait l’objet d’un échange de vues entre les Parties à la présente
aire des Usines de pâte à papier ; voir contre-mémoire de l’Uruguay, par. 4.67, suivi de
 éplique de l’Argentine, par. 4.43-4.45, et de la duplique de l’Uruguay, par. 5.53.

                                                                                   160

nvention, adopté en 1997. Il ne s’agit là que de quelques exemples qui
ont, bien entendu, pas vocation à être exhaustifs, mais qui témoignent
  la volonté d’associer mesures de prévention et mesures de précaution
  vue de renforcer la protection de l’environnement. Loin de s’exclure
utuellement, ces deux principes servent ensemble leur objectif et, si la
 raséologie utilisée pour les exprimer n’est pas uniforme, on peut néan-
oins clairement identifier la logique sous-jacente à chacun d’eux.
96. J’aimerais simplement ajouter que, à mon sens, le principe de
écaution ne conduit pas à une sur-réglementation, mais plutôt à une
aluation raisonnable face à des risques probables et à l’incertitude scien-
 que (supra). Cela peut se traduire par la réalisation d’études d’impact
r l’environnement exhaustives et d’études supplémentaires sur les ques-
 ns environnementales en jeu, ainsi que par une analyse approfondie
s risques pour l’environnement, avant la délivrance de toute autorisa-
 n. En définitive, ce principe relève du sens commun qui, semble-t-il, est
 moins commun de tous les sens. Il met aussi en avant le caractère
jectif des obligations environnementales, sur lequel je reviendrai ulté-
urement (voir infra).

        VIII. LA RECONNAISSANCE DES PRINCIPES DE PRÉVENTION
             ET DE PRÉCAUTION PAR LES PARTIES ADVERSES

97. En fait, comme je l’ai déjà souligné, dans la présente affaire des
 ines de pâte à papier (Argentine c. Uruguay), l’Etat demandeur et
 tat défendeur ont tous les deux invoqué les principes généraux du droit
 ernational de l’environnement mentionnés précédemment. Cela étant
ns la plus pure tradition de la pensée du droit international en Amé-
 ue latine, ce n’est guère surprenant, et cela amène rapidement au pre-
er plan — pour analyser les obligations qui découlent du statut du
uve Uruguay de 1975 — la règle générale d’interprétation des traités
oncée à l’article 31 de la convention de Vienne de 1969 sur le droit des
 ités. Les éléments constitutifs de cette règle générale, énoncés au para-
aphe 1 de l’article 31 — à savoir, le texte (sens ordinaire des termes), le
ntexte, ainsi que l’objet et le but du traité —, sont ceux qui, à l’heure
tuelle, apparaissent le plus souvent dans l’interprétation des traités 84, et
fait qu’ils soient cités ensemble dans une même formule souligne l’unité
  processus d’interprétation des traités.
98. La convention de Vienne de 1969 précise, en son article 31, para-
aphe 2, les éléments constitutifs du contexte d’un traité, tandis que le

 4 Voir, pour certains des travaux réalisés à la suite de la convention de Vienne de 1969

ntionnée précédemment, notamment, W. Lang, « Les règles d’interprétation codifiées
  la convention de Vienne sur le droit des traités et les divers types de traités », Oster-
chische Zeitschrift für öffentliches Recht, vol. 24 (1973), p. 113-173 ; Maarten Bos,
heory and Practice of Treaty Interpretation », Netherlands International Law Review,
. 27 (1980), p. 3-38 et 135-170 ; C. H. Schreuer, « The Interpretation of Treaties by
ernational Courts », British Year Book of International Law, vol. 45 (1971), p. 255-301.

                                                                                      161

 ragraphe 3 de ce même article indique d’autres éléments à prendre en
mpte, en même temps que le contexte, parmi lesquels figure « toute
gle pertinente de droit international applicable dans les relations entre
   parties ». En l’espèce, si une telle règle figure dans d’autres traités
 ultilatéraux) ratifiés par les deux Parties à l’instance, ou auxquels elles
 t toutes deux adhéré, il peut en être tenu compte en tant qu’élément
 nterprétation dans le cadre de l’application du statut du fleuve Uru-
 ay de 1975 85.
99. Néanmoins, les traités sont des instruments vivants, et l’évolution
   droit international lui-même peut avoir des conséquences sur l’appli-
tion du traité en question, qui doit dès lors être examiné à la lumière du
oit international tel qu’il est au moment où son interprétation est
quise 86. Ainsi, il convient de tenir compte des principes généraux du
oit et il est révélateur que les Parties à la présente affaire, qui relève du
oit international de l’environnement, ne soient pas en désaccord fon-
 mental sur ce point particulier, même si leur conception ou leur inter-
étation de tel ou tel principe ne sont pas toujours identiques. A cet
ard, il est également révélateur que l’Argentine et l’Uruguay se réfèrent
us deux, par exemple, aux principes de prévention et de précaution,
nsi qu’au concept de développement durable (qui imprègne l’ensemble
  domaine de la protection de l’environnement), bien que, dans le cadre
  la présente affaire, leur lecture de ces principes et de ce concept ne soit
 s la même.

                        1. Le principe de prévention
 100. S’agissant du principe de prévention, les deux Parties se sont réfé-
es à sa formulation telle qu’elle figure au principe 21 de la déclaration
  Stockholm de 1972 sur l’environnement humain, c’est-à-dire le prin-
pe de prévention en ce qu’il concerne l’obligation qui incombe aux
 ats de veiller à ce que les activités exercées dans les limites de leur juri-
ction ou sous leur contrôle ne causent pas de dommage à l’environne-
ent dans d’autres Etats (également principe 2 de la déclaration de Rio
r l’environnement et le développement) ou dans des régions ne relevant
aucune juridiction nationale 87. De plus, s’agissant du statut juridique
  principe de prévention, les deux Parties se sont accordées sur sa nature
 utumière 88, mais leurs points de vue divergent quant à sa portée en
spèce.
 101. Dans son mémoire, l’Argentine a déclaré que le principe de pré-
ntion faisait partie du droit applicable au présent différend en vertu du

 5Dont l’article 60 constitue le fondement de la compétence de la CIJ.
 6M. K. Yasseen, « L’interprétation des traités d’après la convention de Vienne sur le
it des traités », Recueil des cours de l’Académie de droit international de La Haye
CADI), t. 151 (1976), p. 62, et voir p. 59.
7 Voir, par exemple, mémoire de l’Argentine, par. 3.189, et duplique de l’Uruguay,

. 5.52.
8 Voir ibid., par. 3.189 et 5.52, respectivement.



                                                                                 162

  tut de 1975 (par. 3.188). L’Uruguay a pour sa part affirmé dans son
 ntre-mémoire que le principe de prévention en droit international — et
   qu’il est formulé dans le statut de 1975 — imposait une obligation de
 mportement (de diligence raisonnable) et non une obligation de résul-
   (éviter totalement de polluer) (par. 4.68 et 4.69), ajoutant en outre
 e, en l’espèce, il convenait d’évaluer la prévention en se référant à
 rticle 7, paragraphe 1, de la convention des Nations Unies sur les cours
eau internationaux, qui stipule que les Etats doivent « pren[dre] toutes
   mesures appropriées pour ne pas causer de dommages significatifs aux
 tres Etats du cours d’eau » (par. 4.67).
 102. Dans sa réplique, l’Argentine a réfuté l’interprétation plus restric-
 e faite par l’Uruguay de l’article 41 du statut, soutenant que « [l]’obli-
 tion de prévention d’un préjudice sensible à l’autre partie, à la qualité
 s eaux et à l’écosystème du fleuve Uruguay et à ses zones d’influence a
 s contours particuliers » qu’il convient d’évaluer à la lumière du « régime
  protection globale » établi par le statut de 1975 (par. 4.45), ce à quoi
Uruguay a à son tour rétorqué, dans sa duplique, qu’« il n’est pas plau-
  le de voir dans le statut autre chose que ce qui a par la suite été codifié
 r la CDI dans la convention sur les cours d’eau », l’objectif des
  icles 36, 41, 42 et 56, alinéa a), point 4, du statut de 1975 étant de
 onner effet à l’obligation [de diligence raisonnable] de prévenir les
 mmages transfrontières sur le fleuve Uruguay » (par. 5.53). En
mme, l’Argentine a interprété plus largement le principe de préven-
 n que l’Uruguay, bien que les deux pays se soient fortement appuyés
r ce principe, reconnaissant sa pertinence en l’espèce.

                      2. Le principe de précaution

103. S’agissant maintenant du principe de précaution, là encore les
ux Parties adverses s’y sont référées et ont tout d’abord fondé leurs
guments distincts à cet égard sur la formulation du principe telle qu’elle
 ure au principe 15 de la déclaration de Rio de 1992 sur l’environne-
ent et le développement, à savoir :
     « Pour protéger l’environnement, des mesures de précaution doi-
   vent être largement appliquées par les Etats selon leurs capacités. En
   cas de risque de dommages graves ou irréversibles, l’absence de
   certitude scientifique absolue ne doit pas servir de prétexte pour
   remettre à plus tard l’adoption de mesures effectives visant à pré-
   venir la dégradation de l’environnement. » 89
ans son mémoire, l’Argentine a soutenu que « l’interprétation et la mise
 œuvre du statut de 1975 [devaient] être conduites à la lumière du prin-
pe de précaution, pris en tant que norme de droit international » (par.

 9 Voir, par exemple, mémoire de l’Argentine, par. 3.195 ; et contre-mémoire de

 ruguay, par. 4.80.

                                                                           163

13). En outre, le conseil de l’Argentine a exprimé le souhait que la Cour
 éclare ... que [l]e principe 15 reflète le droit coutumier » en l’espèce 90.
104. Pour l’Uruguay en revanche, le principe de précaution est une
ègle de « soft law » » qui doit entrer en ligne de compte lors de l’inter-
étation des traités, conformément au point c) du paragraphe 3 de
 rticle 31 de la convention de Vienne. Pourtant — a ajouté l’Uruguay —
 principe « ne semble pas correspondre aux exigences du droit interna-
 nal coutumier », et il n’a jamais été traité, dans la jurisprudence des
bunaux internationaux, « comme une règle obligatoire de droit coutu-
 er » 91. En tout cas, l’Uruguay a estimé que l’Argentine « n’a[vait] pas
entifié de risque significatif » face auquel des mesures auraient dû être
 ses en vertu du principe de précaution 92.
105. Quant à l’applicabilité du principe de précaution, l’Argentine a
 ur sa part soutenu dans son mémoire que ce principe devait guider
nterprétation du statut de 1975 (par. 5.13) et qu’il était applicable en
spèce du fait de la persistance de zones d’« incertitude scientifique »
uant à l’incidence sur l’environnement de l’usine Botnia) et du « risque »
  dommage grave et irréversible. Parmi les zones d’incertitude scien-
 que figureraient « les implications de l’inversion du courant dans le
uve sur la concentration des polluants, le sens des vents, les change-
ents climatiques et le probable impact de la présence des polluants
r les poissons du fleuve » (par. 5.17 et 5.18).
106. L’Uruguay a quant à lui également estimé, dans sa duplique, que
 principe en question jouait un rôle dans l’interprétation de certains
 ités de droit de l’environnement (par. 5.66), mais qu’il n’était pas per-
 ent dans le cadre du présent différend, premièrement parce qu’il n’y
ait pas d’incertitude scientifique à propos de l’exploitation des usines
  pâte à papier, et deuxièmement parce que les risques associés à cette
ploitation « f[aisaient] l’objet d’un suivi complet et p[ouvaient] être tes-
  empiriquement », de sorte que les incertitudes avaient été éliminées ou
 olues (par. 5.58). Pour sa part, l’Argentine a rappelé dans son mémoire
 e, en vertu du principe 15 de la déclaration de Rio de 1992 (supra),
 ]e principe de précaution est applicable à la protection de l’envi-
nnement dès lors qu’il existe un « risque de dommages graves ou
 éversibles » » (par. 5.14), ce à quoi l’Uruguay a répondu dans son
ntre-mémoire qu’il n’y avait à son sens pas de raison de croire que
  usines de pâte à papier puissent causer des « dommages graves ou
 éversibles » à l’environnement et en particulier à la qualité de l’eau
  fleuve Uruguay (par. 4.81).
107. Enfin et surtout, en ce qui concerne la teneur du principe de pré-
ution, l’Argentine a soutenu dans son mémoire que, dans le cadre du
 tut de 1975, ce principe signifiait que « les parties au statut de 1975


0   CR 2009/14, p. 51, par. 8.
1   Duplique de l’Uruguay, par. 5.66.
2   Ibid., par. 5.67.

                                                                         164

 aient] dans l’obligation de s’informer mutuellement de toutes les consé-
 ences environnementales probables de leurs actions pouvant causer des
 mmages graves ou irréversibles avant que ces actions ne soient autori-
es ou entamées » (par. 5.14). La précaution exigerait donc des parties au
 tut de 1975 qu’elles « respectent leurs obligations d’information et de
 nsultation avant d’autoriser la construction » des usines de pâte à
 pier (par. 5.14) et — a-t-elle ajouté dans sa réplique — qu’elles pren-
 nt en compte « les risques de dommages dans la conception, la prépara-
 n et la mise en œuvre de tout projet ou de toute utilisation ayant trait
  fleuve Uruguay et à ses zones d’influence » (par. 4.54). Ainsi, l’Argen-
 e ne partageait pas le point de vue de l’Uruguay selon lequel le prin-
pe en question ne serait applicable qu’en cas de risque de « dommages
aves ou irréversibles » (voir supra).
 108. Ainsi, la demande de l’Argentine fondée sur le principe de précau-
 n comportait deux volets : a) elle était tout d’abord liée à son alléga-
 n générale selon laquelle l’Uruguay aurait manqué aux obligations
océdurales énoncées dans le statut de 1975, notamment en commençant
construire et à exploiter l’usine avant d’avoir informé l’Argentine de
utes « les conséquences environnementales probables » d’actions suscep-
 les de causer des dommages à l’environnement 93 ; et b) le principe de
écaution, selon elle, obligeait l’Uruguay à ne pas autoriser la construc-
 n et la mise en service de l’usine avant d’avoir conduit une étude com-
ète sur la capacité du fleuve à disperser les polluants 94.
 109. Lors des plaidoiries, le conseil de l’Argentine a invité la CIJ à
 pliquer le principe, eu égard au fait
    « que l’Uruguay, compte tenu des griefs exprimés par l’Argentine
    en 2004, en 2005 et en 2006 quant à la capacité limitée du fleuve
    d’absorber les nouveaux polluants envisagés, aurait dû attendre,
    avant de donner son autorisation, d’être en mesure de conclure que
    leur dispersion pourrait être assurée »,
 conservant à l’esprit que, en l’espèce, la précaution consistait à « mener
  nouvelles études, des évaluations complètes », et non à « agir sur la
 se d’hypothèses infondées sur le courant du fleuve » 95. Il a en outre
outé que les risques présentés par l’usine Botnia « n’[avaient] pas été
aîtrisés » 96.
110. L’Uruguay a quant à lui affirmé, dans son contre-mémoire, qu’il
 serait conformé au principe de précaution « s’il était applicable » au
ésent différend. Le principe en question, tel qu’il est formulé dans la
claration de Rio de 1992, interdit aux Etats « d’invoquer l’absence de
rtitude scientifique afin de reporter « l’adoption de mesures effectives
 ant à prévenir la dégradation de l’environnement » (par. 4.82) ; cet

3 Réplique de l’Argentine, par. 4.55-4.56.
4 Mémoire de l’Argentine, par. 7.128.
5 CR 2009/14, p. 51, par. 8 ; et voir également mémoire de l’Argentine, par. 7.128.
6 CR 2009/12, p. 71, par. 29.



                                                                                 165

pect du principe aurait été respecté par l’Uruguay. Cependant — a-t-il
outé —, en suggérant que le principe de précaution nécessitait l’adop-
 n de « mesures contre des risques éloignés, qui ne devraient pas
user de préjudice sensible ou qui sont purement hypothé-
 ues » (par. 4.83), l’Argentine a donné une interprétation erronée de ce
 ncipe. Pour l’Uruguay, en effet, une telle interprétation serait contre-
 e par « la référence même aux « mesures effectives » du principe 15 »
  la déclaration de Rio. De surcroît, l’Uruguay a soutenu que les Etats
avaient le devoir d’agir sur le fondement du principe de précaution
 e lorsqu’il existait « des données scientifiques objectives pour prévoir
s effets préjudiciables sensibles, ... « des raisons de penser » ou « des
otifs raisonnables de s’inquiéter » » (par. 4.83), or l’Argentine semblait
  selon l’Uruguay — n’avoir présenté aucun « élément significatif ou
édible » à cet égard, rien qui puisse être assimilé à des « dommages
 ieux ou irréversibles » 97.
111. L’Uruguay a en outre ajouté, dans sa duplique, que, en suggérant
 e « plus un risque est improbable, plus il devient incertain, ce qui
nfère un plus grand rôle au principe de précaution », l’Argentine
ait mal interprété « le rôle [de ce] principe lié à l’incertitude et au
que » (par. 5.61) ; selon l’Uruguay, le principe en question ne peut
 ppliquer que lorsqu’il existe certaines preuves de l’existence d’un risque
ar. 5.61). En somme l’Uruguay a soutenu que « [l]a véritable question
est pas de savoir si le risque environnemental a été éliminé, mais
   a été correctement géré et atténué dans toute la mesure du possible,
 r des procédés efficaces » (par. 5.62) et que, ayant prouvé qu’il avait
 s
     « toutes les mesures raisonnables et nécessaires pour parer à l’éven-
     tualité — si minime soit-elle — que l’usine Botnia puisse avoir effec-
     tivement des effets négatifs graves sur le fleuve dans le monde réel,
     plus rien ne permet[tait] ... d’avancer que le principe de précaution
     [devait] jouer un plus grand rôle » (par. 5.61).
 112. L’échange de vues qui précède entre l’Argentine et l’Uruguay ne
 t apparaître aucune distinction claire entre un principe général et le
oit coutumier, en tant que « sources » formelles du droit applicable en
 spèce. Toutefois, il me semble révélateur que, tout en affirmant que la
union des éléments constitutifs du principe en question n’avait à son
ns pas été prouvée en l’occurrence, l’Uruguay n’ait jamais remis en
use ou nié l’existence ou le contenu matériel du principe concerné. En
mme, l’existence elle-même des principes de prévention et de précau-
 n, principes généraux de droit propres au droit international de l’envi-
nnement, a été admise et reconnue par les Parties adverses elles-mêmes,
Uruguay et l’Argentine.
 113. Seule la CIJ n’a pas reconnu, ni confirmé, l’existence de ces prin-

 7   Duplique de l’Uruguay, par. 5.59.

                                                                       166

pes, pas plus qu’elle ne les a précisés, manquant ainsi une occasion
 ique de les consolider dans le présent domaine du droit internatio-
 l contemporain. Le fait que l’arrêt de la Cour passe sous silence ces
  ncipes de prévention et de précaution ne signifie cependant pas qu’ils
existent pas. Ils existent et s’appliquent et revêtent, à mon sens, la plus
 ute importance, au titre du jus necessarium. Sans ces principes géné-
ux, on peut difficilement de nos jours parler de droit international de
nvironnement. L’affaire des Usines de pâte à papier offrait à la Cour
 e occasion unique d’affirmer l’applicabilité des principes de prévention
 de précaution ; pour des raisons qui échappent à ma compréhension et
 dépassent, elle a malheureusement préféré ne pas le faire.


              IX. LA DIMENSION TEMPORELLE À LONG TERME :
                    L’ÉQUITÉ INTERGÉNÉRATIONNELLE

114. J’aimerais à présent me pencher sur la question de l’équité inter-
nérationnelle. Dans le domaine de la protection de l’environnement, la
mension temporelle à long terme est évidente. Le souci de faire préva-
 r l’élément de conservation (sur la simple exploitation des ressources
 turelles) est une manifestation culturelle de l’intégration de l’être
 main à la nature et au monde dans lequel il vit. Cette approche a, à
on sens, un aspect spatio-temporel, l’être humain établissant un lien,
 ns l’espace, entre lui-même et le système naturel dont il fait partie (et
 ’il devrait traiter avec diligence et attention) et, dans le temps, entre
 -même et les autres générations (passées et futures) 98, envers lesquelles
a des obligations.
115. La dimension temporelle, si remarquable dans le domaine de la
otection de l’environnement, est également présente dans d’autres
 maines du droit international (par exemple, le droit des traités, le règle-
ent pacifique des différends internationaux, le droit économique inter-
 tional, le droit de la mer, le droit de l’espace extra-atmosphérique, la
ccession d’Etats, notamment). La notion de temps, l’élément de prévi-
 ilité, sont inhérents à la science juridique en tant que telle. La prédo-

 8 Les générations futures ont rapidement attiré l’attention des auteurs de la doctrine

ntemporaine du droit international : voir, par exemple, A.-Ch. Kiss, « La notion de pa-
moine commun de l’humanité », Recueil des cours de l’Académie de droit international
 La Haye (RCADI), t. 175 (1982), p. 109-253 ; E. Brown Weiss, In Fairness to Future
nerations : International Law, Common Patrimony and Intergenerational Equity, Tokyo/
 bbs Ferry New York, United Nations University/Transnational Publs., 1989, p. 1-351 ;
 Ch. Kiss, « The Rights and Interests of Future Generations and the Precautionary
nciple », The Precautionary Principle and International Law — The Challenge of
plementation (D. Freestone et E. Hey, dir. publ.), La Haye, Kluwer, 1996, p. 19-28 ;
vers auteurs], Future Generations and International Law (E. Agius et S. Busuttil et al.,
   publ.), Londres, Earthscan, 1998, p. 3-197 ; [divers auteurs], Human Rights : New
mensions and Challenges (J. Symonides, dir. publ.), Paris/Aldershot, Unesco/Dart-
 uth, 1998, p. 1-153 ; [divers auteurs], Handbook of Intergenerational Justice (J. C. Trem-
l, dir. publ.), Cheltenham, E. Elgar Publ., 2006, p. 23-332.

                                                                                      167

 nance de la prévention (et de la précaution) qui caractérise le corpus
 rmatif en matière de protection de l’environnement, si souvent souli-
 ée, est également présente dans le domaine de la protection des droits
  l’homme.
116. Son incidence peut être décelée à divers stades ou niveaux, en
mmençant par les travaux préparatoires de certains instruments relatifs
 x droits de l’homme, les conceptions sous-jacentes à ces instruments et
   textes adoptés 99. L’incidence de la dimension temporelle peut égale-
ent être perçue dans l’interprétation « évolutive » des traités relatifs aux
oits de l’homme (qui a permis qu’ils demeurent des instruments vivants),
nsi que dans leur application (comme en témoigne par exemple la juris-
udence internationale relative à certains de ces traités, qui met en avant
 notion de victimes potentielles ou éventuelles, c’est-à-dire des victimes
 sant valoir un intérêt personnel potentiel valide en vertu de ces traités,
nforçant ainsi la condition des demandeurs individuels).
117. En fait, on peut percevoir l’incidence de la dimension temporelle
 n seulement dans l’interprétation et dans l’application des normes rela-
 es à la protection de la personne humaine, mais également dans les
nditions d’exercice des droits garantis (comme, par exemple, dans les
uations d’urgence) ; on peut également la percevoir dans la protection
  tous les droits, y compris le droit au développement et le droit à un
vironnement sain — qui s’étendent dans la durée. Ici, l’évolution de la
 isprudence (par exemple, sur la notion susmentionnée de victimes
 tentielles, ou encore sur le devoir de prévention des violations des
oits de l’homme ou des dommages à l’environnement) peut inspirer le
veloppement progressif du droit international dans des domaines de
otection distincts (celle de la personne humaine aussi bien que celle de
nvironnement).
118. En fait, le souci des générations futures est à la base de certaines
nventions de droit de l’environnement 100. En outre, dans le même
dre d’idées, la déclaration sur les responsabilités des générations pré-
ntes envers les générations futures, adoptée par l’Unesco en 1997, après
oir invoqué, notamment, la déclaration universelle des droits de

 9 Par exemple, les trois conventions contre la torture — interaméricaine, européenne et

usienne — qui ont un caractère essentiellement préventif ; la convention de 1948 contre
 énocide et la convention de 1973 contre l’apartheid, qui viennent s’ajouter à des instru-
 nts internationaux tournés vers la prévention de divers types de discrimination. La
mension temporelle est également présente dans le droit international relatif aux réfugiés
 r exemple, les éléments qui constituent la définition même de la notion de « réfugié »
ns la convention de 1951 relative au statut des réfugiés et son protocole de 1967, à
 oir la crainte justifiée d’être persécuté, les menaces ou les risques de persécution — en
 s des efforts d’« alerte rapide » déployés en pratique par l’Organisation des Nations
 ies pour prévenir ou prévoir les flux de réfugiés).
 00 Par exemple, la convention-cadre des Nations Unies sur les changements clima-

ues, de 1992, le protocole de Kyoto à la convention-cadre des Nations Unies sur les
 ngements climatiques, de 1997, la convention de Vienne de 1985 pour la protection de
 ouche d’ozone et le protocole de Montréal de 1987 relatif à des substances qui appau-
ssent la couche d’ozone, notamment.

                                                                                     168

 omme de 1948 et les deux pactes relatifs aux droits de l’homme adop-
   par l’Organisation des Nations Unies en 1966, rappelle la responsa-
 ité qui incombe aux générations présentes de veiller à ce que « les
 soins et les intérêts des générations présentes et futures soient pleine-
ent sauvegardés » (article premier et préambule). Elle ajoute notam-
ent que « [l]es générations présentes devraient s’efforcer d’assurer le
aintien et la perpétuation de l’humanité, dans le respect de la dignité de
   personne humaine » (art. 3). Presque deux décennies auparavant,
Assemblée générale de l’Organisation des Nations Unies adoptait, le
   octobre 1980, sa résolution proclamant « la responsabilité historique
 s Etats concernant la préservation de la nature pour les générations
 ésentes et futures » (par. 1), et appelait en outre les Etats à prendre « les
esures nécessaires ... en vue de préserver la nature », « dans l’intérêt des
 nérations présentes et futures » (par. 3).
 119. L’année de la proclamation de la déclaration de l’Unesco, la Cour
connut, dans l’affaire du Projet Gabčíkovo-Nagymaros (Hongrie/Slo-
 quie), l’incidence de la dimension temporelle à long terme, en se réfé-
nt aux « générations présentes et futures » (la perspective à long terme)
  au « concept de développement durable » (arrêt, C.I.J. Recueil 1997,
  53-54, par. 77), mais préféra néanmoins ne pas développer plus avant
  sujet. Plus d’une décennie s’étant écoulée, il me semblait que l’occasion
ait venue de le faire, dans le cadre de la présente affaire des Usines de
 te à papier. Il en était en effet grand temps mais, à mon grand regret,
 Cour a préféré garder le silence sur cette question particulière dans le
 ésent arrêt.
 120. Qu’il me soit permis de rappeler que le sujet en question a initia-
ment été abordé, au début de l’année 1988, par le comité consultatif de
Université des Nations Unies (UNU), dans le cadre d’un projet visant à
 porter une réponse novatrice aux préoccupations grandissantes concer-
 nt l’épuisement des ressources naturelles et la dégradation de l’envi-
 nnement ainsi qu’à faire en sorte que soit reconnue la nécessité de
 éserver le patrimoine naturel et culturel (à tous les niveaux, national,
gional et international, qu’il soit public ou non). Le comité consultatif,
 mposé de professeurs originaires de différents continents 101, s’est
uni à Goa, en Inde 102, et a publié, le 15 février 1988, un document
 al intitulé « Directives de Goa relatives à l’équité intergénération-
 lle » 103, dans lequel il était déclaré ce qui suit :

 01 A savoir, Mme E. Brown Weiss, M. A. A. Cançado Trindade, M. A.-Ch. Kiss,
  R. S. Pathak, M. Lai Peng Cheng et M. E. W. Ploman.
 02 A la réunion convoquée par l’Université des Nations Unies (UNU) à Goa, en Inde,

 membres du comité consultatif sont intervenus à titre personnel.
 03 Les directives, adoptées le 15 février 1988, étaient le résultat de longs débats qui se
 t déroulés dans le cadre d’une grande étude parrainée par l’UNU. Je n’ai pas l’inten-
n de rappeler, dans la présente opinion individuelle, les questions abordées lors de ces
bats, annotés dans les dossiers et documents de travail non publiés de l’UNU, que je
nserve depuis 1988.

                                                                                      169

        « Le présent projet, qui tente d’introduire pour la première fois
     d’une manière systématique et globale une dimension temporelle à
     long terme dans le droit international en tant que complément de la
     dimension spatiale traditionnelle, constitue une réponse novatrice à
     ces préoccupations.
        Cette dimension temporelle s’articule autour du développement de
     la théorie de l’« équité intergénérationnelle ». A chaque génération,
     tous les êtres humains, en tant qu’espèce, héritent des générations
     précédentes un patrimoine naturel et culturel, dont ils sont à la fois
     les bénéficiaires et les gardiens ayant le devoir de transmettre cet
     héritage aux générations futures. L’idée qui est au cœur de cette
     théorie est que le droit de chaque génération de tirer avantage de cet
     héritage naturel et culturel est inséparablement lié à l’obligation d’en
     user de manière à pouvoir le transmettre aux générations futures
     dans un état au moins équivalent à celui dans lequel il se trouvait
     lorsqu’elle l’a reçu des générations précédentes. Cette obligation
     implique la conservation et, le cas échéant, l’amélioration de la qua-
     lité et de la diversité de cet héritage. La conservation de la diversité
     culturelle est tout aussi importante que celle de la diversité de l’envi-
     ronnement pour offrir diverses options aux générations futures.
        Plus précisément, le principe de l’équité intergénérationnelle exige
     que l’on préserve la diversité et la qualité des ressources biologiques,
     des ressources renouvelables telles que les forêts, l’eau et les sols qui
     forment un système intégré, ainsi que nos connaissances des sys-
     tèmes naturels et culturels. Le principe commande d’éviter les actes
     ayant des conséquences préjudiciables et irréversibles pour notre
     héritage naturel et culturel ... sans transmettre indûment les coûts
     aux générations à venir.
        Les principes d’équité qui régissent la relation entre les généra-
     tions ... touchent aux intérêts primordiaux des générations passées,
     présentes et futures, et s’étendent aux ressources naturelles et cultu-
     relles. Il existe une complémentarité entre les droits de l’homme déjà
     reconnus et les droits intergénérationnels proposés. » 104
121. Les auteurs de ce document de l’UNU poursuivaient en propo-
nt des stratégies visant à mettre en œuvre les droits et obligations inter-
nérationnels. Dès lors, les premières études sur le thème spécifique de
quité intergénérationnelle, dans le cadre de l’univers conceptuel du
oit international de l’environnement, commencèrent à se multiplier 105.

04  Le texte intégral des « Directives de Goa relatives à l’équité intergénérationnelle » est
 roduit dans les annexes des deux ouvrages suivants, dont les auteurs ont participé à
aboration du document : E. Brown Weiss, In Fairness to Future Generations : Interna-
nal Law, Common Patrimony and Intergenerational Equity, op. cit. supra note 98,
p. A, p. 293-295 ; A. A. Cançado Trindade, Direitos Humanos e Meio Ambiente :
ralelo dos Sistemas de Proteção Internacional, Porto Alegre/Brésil, S. A. Fabris Ed.,
 3, annexe IX, p. 296-298.
 05 Voir notamment note 98 supra.



                                                                                        170

 partir de la fin des années 1980, le thème de l’équité intergénération-
lle s’est développé sur fond de prise de conscience croissante de la
 lnérabilité de l’environnement, de la menace de changements à
chelle planétaire et de leur gravité et, en fin de compte, de notre
opre mortalité.
122. La nécessité de formuler clairement la notion d’équité intergéné-
  ionnelle, afin de répondre au besoin impérieux d’affirmer et de sauve-
rder les droits des générations actuelles et futures, découlant — à mon
ns — d’une perspective essentiellement anthropocentrique, s’est donc
vement fait ressentir. En l’espèce, face à des risques et à des menaces
obables, le principe de précaution entre de nouveau en jeu. De nos
urs, en 2010, on ne peut guère douter que la reconnaissance de l’équité
 ergénérationnelle procède de la sagesse conventionnelle en droit inter-
 tional de l’environnement.
123. Il n’est pas surprenant que, en la présente instance relative à des
 ines de pâte à papier (Argentine c. Uruguay), les deux Parties, l’Uru-
 ay et l’Argentine, aient largement gardé à l’esprit l’équité intergénéra-
 nnelle dans les arguments qu’elles ont présentés lors des phases écrites
 orales. C’est ainsi, par exemple, que l’Argentine a affirmé à l’audience
 ’« [u]ne application effective des principes de prévention et de précau-
 n par l’Uruguay aurait permis d’appréhender les risques de dommages
aves pour les générations présentes et futures » 106. L’Uruguay a pour
   part soutenu dans ses plaidoiries que le développement durable
ait « une question d’équité intergénérationnelle, au sens où le dévelop-
ment économique doit se poursuivre d’une manière qui intègre
   protection de l’environnement, c’est-à-dire le système d’entretien
    la vie humaine dont dépendent les générations tant présentes
 e futures » 107.
124. Ainsi la notion d’équité intergénérationnelle s’est-elle exprimée à
 faveur de la reconnaissance, par les deux Parties, du « principe de déve-
ppement durable » qui, témoignant d’un souci de tenter d’assurer le
en-être non seulement des générations actuelles mais également des
nérations futures, jouait, selon elles, un rôle dans l’interprétation et
 pplication du statut de 1975 (voir infra). A cet égard, en abordant les
 bligations continues » de « suivi et [de] contrôle » dans le présent arrêt
ar. 266), la Cour aurait dû expressément établir un lien entre cette
 portante question et l’équité intergénérationnelle. Ne l’ayant pas fait,
e a inutilement et malheureusement privé son propre raisonnement de
  dimension temporelle à long terme si nettement présente dans le
 maine de la protection de l’environnement.
125. En ce qui concerne la dimension temporelle à long terme propre à
quité intergénérationnelle, j’aimerais évoquer un autre aspect auquel
 ttache une importance particulière. A mon sens, le message de solida-


06   CR 2009/20, p. 35, par. 22.
07   CR 2009/17, p. 54, par. 30.

                                                                       171

 é dans le temps — que véhicule la notion d’équité intergénération-
 lle — se projette dans les deux sens, à savoir dans le futur et dans le
 ssé, il englobe les générations passées (dans la mesure où il s’agit, par
 emple, de préserver l’identité culturelle) tout autant que les générations
  ures. A cet égard, dans l’arrêt de principe de la Communauté Mayagna
 umo) Awas Tingni, les membres de la communauté indigène en ques-
  n ont contesté avec succès, devant la Cour interaméricaine des droits
   l’homme, une concession d’exploitation forestière accordée par le
ouvernement nicaraguayen à une entreprise sur leurs terres communau-
 res (qui n’avaient pas été délimitées), qui causait des dommages à
 nvironnement et perturbait leur mode de vie.
 126. Lors des audiences mémorables qui se tinrent du 16 au 18 no-
 mbre 2000 devant la cour, les membres de la communauté en
 estion 108 soulignèrent l’importance qu’ils attachaient à leurs terres
 mmunautaires, non seulement pour leur propre subsistance, mais
 alement pour leur « développement culturel, religieux et familial ». Les
 llines présentes sur ces terres, où ils rendaient hommage à leurs
orts, étaient « sacrées » pour eux. Ces terres — insistaient-ils —
ur appartenaient autant qu’ils leur appartenaient. Leur langage était
  n différent de celui de l’homo oeconomicus « moderne » et « postmoderne ».
adicalement différent. La préservation de leur harmonie avec leur
 vironnement naturel revêtait pour eux la plus haute importance.
 127. Les membres de la communauté Mayagna ne croyaient ni en la
ondialisation ni en la privatisation et n’avaient que faire du profit maté-
 l. Ils avaient leur propre perception de la vie dans le temps et l’espace,
 ucieux du futur autant que du passé. Pour eux, vivre en harmonie avec
ur environnement naturel n’avait pas de prix et était absolument néces-
  re, cela donnait un sens à leur vie. Leur logique était celle de l’Homo
piens, ils étaient conscients de leurs propres limites et souhaitaient
 ntinuer de vivre sans chercher à dépasser leurs propres capacités. Ce
 sant, ils n’ont jamais confondu la fin et les moyens, comme a tendance
 e faire l’homme « moderne » ou « postmoderne ».
 128. Dans l’arrêt qu’elle a rendu sur le fond le 31 août 2001 en l’affaire
 ative à la Communauté Mayagna (Sumo) Awas Tingni — qui fait
 jourd’hui partie de l’histoire de la protection internationale des droits
  l’homme et de l’environnement en Amérique latine —, la Cour inter-
méricaine des droits de l’homme a étendu la protection du droit à la
 opriété communautaire de leurs terres aux membres de l’ensemble de la
 mmunauté indigène concernée, et a jugé que la délimitation et la
 marcation des terres communautaires, ainsi que l’émission du titre de
 opriété y afférent, devaient être effectuées conformément au droit cou-
mier, aux usages et aux habitudes de cette communauté. Pour statuer
  ce sens, la cour a pris en compte le fait que


 08Comme l’a rappelé la Cour interaméricaine des droits de l’homme dans son arrêt sur
 ond du 31 août 2001, par. 83.

                                                                                172

      « il existe chez les indigènes une tradition porteuse d’une forme com-
      munautaire de la propriété collective de la terre, en ce sens que la
      propriété foncière n’est pas l’apanage d’un individu mais plutôt celui
      du groupe et de sa communauté... Pour les communautés indigènes,
      la relation à la terre n’est pas une simple question de possession et de
      production, mais plutôt un élément matériel et spirituel dont il
      convient qu’ils disposent pleinement afin de préserver leur héritage
      culturel et de le transmettre aux générations futures. » (Par. 149.)

 129. Par prudence et souci de diversité culturelle, la Cour a avalisé la
  ion du monde des indigènes. Une demi-décennie après l’arrêt de prin-
pe relatif à la Communauté Mayagna (Sumo) Awas Tingni, deux nou-
  les affaires ont été portées devant la Cour interaméricaine des droits de
 omme, dans lesquelles, du fait de la commercialisation de leurs terres
 r l’Etat, les membres de deux communautés indigènes en avaient été
 assés de force, avaient ainsi été placés dans une situation de grande vul-
 rabilité et de marginalisation sociale, abandonnés au bord d’une route.
ans les arrêts qu’elle a prononcés en ces affaires relatives à la Commu-
 uté indigène Yakye Axa (6 février 2006) et à la Communauté indigène
 whoyamaxa (29 mars 2006), qui concernaient toutes les deux le Para-
 ay, la cour a décidé que les terres communautaires ou ancestrales
aient dévolues aux membres de ces deux communautés, afin d’assurer la
rvie de leur identité culturelle dans leur habitat naturel.
 130. L’attitude positive de collaboration à la procédure dont ont fait
euve les Etats défendeurs dans ces trois affaires a permis d’aboutir à
ur règlement pacifique. En ce qui concerne la préservation de l’identité
 lturelle (la solidarité intergénérationnelle, en tenant compte des géné-
  ions futures ainsi que de celles du passé), j’ai estimé utile de préciser ce
 i suit dans l’opinion individuelle que j’ai produite en l’affaire de la
  mmunauté indigène Sawhoyamaxa :

         « Le concept de culture — du romain « colere » qui signifie cultiver,
      tenir compte, prendre soin et préserver — est tout d’abord apparu
      dans le domaine de l’agriculture (le soin apporté à la terre). Sous
      Cicéron, on commença à l’utiliser pour les questions de l’esprit et de
      l’âme (cultura animi) 109 et, au fil du temps, on en vint à l’associer à
      l’humanisme, à l’attitude de préservation des choses du monde, y
      compris celles du passé, et d’attention portée à celles-ci 110. Confron-
      tés au mystère de la vie, les peuples — les êtres humains dans leur
      environnement social — développent et préservent leurs cultures afin
      d’appréhender le monde extérieur et d’établir un lien avec celui-ci.
      D’où l’importance de l’identité culturelle, en tant que composant ou
      agrégat du droit fondamental à la vie elle-même. » (Par. 4.)

 09H. Arendt, Between Past and Future, New York, Penguin, 1993 [réimp.], p. 211-213.
 ur une version française, voir H. Arendt, La crise de la culture, Gallimard, 1972.]
 10 Ibid., p. 225-226.

                                                                               173

 131. Dans d’autres affaires à fort contenu culturel portées devant la
our interaméricaine des droits de l’homme, celle-ci a dûment statué
 ns ce même esprit de solidarité dans le temps, à l’égard tant des géné-
 ions futures que des générations passées — comme par exemple dans
 rrêt sur les réparations concernant le Guatemala qu’elle a rendu le
  février 2002 dans l’impressionnante affaire de Bámaca Velásquez, à la
mière de la richesse de la culture Maya, afin d’assurer la satisfaction des
soins spirituels des descendants ainsi que le respect de l’héritage légué
 r les ancêtres 111. Cet arrêt constitue — comme je persiste à le dire dans
 e autre juridiction internationale depuis le milieu des années 1990 —
 ne des nombreuses illustrations du processus historique d’humanisa-
 n du droit international contemporain, qui de nos jours concerne
nsemble du corpus juris de cette discipline.

               X. LA DIMENSION TEMPORELLE SOUS-JACENTE :
                          LE DÉVELOPPEMENT DURABLE

     1. La formulation et les implications du développement durable
132. De même, la dimension temporelle sous-tend la notion de déve-
ppement durable dont on considère, depuis qu’elle a été définie en 1987
 ns le rapport de la commission Brundtland comme « suppos[ant] la
  isfaction des besoins actuels sans compromettre celle des besoins des
nérations futures » 112, qu’elle englobe la promotion de la croissance
onomique, l’éradication de la pauvreté et la satisfaction des besoins
ndamentaux de l’homme (tels que ceux ayant trait à la santé, à l’ali-
entation, au logement et à l’éducation) 113. On en vint en outre à perce-
 ir le développement durable comme un lien entre le droit à un environ-
ment sain et le droit au développement ; des considérations touchant
nvironnement et le développement finirent par imprégner les questions
  l’élimination de la pauvreté et de la satisfaction des besoins fondamen-
ux de l’homme. Après que cette question eut fait l’objet d’une étude
 profondie à l’occasion de la conférence de Rio de 1992 sur l’environ-

11   Dans son arrêt sur les réparations en l’affaire Bámaca Velásquez, la cour a ordonné,
 tout premier point du dispositif, l’identification de la dépouille mortelle de la victime
ecte, son exhumation en présence de sa veuve et de sa famille et la restitution de cette
pouille auxdites personnes. Dans mon opinion individuelle, j’ai estimé opportun de
attarder sur quatre aspects spécifiques de la décision de la cour, à savoir : a) le temps,
droit des vivants et les morts ; b) la projection de la souffrance humaine dans le temps ;
  ’écoulement du temps et les conséquences juridiques de la solidarité entre les vivants et
  morts ; et d) la précarité de la condition humaine et les droits humains universels
 r. 1-26).
 12 Voir World Commission on Environment and Development, Our Common Future,

 ford, University Press, 1987, p. 8-9, 40, 43-66 et 75-90.
 13 PNUE, Symposium de Beijing sur les pays en développement et le droit international

  l’environnement (août 1991) — rapport final, Beijing, PNUE/ministère chinois des
aires étrangères, 1992, p. 1-8 (corapporteurs A. A. Cançado Trindade et Ajai Mal-
 ra).

                                                                                      174

ment et le développement (CNUED) et de la deuxième conférence
ondiale sur les droits de l’homme, tenue à Vienne en 1993 sous l’égide
  l’Organisation des Nations Unies, il apparut clairement que les droits
  l’homme demeuraient au cœur des préoccupations du développement
 rable 114.
133. La déclaration de Rio de 1992 sur l’environnement et le déve-
ppement faisait une place considérable à l’idée d’un développement
 rable axé sur la satisfaction des besoins des générations présentes
  futures 115 (principe 3), tandis que la déclaration et le programme
action de Vienne de 1993 mettaient l’accent sur un développement
 rable lié à divers aspects du droit international des droits de l’homme
 e
    partie, par. 27), tout en conservant à l’esprit la satisfaction des
soins de protection actuels et futurs (2e partie, par. 17). En mettant
multanément au premier plan les générations présentes et futures, le
veloppement durable présentait une dimension temporelle inéluctable.
134. La déclaration et le programme d’action de Vienne de 1993 indi-
 ent que « le droit au développement devrait se réaliser de manière à
 isfaire équitablement les besoins des générations actuelles et futures en
atière de développement et d’environnement » (par. 11). Je me souviens
 s bien que la préoccupation majeure exprimée lors des deux confé-
nces mondiales tenues sous l’égide de l’Organisation des Nations Unies,
 rant les travaux préparatoires et l’adoption de ce texte ainsi que du
ogramme Action 21 issu de la conférence de Rio de 1992, était d’amé-
 rer les conditions de vie socio-économiques de la population, et notam-
ent de ses groupes vulnérables 116, afin de satisfaire leurs besoins parti-
liers de protection. Cela transparaît dans le corps de ces deux documents
 aux issus des deux conférences mondiales organisées en 1992 et 1993
 r l’Organisation des Nations Unies et qui firent date.
135. Cette conception fit l’objet de nombreuses analyses présentées à
 ccasion d’événements universitaires organisés sous différentes latitudes
ut au long des années 1990, sous l’égide de l’Organisation des
ations Unies, dans le cadre de la Décennie du droit international, qui
urnirent un éclairage sur l’univers conceptuel du droit international
ntemporain de l’environnement et permirent ainsi de l’affiner. Lorsque


14 A. A. Cançado Trindade, « Relations between Sustainable Development and Eco-

mic, Social and Cultural Rights : Recent Developments », International Legal Issues
sing under the United Nations Decade of International Law (N. Al-Nauimi et R. Meese,
  publ.), La Haye, Kluwer, 1995, p. 1051-1052, 1056, 1065, 1068 et 1075-1076.
15 Voir, pour un aperçu général, à la veille de la CNUED, [divers auteurs], Human

 hts, Sustainable Development and Environment/Derechos Humanos, Desarrollo Sus-
table y Medio Ambiente/Direitos Humanos, Desenvolvimento Sustentável e Meio Ambi-
e (compte rendu du séminaire de Brasília de mars 1992 — A. A. Cançado Trindade,
 publ.), 2e éd., Brasília/San José of Costa Rica, BID/IIHR, 1995, p. 1-405 (notamment
interventions de E. Brown Weiss, A. A. Cançado Trindade, S. McCaffrey, A.-Ch. Kiss,
Handl et D. Shelton).
16 Tels que ceux que constituent, notamment, les segments les plus pauvres de la

iété.

                                                                                175

ccent fut mis sur la promotion du développement durable et des très
cessaires réduction et élimination de la pauvreté, par exemple, ces
nsidérations furent avancées à la lumière de l’équité intergénération-
lle et intragénérationnelle.
136. A cet égard, le programme très complet Action 21, adopté en
92 à Rio de Janeiro à la clôture de la CNUED, lançait fort à propos
ns son préambule la mise en garde suivante :
         « L’humanité se trouve à un moment crucial de son histoire. Nous
      assistons actuellement à la perpétuation des disparités entre les
      nations et à l’intérieur des nations, à une aggravation de la pauvreté,
      de la faim, de l’état de santé et de l’analphabétisme, et à la détériora-
      tion continue des écosystèmes dont nous sommes tributaires pour
      notre bien-être. Mais si nous intégrons les questions d’environne-
      ment et de développement et si nous accordons une plus grande
      attention à ces questions, nous pourrons satisfaire les besoins fonda-
      mentaux... Aucun pays ne saurait réaliser tout cela à lui seul, mais la
      tâche est possible si nous œuvrons tous ensemble dans le cadre d’un
      partenariat mondial pour le développement durable.
         Action 21 aborde les problèmes urgents d’aujourd’hui et cherche
      aussi à préparer le monde aux tâches qui l’attendent au cours du
      siècle prochain. » (Par. 1 et 3.)
137. Une demi-décennie plus tard, la déclaration sur les responsabilités
s générations présentes envers les générations futures mentionnée précé-
mment, adoptée par l’Unesco en 1997, en reconnaissant les menaces
sant actuellement sur « l’existence même de l’humanité et son environne-
 nt » (préambule), mettait en évidence la nécessité d’agir dans un esprit
  solidarité intragénérationnelle et intergénérationnelle pour la « perpé-
ation de l’humanité » (art. 3). En outre, une décennie après la tenue de la
NUED à Rio de Janeiro, la déclaration de Johannesburg sur le dévelop-
ment durable, dans laquelle la communauté internationale réaffirmait
n « engagement en faveur du développement durable » (par. 1), gardant à
sprit « l’avenir de l’humanité », fut adoptée à l’occasion du Sommet mon-
al pour le développement durable, organisé à Johannesburg en septem-
e 2002. Une fois encore, l’attention était portée vers des considérations
ordées à la lumière de l’équité inter- et intragénérationnelle, appelant à
rmonter les inégalités dans le temps et dans l’espace.
138. Cette approche associant protection de l’environnement et pro-
 tion des droits de l’homme perdure de nos jours, à la fin de la première
cennie du XXIe siècle 117. De nombreux instruments internationaux
nt aujourd’hui imprégnés de la logique du développement durable. La

 17 Voir, par exemple, les résolutions 7/23 (du 28 mars 2008) et 10/4 (du 25 mars 2009)
 Conseil des droits de l’homme de l’Organisation des Nations Unies (relatives aux
 its de l’homme et aux changements climatiques), précédées, par exemple, par la résolu-
n 2005/60 de l’ancienne Commission des droits de l’homme de l’Organisation des
tions Unies (par. 8).

                                                                                  176

 ctrine contemporaine en reconnaît également progressivement la per-
 ence ; tandis qu’une grande partie des auteurs continuent, de manière
 elque peu hésitante, à évoquer le « concept » de développement du-
ble, d’autres semblent au contraire être prêts et ouverts à l’idée
admettre qu’il est devenu un principe général du droit international
  l’environnement 118. A l’occasion de la réforme de l’Organisation
s Nations Unies, fin 2005, les objectifs du Millénaire pour le dévelop-
ment, qui avalisaient les « principes du développement durable »
u pluriel) 119, furent adoptés en sus des deux documents déjà mentionnés
ns la présente opinion individuelle (par. 45, supra).
139. Il y a de solides raisons de reconnaître le développement durable
mme un principe général devant présider à l’examen des questions
environnement et de développement. Lors des conférences de Rio, en
92, et de Vienne, en 1993, il fut clairement établi, en vue du cycle de
nférences mondiales de l’Organisation des Nations Unies alors en
urs et qui devait se poursuivre tout au long des années 1990, que placer
 omme au cœur des préoccupations avait des conséquences considérables
 que cela obligeait à réévaluer certains concepts traditionnels (au rang
squels figuraient notamment les modèles de développement et de coo-
ration internationale), afin de préserver l’environnement et d’assurer la
rennité de la vie humaine elle-même. Plus récemment, en 2008, une
 atégie visant à « aligner » les objectifs du Millénaire pour le développe-
 nt susmentionnés sur les droits de l’homme a été proposée 120.
140. A la lumière des considérations qui précèdent, l’issue de l’instance
 ns l’affaire des Usines de pâte à papier laisse, à cet égard, beaucoup à
sirer et ce d’un triple point de vue : premièrement, l’insuffisance des
guments avancés par les Parties sur les conséquences sociales concrètes
s usines de pâte à papier, bien qu’elles aient évoqué le développement
 rable (voir infra) ; deuxièmement, l’insuffisance de l’attention accordée
 r la Cour à la question particulière soulevée ; et, troisièmement,
 bsence de reconnaissance expresse, par la Cour, du rôle directeur des
 ncipes généraux du droit international de l’environnement. Ayant sou-
 né cela, j’aimerais maintenant aborder, dans le cadre de la présente
 aire, les arguments avancés par l’Argentine et l’Uruguay sur le déve-
ppement durable.


18 Voir, par exemple, Ph. Sands, Principles of International Environmental Law, 2e éd.,

mbridge, University Press, 2003, p. 252, 260 et 266 ; C. Voigt, Sustainable Development
a Principle of International Law, Leyde, Nijhoff, 2009, p. 145, 147, 162, 171 et 186. Les
 ts ne pouvant se prévaloir de l’incertitude scientifique pour justifier leur inaction face
es risques potentiels de dommages graves à l’environnement, le principe de précaution
 n rôle à jouer, tout autant que « le principe de développement durable » ; P. Birnie,
Boyle et C. Redgwell, International Law and the Environment, 3e éd., Oxford, Univer-
  Press, 2009, p. 163.
19 Cibles 7.A et 7.B des objectifs du Millénaire pour le développement.
20 Organisation des Nations Unies/Haut Commissariat aux droits de l’homme, Re-

diquer les objectifs du Millénaire pour le développement : une approche fondée sur les
its de l’homme, Genève, Organisation des Nations Unies, 2008, p. 1-66.

                                                                                      177

      2. Les Parties à l’instance avaient conscience des implications
                         du développement durable

 141. Dans la présente affaire relative à des Usines de pâte à papier, les
 rties ont évoqué de manière interchangeable le « concept » et le « prin-
pe » de développement durable. Dans son mémoire, l’Argentine a affirmé
 e les deux Parties étaient « lié[e]s par le respect du principe du dévelop-
 ment durable » lorsqu’elles entreprenaient « des activités sur le fleuve
  uguay » 121. Cependant, leur approche divergeait quant à l’application
  « concept » ou du « principe », l’Argentine estimant pour sa part que
 le-ci nécessitait une approche intégrée des objectifs de développement
cio-économique et de protection de l’environnement, entre lesquels il
 nvenait de « trouver un équilibre », comme cela était solennellement
firmé dans la déclaration de Rio de 1992 sur l’environnement et le déve-
ppement (principes 3 et 4 122) — le principe de développement durable
 sant partie de « [ceux] qui doivent guider l’interprétation et l’applica-
 n du statut de 1975 » 123.
 142. L’Argentine a en outre affirmé, dans son mémoire, que « [l]’une
 s composantes essentielles du principe de développement durable [était]
 e la satisfaction des besoins immédiats des générations présentes au
re du droit au développement ne [devait] pas compromettre le bien-être
 s générations futures » 124. Insistant sur les principes 3 et 4 de la déclara-
 n de Rio de 1992, elle a ajouté que,
      « [e]n application du principe du développement durable, les Etats
      réalisent leur droit au développement en respectant leurs obligations
      en matière de promotion et de protection de l’environnement. Ainsi
      en est-il des obligations découlant du statut de 1975... Le concept
      de « développement durable » ne peut pas être invoqué pour justi-
      fier le fait de donner aux objectifs de développement économique
      une quelconque préséance sur des nécessités environnementales
      essentielles. » 125
143. Ainsi, en soutenant que le « principe du développement durable »
 ppliquait au statut de 1975, l’Argentine a rappelé, dans son
émoire, le principe 3 de la déclaration de Rio de 1992 sur l’environ-
ment et le développement, aux termes duquel « le droit au dévelop-
ment doit être réalisé de façon à satisfaire équitablement les besoins
 atifs au développement et à l’environnement des générations
ésentes et futures » 126. Toujours dans son mémoire, l’Argentine
  également invoqué le plan de protection environnementale

 21 Mémoire de l’Argentine, par. 3.177.
 22 Ibid., par. 3.179.
 23 Réplique de l’Argentine, par. 4.32, et voir également par. 1.48.
 24 Mémoire de l’Argentine, par. 3.180.
 25 Ibid., par. 5.6-5.7, et voir également par. 5.8.
 26 Ibid., par. 5.5.



                                                                           178

  fleuve Uruguay de 2002 (conclu entre la CARU et quinze collectivités
cales uruguayennes et argentines), dans lequel les obligations
oncées par le statut de 1975 sont présentées comme fournissant
   cadre de coopération et de coordination « collectif, participatif et
 laboratif » pour protéger le fleuve Uruguay « pour les générations
 ures » 127.
144. Pour sa part, l’Uruguay, évoquant, dans son contre-mémoire, les
 rincipes du droit international général » 128, a affirmé que :
        « Le droit qu’ont tous les Etats de chercher à assurer leur dévelop-
     pement économique durable est consacré par le principe 2 de la
     déclaration de Rio de 1992 ... [qui] établit à la fois le droit souverain
     des Etats d’exploiter leurs propres ressources « conformément à leurs
     politiques en matière d’environnement et de développement » et leur
     devoir « de veiller à ce que les activités exercées dans les limites de
     leur juridiction ou sous leur contrôle ne causent pas de dommages à
     l’environnement dans d’autres Etats ou dans des zones ne relevant
     d’aucune juridiction nationale ». » 129
145. Selon l’Uruguay, comme le principe 4, le principe 2 de la déclara-
n de Rio « exige[ait] d’associer ou de concilier développement et pro-
tion de l’environnement » 130, et d’ajouter :
        « Les arguments avancés par l’Argentine au sujet du statut de 1975
     ignorent cette nécessité de concilier le développement économique et
     la protection de l’environnement dans le cadre de l’utilisation des
     eaux du fleuve Uruguay. En effet, le mémoire de l’Argentine entre-
     tient soigneusement l’illusion que le statut de 1975 subordonne les
     considérations relatives au développement économique au respect le
     plus strict de l’environnement. » 131
146. Dans sa duplique, l’Uruguay a en outre déclaré que
     « [l]e développement [était] autorisé ([qu’]il [était] même prescrit aux
     termes, notamment, des articles premiers des pactes internationaux
     de l’ONU respectivement consacrés aux droits civils et politiques, et
     aux droits économiques, sociaux et culturels), dès lors que la protec-
     tion de l’environnement [était] assurée au bénéfice des générations
     futures » 132.
 connaissant la nécessité pour lui d’améliorer les « conditions de vie »
s « générations présentes et futures de sa population » 133, l’Uruguay a

27 Mémoire de l’Argentine, par. 3.153.
28 Contre-mémoire de l’Uruguay, par. 1.26.
29 Ibid., par. 2.30.
30 Ibid., par. 2.32.
31 Ibid., par. 2.33.
32 Duplique de l’Uruguay, par. 2.130.
33 CR 2009/17, p. 41 et 43, par. 1 et 5, et voir également p. 46, par. 11.



                                                                             179

utenu que « l’Argentine n’a[vait] pas contesté [son] droit ... à dévelop-
r son économie, et à répondre ainsi aux besoins des générations pré-
ntes et futures de sa population » 134.
147. L’Uruguay fit cette dernière remarque dans le cadre des plaidoi-
 s organisées en la présente affaire, au cours desquelles les conseils des
ux Parties reprirent et réaffirmèrent les points qu’ils avaient respective-
ent avancés dans leurs écritures. L’Argentine et l’Uruguay étaient
us deux tout à fait conscients de la dimension intertemporelle du
veloppement durable en tant que principe de droit international de
nvironnement et la CIJ aurait, me semble-t-il, dû prêter attention
   développement durable en tant que tel, et le reprendre à son
mpte 135, pour ainsi contribuer à l’évolution progressive du droit inter-
 tional de l’environnement.


                XI. L’ÉTABLISSEMENT JUDICIAIRE DES FAITS

148. Les principes généraux et la dimension temporelle susmentionnés
 ivent être gardés à l’esprit dans l’exercice de la fonction judiciaire
 ernationale, qui consiste aussi pour le juge à établir les faits. A cet
ard, les conflits de preuve ont pris des proportions remarquables
 ns la présente affaire des Usines de pâte à papier. En fait, les conflits
  preuve semblent généralement constituer, aux niveaux national et
 ernational, une aubaine pour les juristes et les professionnels du
oit, mais aussi une calamité pour les juges et ceux qui sont chargés
établir les faits. L’examen de cette question est incontournable en
spèce.
149. Qu’il me soit permis de rappeler ici que, en matière d’établisse-
ent de faits, la Cour a acquis une expérience certaine, quoique relative-
ent limitée, de l’audition d’experts ou de témoins 136. En revanche, elle
a entendu des témoins-experts — une catégorie qui n’était prévue ni

34  CR 2009/17, p. 55, par. 32.
35  La Cour aurait, par exemple, pu reprendre en entier (et non partiellement comme
  l’a fait), pour le développer plus avant, en tenant compte des allégations des Parties
a présente affaire relative à des Usines de pâte à papier, son propre obiter dictum du
 agraphe 140 de l’arrêt qu’elle a prononcé en l’affaire relative au Projet Gabčíkovo-
gymaros (Hongrie/Slovaquie) (arrêt, C.I.J. Recueil 1997, p. 77).
36 Elle en a jusqu’ici eu l’occasion dans les dix affaires suivantes : Détroit de Corfou

oyaume-Uni c. Albanie) (1949) ; Temple de Préah Vihéar (Cambodge c. Thaïlande)
62) ; Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud)
66) ; Plateau continental (Tunisie/Jamahiriya arabe libyenne) (1982) ; Délimitation de
 rontière maritime dans la région du golfe du Maine (Canada/Etats-Unis d’Amérique)
84) ; Plateau continental (Jamahiriya arabe libyenne/Malte) (1985) ; Activités mili-
 es et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
 mérique) (1986) ; Elettronica Sicula S.p.A. (ELSI) (Etats-Unis d’Amérique c. Italie)
89) ; Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras)
92) ; Application de la convention pour la prévention et la répression du crime de géno-
e (Bosnie-Herzégovine c. Serbie-et-Monténégro) (2007).

                                                                                   180

 ns son Statut ni dans son Règlement — qu’à de très rares occasions 137,
 ur des nécessités pratiques. Une visite sur les lieux — article 66 du
  glement — n’a été entreprise qu’une fois par la Cour permanente (dans
 ffaire des Prises d’eau à la Meuse, 1937) et une fois par la Cour ac-
elle (dans l’affaire relative au Projet Gabčíkovo-Nagymaros (Hongrie/
ovaquie), 1997), mais sans véritable enquête. La Cour et sa devancière
ont jusqu’ici envisagé d’office d’établir des faits qu’en deux occasions
  ticle 50 du Statut et article 67 du Règlement).
 150. La première occasion se présenta dans l’affaire de l’Usine de
  orzów (Allemagne c. Pologne) (1928), lorsque la Cour permanente
 tant l’article 50 du Statut) désigna une commission d’experts en sep-
mbre 1928 mais, l’affaire ayant été réglée à l’amiable, cette commission
   dissoute avant d’avoir pu rendre son rapport. La seconde occasion fut
 ffaire du Détroit de Corfou (Royaume-Uni c. Albanie) (1949), qui est
venue l’affaire phare en la matière : les experts désignés présentèrent
ux rapports, l’un en janvier et l’autre en février 1949 (après avoir
quêté sur les lieux), que la Cour prit en considération dans son arrêt
r le fond du 9 avril 1949. Toujours dans l’affaire du Détroit de Corfou,
  décembre 1949, les experts désignés soumirent un autre rapport à la
our, qui, après les avoir interrogés, tint pleinement compte de leurs
nclusions dans l’arrêt qu’elle rendit dans cette affaire le 15 décem-
e 1949 sur la question des réparations 138.
 151. Partant, compte tenu de l’expérience qu’elle a acquise jusqu’ici, la
our n’a pas épuisé toutes les possibilités qui s’offraient à elle pour éta-
 r les faits dans la présente affaire des Usines de pâte à papier. Je consi-
re que, au paragraphe 170 du présent arrêt, elle aurait dû indiquer qu’il
   était aussi possible, si elle l’estimait nécessaire, d’obtenir d’office
 vantage d’informations. Cela dit, si la Cour s’était prévalue de cette
 ssibilité supplémentaire (en procédant par exemple à une enquête sur le
 rain) — comme je pense qu’elle aurait dû le faire —, serait-elle parve-
 e à une conclusion différente quant aux obligations de fond découlant
s articles 35, 36 et 41 du statut du fleuve Uruguay de 1975 ? Toute
ponse à cette question serait largement hypothétique.


 XII. AU-DELÀ DE LA DIMENSION INTERÉTATIQUE : ASPECTS CONNEXES

152. Les considérations qui précèdent sur les principes généraux de
oit et la dimension temporelle me conduisent dans la présente opinion

37 Par exemple dans les affaires du Détroit de Corfou (Royaume-Uni c. Albanie)

49), du Temple de Préah Vihéar (Cambodge c. Thaïlande) (1962) et du Sud-Ouest afri-
n (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud) (1966).
38 A une troisième occasion encore, quoique dans des circonstances quelque peu dif-

entes, en l’affaire du Golfe du Maine (Canada/Etats-Unis d’Amérique), la Chambre de
Cour fut tenue, de par les termes du compromis, de désigner un expert ; après l’avoir
 igné (en citant là encore l’article 50 du Statut), la Chambre de la Cour annexa le « rap-
 t explicatif » de cet expert à son arrêt du 12 octobre 1984.

                                                                                     181

dividuelle à continuer de regarder bien au-delà de la dimension inter-
atique — en dépit du caractère purement interétatique des procédures
ntentieuses internationales pouvant être engagées devant la Cour. Ainsi,
vais traiter certains aspects connexes auxquels j’attache une importance
 rticulière, à savoir : a) les impératifs de la santé humaine et du bien-
 e des populations ; b) le rôle de la société civile dans la protection de
nvironnement ; c) le caractère objectif des obligations, au-delà de la
ciprocité ; et d) la personnalité juridique internationale de la CARU
  autant d’aspects que j’examinerai successivement.

 . Les impératifs de la santé humaine et du bien-être des populations
 153. Dès 1974, deux ans après l’adoption de la déclaration de Stock-
 lm, la charte des droits et devoirs économiques des Etats adoptée par
   Nations Unies (à la suite d’une initiative latino-américaine 139) indi-
 ait, sur le ton d’une mise en garde, que la protection et la sauve-
 rde de l’environnement pour les générations actuelles et futures était
 e responsabilité incombant à tous les Etats (art. 30). La référence
 la succession des générations dans le temps attestait premièrement
 e prise de conscience de la dimension temporelle à long terme
   deuxièmement, une préoccupation dépassant la dimension stric-
ment interétatique, le but étant de préserver la santé humaine et le bien-
 e des peuples. Dans sa résolution 44/228 de 1989, l’Assemblée
nérale, décidant de convoquer une conférence des Nations Unies sur
 nvironnement et le développement à Rio de Janeiro en 1992,
firma en fait, par exemple, que la protection et l’amélioration de
  qualité de l’environnement étaient des questions essentielles influant
r le bien-être des populations et elle cita, entre autres questions
 vironnementales d’importance capitale, la « [p]rotection de la
nté humaine et [l’]amélioration de la qualité de la vie » (alinéa i)
  paragraphe 12).
 154. Le droit international de l’environnement est soucieux de la santé
 maine. Dans la présente affaire des Usines de pâte à papier, les deux
 rties en litige ont évoqué cette question. En ce qui concerne les réper-
 ssions sociales de l’usine de pâte à papier (l’usine Botnia), l’Argentine a
 ns son mémoire évoqué le « bien-être et ... la santé des communautés
 isines » (par. 6.44-6.45), tandis que, dans sa duplique, l’Uruguay a indi-
 é qu’un suivi de l’incidence sociale de l’usine avait révélé une améliora-
 n de la « qualité de la vie » à Fray Bentos et dans les « communautés
 isines » (par. 4.40). Mais alors que, dans son contre-mémoire, l’Uru-
 ay soutenait que l’usine de pâte à papier ne constituait pas une menace
 ur la santé publique (par. 5.33-5.34), l’Argentine, elle, a tenté de
 montrer que l’eutrophisation du fleuve et la pollution atmosphérique

39 Lancée à l’occasion de la troisième conférence des Nations Unies sur le commerce et

développement, le 1er avril 1972 ; la charte fut adoptée par l’Assemblée générale des
tions Unies le 12 décembre 1974.

                                                                                 182

ésentaient des risques pour la santé humaine 140, et a évoqué des inci-
 nts ayant affecté des ouvriers et d’autres employés de l’usine Botnia
nsi que d’autres personnes vivant dans les environs 141.
 155. Pourtant, il semble que les Parties ne sont pas allées au bout de
ur argumentation sur les questions générales de santé publique que pou-
 it soulever l’exploitation de l’usine de pâte à papier. Elles ont focalisé
urs arguments sur les effets environnementaux (qualité de l’eau et équi-
 re écologique) et sur certains types d’incidences sur la qualité de vie,
 tamment dans le domaine du tourisme. En fait, elles se sont parti-
 lièrement intéressées aux effets sur le tourisme (activités et produits
uristiques) 142, semblant ainsi faire la part belle à des considérations
opres à l’homo oeconomicus.
 156. Quoi qu’il en soit, il convient de s’arrêter aussi sur ce que la Cour
elle-même relevé, dans le présent arrêt en l’affaire des Usines de pâte à
 pier (par. 219-224), au sujet de la consultation des populations tou-
 ées. Comme je l’ai déjà exposé dans la présente opinion, l’obligation
aviser et d’informer les populations concernées découle du principe de
écaution (voir supra). La Cour ne l’a pas dit expressément. Mais, quoi
 ’il en soit, l’attention est appelée sur les populations touchées, au-delà
   la dimension strictement interétatique.
 157. Il n’aura échappé à personne que, dans une décision récente (du
   juillet 2009) — citée dans le présent arrêt (par. 204) — en l’affaire du
 fférend relatif à des droits de navigation et des droits connexes (Costa
 ca c. Nicaragua), la Cour a confirmé l’existence d’un droit coutumier
  pratiquer la pêche à des fins de subsistance (arrêt, C.I.J. Recueil 2009,
 266, par. 143-144) en faveur des habitants des deux rives du fleuve San
 an. L’Etat défendeur avait répété de façon fort louable qu’il n’avait
  ullement l’intention d’empêcher les résidents costa-riciens de se livrer à
  pêche de subsistance » (ibid., p. 265, par. 140). Après tout, ceux qui
 chent pour vivre ne sont pas des Etats, ce sont des êtres humains
  ppés par la pauvreté. La Cour a conclu en outre que ce droit coutu-
 er était « subordonné à toute mesure de réglementation en matière de
 che que le Nicaragua pourrait prendre à des fins légitimes, notamment
 ur la protection des ressources et de l’environnement » (ibid., p. 266,
 r. 141).
 158. Cette affaire, comme la présente instance, opposait également des
 ys d’Amérique latine. Dans ces deux affaires, la Cour est sortie de la
mension purement interétatique pour s’intéresser aux populations
 ncernées. Dans les deux, les Etats en litige ont avancé leurs arguments
  ’appui de leurs prétentions sans perdre de vue la dimension humaine


 40 Voir mémoire de l’Argentine, par. 5.52, 5.70, 7.96 et 7.162 ; réplique de l’Argentine,
 . 3.212 et 4.176, et vol. III, annexe 43, par. 4.4.2-4.4.3 ; CR 2009/14, p. 43-44, par. 14.
 41   Voir réplique de l’Argentine, par. 0.10.
 42   Voir mémoire de l’Argentine, par. 6.54-6.63 ; duplique de l’Uruguay, par. 6.82-6.87.


                                                                                       183

us-tendant celles-ci. Une fois encore, des Etats d’Amérique latine estant
vant la Cour sont restés fidèles à la tradition, dont j’ai déjà fait men-
 n, qui est profondément ancrée dans la conception latino-américaine
  droit international, et qui consiste à ne jamais perdre de vue l’impor-
nce des acquis doctrinaux et des principes généraux de droit. J’ose espé-
  que la Cour est prête à changer de point de vue pour s’engager plus
 olument au-delà de la dimension interétatique tout en tenant compte
s principes juridiques pertinents, lorsqu’elle exercera sa fonction conten-
use ; après tout, l’histoire est là pour nous rappeler que l’Etat est au
 vice des êtres humains, et non l’inverse.
159. De même que le souci de protéger les droits de l’homme (par
emple, les droits à l’alimentation et à la santé) se retrouve dans le
 maine du droit international de l’environnement 143, le souci de proté-
r l’environnement peut également se déduire de la reconnaissance
presse, dans deux instruments relatifs aux droits de l’homme, du droit
un environnement sain 144. Les notions modernes de protection des
oits de l’homme et de protection de l’environnement traduisent donc
s préoccupations réciproques 145. Cela ressort, par exemple, de la vision
posée dans la déclaration de Rio de 1992 sur l’environnement et le
veloppement, adoptée par la conférence des Nations Unies sur l’envi-
nnement et le développement (CNUED) : cette déclaration place l’être
 main au cœur des préoccupations liées au développement durable,
ndis que la déclaration et le programme d’action de Vienne de 1993,
optés par la deuxième conférence mondiale sur les droits de l’homme,
 itent notamment le développement durable sous l’angle de diffé-
nts aspects du droit international des droits de l’homme.
160. Le fait que la CNUED et la deuxième conférence mondiale sur les
oits de l’homme aient reconnu de façon dénuée d’équivoque, l’une dans
 déclaration de Rio de Janeiro de 1992 et l’autre à Vienne en 1993, la
 itimité du souci, nourri par la communauté internationale tout entière,


 43 Voir, par exemple, le préambule et le principe 1 de la déclaration de Stockholm sur

nvironnement de 1972, le préambule et les principes 6 et 23 de la charte mondiale de
 nature de 1982, et les principes 1 et 20 proposés par la commission mondiale de
nvironnement et du développement dans son rapport de 1987.
 44 A savoir le protocole additionnel de 1988 à la convention américaine relative aux

  its de l’homme traitant des droits économiques, sociaux et culturels (art. 11), et la
  rte africaine des droits de l’homme et des peuples de 1981 (art. 24) ; dans le protocole,
droit est reconnu comme un droit de « toute personne » (art. 10, par. 1), qui doit être
  tégé par les Etats parties (art. 10, par. 2), tandis que, dans la charte africaine, il est
 onnu comme un droit des peuples.
 45 Les juridictions internationales chargées de défendre les droits de l’homme (telles

e les cours européenne et interaméricaine) ainsi que les organes de surveillance de
 rganisation des Nations Unies (comme le Comité des droits de l’homme) ont, ces der-
 res années, statué sur des affaires touchant directement le droit à un environnement
n en particulier, et la protection de l’environnement d’une manière générale. Ce serait
 éder l’objet et le but que je me suis fixés dans la présente opinion individuelle que de
étendre sur ces décisions ; je me bornerai ici à relever que celles-ci reposent sur une
marche anthropocentrique, et non cosmocentrique.

                                                                                       184

  protéger l’environnement et les droits de l’homme constitue l’un des
 ncipaux acquis hérités de ces deux conférences mondiales (dont je
rde un excellent souvenir, ayant participé aux deux), qui favorisera
surément l’avènement d’une culture universelle fondée sur le
 pect des droits de l’homme et sur le souci de l’environnement. Les réfé-
nces répétées à l’humanité, non seulement dans de longs ouvrages
   doctrine modernes mais aussi, et surtout, dans divers instru-
ents internationaux 146, montrent que le droit international n’est plus
clusivement axé sur l’Etat et annoncent peut-être l’émergence d’un
oit international pour l’humanité, qui viserait à préserver l’environ-
ment et à assurer le développement durable au bénéfice des généra-
 ns actuelles et futures. Il est donc temps de repenser les postulats
ndamentaux du droit international en tenant compte des intérêts
  soucis communs de l’humanité, qui revêtent une importance
périeure.
161. Il est permis de rappeler ici que, il y a près de quarante ans, dans
 e affaire en laquelle de graves craintes étaient exprimées pour la santé
 maine et pour le bien-être des populations, les demandeurs insistèrent
vant la Cour sur cette nécessité de dépasser la dimension interétatique.
ans sa requête introductive d’instance (du 9 mai 1973) en l’affaire des
 sais nucléaires (la première, mentionnée plus haut, concernant les
 ais atmosphériques), l’Australie déclara vouloir protéger sa population
 celle d’autres nations, ainsi que leurs descendants, contre les risques
 e faisaient peser sur leur vie, leur santé et leur bien-être des radiations
 tentiellement nocives engendrées par les retombées radioactives de cer-


46  Ainsi, la notion de patrimoine culturel de l’humanité se retrouve, par exemple, dans
 conventions de l’Unesco pour la protection des biens culturels en cas de conflit armé
 54), pour la protection du patrimoine mondial, culturel et naturel (1972), et pour la
 vegarde du patrimoine culturel immatériel (2003). La notion de patrimoine commun de
umanité, quant à elle, a été exprimée dans le domaine du droit de la mer (convention
  Nations Unies de 1982 sur le droit de la mer, partie XI et, en particulier, art. 136-145
311, al. 6) ; déclaration des principes régissant le fonds des mers et des océans, ainsi que
r sous-sol, au-delà des limites de la juridiction nationale, adoptée par les Nations Unies
1970) et dans le domaine du droit relatif à l’espace extra-atmosphérique (traité de 1979
 issant les activités des Etats sur la Lune et les autres corps célestes, art. 11 ; voir aussi
 raité de 1967 sur les principes régissant les activités des Etats en matière d’exploration
d’utilisation de l’espace extra-atmosphérique, y compris la Lune et les autres corps
estes, article premier). Le patrimoine commun de l’humanité se retrouve également dans
convention de l’Unesco de 2005 sur la protection et la promotion de la diversité des
  ressions culturelles. Enfin, la notion d’intérêt commun de l’humanité a, pour sa part,
  exprimée dans le domaine du droit international de l’environnement, par exemple dans
 préambules de la convention-cadre des Nations Unies sur les changements climatiques
 92) et de la convention sur la diversité biologique (1992). Quant aux raisons de l’adop-
n de cette nouvelle notion, voir Programme des Nations Unies pour l’environnement,
e Meeting of the Group of Legal Experts to Examine the Concept of the Common Con-
n of Mankind in Relation to Global Environmental Issues (D. J. Attard, dir. publ.
 Proceedings of the Malta Meeting of December 1990), Malte/Nairobi, PNUE, 1991,
port of the Proceedings, p. 19-26 (corapporteurs A. A. Cançado Trindade et
 J. Attard).

                                                                                         185

 nes explosions nucléaires 147. La Nouvelle-Zélande, elle, alla encore
us loin dans sa propre requête introductive d’instance (également datée
  9 mai 1973) :
      « Durant les 27 années lors desquelles des essais nucléaires ont eu
   lieu, il a été progressivement pris conscience des risques que ceux-ci
   présentaient pour la vie, la santé et la sécurité des peuples et des
   nations du monde entier ... L’attitude de la communauté internatio-
   nale envers les essais nucléaires atmosphériques découle des dangers
   que pose pour la santé des générations actuelles et futures la dissé-
   mination de particules radioactives sur de vastes parties de la
   planète ... En ce qui concerne les essais d’armes nucléaires engen-
   drant des retombées radioactives, l’opinion mondiale a souvent rejeté
   l’idée qu’une nation puisse rechercher sa sécurité d’une manière met-
   tant en péril la santé et le bien-être d’autres peuples. » 148
 162. La Nouvelle-Zélande avait bien précisé qu’elle plaidait non seu-
ment pour son propre peuple, mais aussi pour les populations des îles
ook, Nioué et Tokélaou 149. Ainsi, regardant au-delà des limites strictes
 posées par le caractère purement interétatique de la fonction conten-
 use de la Cour, la Nouvelle-Zélande et l’Australie ont l’une et l’autre
fendu les droits des peuples à la santé, au bien-être, à une vie sans
 xiété ni peur, soit, somme toute, à une vie paisible.
 163. Des années plus tard, dans sa requête introductive d’instance (du
  mai 1989) et dans son mémoire en l’affaire de Certaines terres à phos-
 ates à Nauru (Nauru c. Australie), Nauru se plaignit devant la Cour
  ce que, par le passé, l’autorité administrante avait mené dans les terres
phosphates de l’île des opérations minières à « visées lucratives », sans
nseiller les Nauruans de manière indépendante jusqu’en 1964. Cette
 torité ne s’était donc pas préoccupée des « besoins à long terme de la
 pulation nauruane », et n’avait pas fait en sorte que l’île fût à nouveau
 bitable par les Nauruans en remettant en état ses terres à phosphates.
  période de tutelle étant terminée (sans que l’autorité concernée assume
ellement ses responsabilités vis-à-vis du public), Nauru vint défendre les
 esoins à long terme » de ses habitants et la remise en état de l’île (c’est-
dire de ses terres à phosphates) afin « d’assurer l’avenir à long terme du
uple nauruan » 150.
 164. Cet épisode révèle qu’il était déjà clair dans les esprits que le bien-
 e des peuples n’était pas limité dans le temps. Bien au contraire, il



47 Elle se référa également aux populations souffrant de stress psychologique et

nxiété à cause de la peur engendrée par ces essais ; C.I.J. Mémoires, Essais nucléaires
ustralie c. France), vol. I, p. 11 et 14.
48 C.I.J. Mémoires, Essais nucléaires (Nouvelle-Zélande c. France), vol. II, p. 7.
49 Ibid., p. 4 et 8.
50 C.I.J. Mémoires, Certaines terres à phosphates à Nauru (Nauru c. Australie), vol. I,

10-11, 17, 170, 174, 245 et 247.

                                                                                  186

nscrit même dans le long terme, comme l’illustre l’affaire relative à
 rtaines terres à phosphates à Nauru. Cette perception générale découle
jourd’hui d’un ensemble de facteurs, à savoir l’émergence des principes
 prévention et de précaution, auxquels s’ajoutent le principe du déve-
ppement durable et l’équité intergénérationnelle, que j’ai déjà examinés
oir supra). Le droit international de l’environnement, qui s’est cristal-
é à la lumière de ces principes généraux, valorise pleinement la notion
  productivité durable 151, en prêtant l’attention voulue aux impératifs
s à la santé humaine et au bien-être des populations.

2. Le rôle de la société civile dans la protection de l’environnement
165. Dans la présente affaire des Usines de pâte à papier, l’Argentine a
diqué que son contentieux interétatique avec l’Uruguay avait vu le jour
 sque, « [l]e 9 octobre 2003, le Gouvernement de l’Uruguay a[vait] auto-
é de manière unilatérale » la construction de l’une des deux usines de
 te à papier (par l’entreprise espagnole ENCE, projet CMB) près de la
calité de Fray Bentos, sans respecter la « procédure d’information et de
nsultation préalables » prescrite par le statut du fleuve Uruguay de
75 152. En octobre 2004, ce différend entre Etats s’est « aggravé » lorsque
ntreprise finlandaise Botnia « a communiqué aux autorités uruguayen-
s son projet de construction d’une deuxième usine de pâte à papier dans
  même zone de la rive gauche du fleuve Uruguay, à une distance de
oins de 7 kilomètres de CMB, dénommé « Orion » » 153. Pourtant,
 squ’on regarde au-delà de la perspective interétatique, l’affaire se révèle
en plus ancienne, remontant à une initiative prise le 14 décembre 2001
 r une organisation non gouvernementale (ONG) argentine.
166. En fait, dans son contre-mémoire, l’Uruguay a noté que la CARU
ait été informée de la mise en service de l’usine ENCE à sa séance plé-
  re du 14 décembre 2001, lorsqu’elle avait pris connaissance d’« une lettre
une organisation non gouvernementale établie en Argentine dans laquelle
  ient exprimées des préoccupations au sujet d’informations indiquant
 ’une usine de cellulose allait être construite dans les environs de Fray
 ntos » (par. 3.16). Cette ONG s’appelait « Mouvement pour la vie, le tra-
  l et le développement durable » (Movimiento por la Vida, el Trabajo y
   Desarrollo Sustentable — MOVITDES) ; dans sa lettre à la CARU,
tée du 16 novembre 2001 et annexée au contre-mémoire de l’Uruguay 154,


51  Voir, en ce sens, H. Hohmann, Precautionary Legal Duties and Principles of
 dern International Environmental Law — The Precautionary Principle : International
vironmental Law between Exploitation and Protection, Londres/Dordrecht, Graham
Trotman/Nijhoff, 1994, p. 4, 334, 340-341 et 344-345.
 52 Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), requête intro-

ctive d’instance du 4 mai 2006, par. 9.
 53 Ibid., par. 12.
 54 Contre-mémoire de l’Uruguay, vol. IV, annexe 92, p. 2185 (procès-verbal de la

 RU no 14/01, séance plénière ordinaire du 14 décembre 2001).

                                                                                   187

ONG exposait « le risque environnemental lié à l’installation et à l’exploi-
  ion d’une usine de pâte de cellulose dans la région de M’Bopicuá », en
  uguay 155. A ce sujet, l’Argentine a mis l’accent dans sa réplique sur la
manière tout à fait indirecte dont la CARU a[vait] pris connaissance de
 xistence des projets d’usine de pâte à papier dans la région de Fray Ben-
   », puisque c’était « une ONG argentine de la province d’Entre Ríos qui
  ait] attiré l’attention de la CARU sur des rumeurs concernant l’établis-
ment des usines de pâte à papier sur la rive opposée » (par. 2.33).
 167. Partant, l’origine réelle de la présente affaire, qui oppose l’Argen-
  e et l’Uruguay, remonte à la fin 2001, lorsqu’une entité non étatique,
 e ONG argentine, a fait part de ses craintes à un organe international,
  CARU, en appelant son attention sur une question d’intérêt public
 mportance considérable touchant la population locale, notamment les
 ques pour l’environnement. Les gouvernements des deux Etats concer-
 s ne sont entrés en jeu que deux ans plus tard, à partir d’octobre 2003,
  sque le différend est devenu une affaire interétatique (supra). Cela
ontre, selon moi, combien la conception purement interétatique est arti-
 ielle lorsqu’il s’agit de faire face à des gageures touchant l’intérêt public
 néral, comme celles qui concernent la protection de l’environnement.
 168. Quoi qu’il en soit, dans sa réplique, l’Argentine a pris note du
  e que les ONG pouvaient jouer dans la mise en œuvre du principe de
 valuation de l’impact sur l’environnement (EIE), dont « la consultation
   public est partie intégrante » (par. 4.105). L’Argentine a relevé à cet
 ard que, pour tenir de « véritables consultations avec la population
 ncernée », les ONG devaient prendre part au processus 156. Au cours de
 procédure qui s’est déroulée devant la Cour dans la présente affaire des
  ines de pâte à papier, l’Argentine et l’Uruguay ont tous deux évoqué à
  férents moments le rôle des ONG dans l’évaluation de l’impact sur
 nvironnement 157 ainsi que dans le cadre de la surveillance de l’environ-
 ment 158. Je m’en félicite, puisqu’ils ont ainsi reconnu expressément l’un
 l’autre qu’un partenariat entre pouvoirs publics et acteurs de la société
  ile était incontournable lorsqu’il s’agissait de l’intérêt public général, et
 tamment de protéger l’environnement.
 169. Ce partenariat a bel et bien existé dans la présente affaire des
  ines de pâte à papier. Au fil du temps, plusieurs ONG argentines et


 55
  Contre-mémoire de l’Uruguay, vol. IV, annexe 92, p. 2185 (procès-verbal de la
 RU no 14/01, séance plénière ordinaire du 14 décembre 2001).
  56 Elle s’est aussi référée à la pratique de la Banque mondiale et, en particulier, au rapport

 nquête du groupe d’inspection au Paraguay, intitulé « Paraguay : projet de réforme dans les
 teurs de l’eau et des télécommunications », dans lequel il était indiqué que la politique rela-
   à l’EIE exigeait que « les vues des personnes touchées et des ONG locales [soient] pleine-
 nt prises en considération, en particulier au stade de l’élaboration de l’EIE » (par. 4.102,
  e 1030). Voir aussi mémoire de l’Argentine, par. 4.104, note 1036.
  57 Voir mémoire de l’Argentine, par. 5.62 ; contre-mémoire de l’Uruguay, par. 5.41 et

 8.
  58 Voir contre-mémoire de l’Uruguay, par. 7.28-7.29.



                                                                                           188

uguayennes ont effectivement formulé des observations au sujet des
 ux projets d’usine de pâte à papier, les projets CMB et Orion (supra) :
 sont notamment exprimées, documents à l’appui, en sus de l’organisa-
 n MOVITDES dont j’ai déjà parlé, les ONG dénommées Redes Ami-
 s de la Tierra, Fundación Movimiento Mundial por los Bosques Tropi-
  es, Asociación Soriano para la Defensa de los Recursos Naturales,
 upo Ecológico de Young, Grupo Guayubira (groupe environnemental
tif dans le domaine des forêts et de la foresterie) et Redes Socioambien-
 es de Entre Ríos 159. C’est là un fait qui ne devrait pas passer inaperçu
 qui est bien établi dans les éléments que les Parties en litige ont soumis
 a Cour lors de la phase écrite de l’instance. Les gouvernements concer-
 s ont pu compter sur la coopération des acteurs de la société civile de
urs deux pays, l’Uruguay et l’Argentine.
 170. De l’épisode qui précède, il s’ensuit que les ONG des deux Etats
 ncernés ont effectivement contribué à éclaircir la question en litige dans
 présente affaire des Usines de pâte à papier. En outre, ainsi qu’exposé
us haut, elles ont manifesté leur présence au cours du processus de
 nsultation mené auprès de la population locale (voir supra). Donc,
 ur ce qui est de la construction de l’une des deux usines de pâte à
 pier — l’usine Orion (Botnia) —, il y a bien eu consultation publique
  segments des populations touchées (également sous la forme de nom-
eux entretiens menés notamment avec des ONG et d’autres groupes de
 société civile), tant avant qu’après la délivrance de l’autorisation envi-
nnementale préalable, et des deux côtés du fleuve Uruguay — ce dont
 Cour a d’ailleurs pris note dans le présent arrêt (par. 213-214).
 171. Le fait que des ONG et d’autres acteurs de la société civile se
  ent exprimés dès les origines mêmes de l’affaire et par la suite confirme
 core à mes yeux que, dans le domaine qui nous occupe — la protection
  l’environnement —, les ONG et autres entités de la société civile ont,
s dernières décennies, véritablement contribué à éveiller la prise de
 nscience environnementale des Etats eux-mêmes, à cristalliser les prin-
pes de prévention et de précaution, et à façonner l’opinio juris commu-
   relative à la protection de l’environnement. Il s’agit là d’un domaine
 i transcende assurément la dimension interétatique traditionnelle. Leur
 ntribution a bénéficié aux Etats et, en définitive, aux populations de ces
 rniers.

  3. Au-delà de la réciprocité : les obligations à caractère objectif
172. L’évolution de la protection de l’environnement témoigne aussi
  l’émergence d’obligations objectives ne présentant pas d’avantages
ciproques pour les Etats. Ainsi, dans la déclaration de Stockholm sur
nvironnement de 1972, il est fait expressément référence au « bien de
 umanité » (principe 18). La déclaration de Rio sur l’environnement et

59 Voir mémoire de l’Argentine, vol. V, annexe 12, p. 704 ; contre-mémoire de

ruguay, vol. II, annexe 12, p. 1.

                                                                         189

  développement de 1992, elle, débute en précisant que « [l]es êtres
 mains sont au centre des préoccupations relatives au développement
 rable » (principe 1), tandis que la convention-cadre des Nations Unies
r les changements climatiques, également adoptée à Rio de Janeiro en
92, indique que l’obligation de protéger le système climatique est dans
 intérêt des générations présentes et futures » (art. 3, par. 1).
173. Les règles visant à protéger l’environnement sont adoptées, et les
 ligations en ce sens contractées, dans l’intérêt supérieur de l’humanité
ut entière. Cela a été expressément reconnu dans certains traités consacrés
 ’environnement 160 ; cette reconnaissance ressort aussi implicitement des
 érences à la « santé humaine » figurant dans certains traités concernant le
oit de l’environnement 161. De plus, la convention des Nations Unies de
97 sur le droit relatif aux utilisations des cours d’eau internationaux à des
 s autres que la navigation, par exemple, prévoit que les Etats riverains
e consultent en vue de négocier de bonne foi » les accords concernant leur
urs d’eau commun (art. 3, par. 5). Dans plusieurs traités relatifs au droit
  l’environnement, les obligations des Etats parties sont clairement formu-
 s en termes impératifs (par l’utilisation du présent injonctif). Un exemple,
rmi tant d’autres, est celui de la convention d’Espoo adoptée en 1991 par
 Commission économique pour l’Europe sur l’évaluation de l’impact sur
nvironnement dans un contexte transfrontière (art. 2 à 7). Dans le statut
   fleuve Uruguay de 1975 — l’instrument applicable dans la présente
 aire des Usines de pâte à papier —, le même langage impératif apparaît
  ésent injonctif) au sujet des obligations procédurales (art. 7 et 8 et 10
12) ainsi que pour les obligations de fond (art. 36) ; les articles 35 et 41,
alement consacrés à des obligations de fond, énoncent de même des obli-
tions claires à la charge des Etats parties (verbe « s’obligent »).
174. Dans le domaine de la protection, par exemple de l’environne-
ent, c’est le caractère objectif des obligations qui importe en définitive.
n’y a guère de place ici pour le « laisser faire, laisser passer ». Je ne suis
 s vraiment convaincu par la distinction ontologique que d’aucuns pré-
ndent voir entre les obligations procédurales et les obligations de fond
   qui me rappelle les polémiques stériles et interminables ayant opposé

 60 Voir, par exemple, les préambules du traité interdisant de placer des armes nucléaires

d’autres armes de destruction massive sur le fond des mers et des océans ainsi que dans
r sous-sol ; de la convention de 1972 sur l’interdiction de la mise au point, de la fabrica-
n et du stockage des armes bactériologiques (biologiques) ou à toxines et sur leur
 truction ; de la convention de 1977 sur l’interdiction d’utiliser des techniques de modi-
 tion de l’environnement à des fins militaires ou toutes autres fins hostiles ; de la con-
 tion de 1972 sur la prévention de la pollution des mers résultant de l’immersion de
 hets et autres matières ; de la convention de 1974 pour la prévention de la pollution
rine d’origine tellurique ; de la convention de 1972 pour la prévention de la pollution
rine par les opérations d’immersion effectuées par les navires et aéronefs ; et de la con-
 tion de l’Unesco de 1972 pour la protection du patrimoine mondial, culturel et naturel.
 61 Voir, par exemple, la convention de Vienne de 1985 pour la protection de la couche

 zone, préambule et article 2 ; le protocole de Montréal de 1987 relatif à des substances
  appauvrissent la couche d’ozone, préambule ; et l’article premier des trois conventions
atives à la pollution marine susmentionnées.

                                                                                       190

  juristes respectivement versés dans les branches procédurale et subs-
ntielle du droit) ; plus souvent qu’on ne le pense, « la forme conforme le
nd ». Je ne suis pas non plus persuadé qu’il faille avoir recours à la dis-
 ction peu satisfaisante qui est souvent faite entre obligations de com-
 rtement et obligations de résultat, en particulier lorsqu’il s’agit de la
otection, et notamment de celle de l’environnement. Dans le présent
rêt en l’affaire des Usines de pâte à papier, la Cour a au moins admis
 e, en matière de prévention, il existait un « lien fonctionnel » entre les
 ligations procédurales et les obligations de fond énoncées dans le statut
  fleuve Uruguay de 1975 (par. 79).
175. Pour bien apprécier le caractère objectif des obligations de pro-
 tion dans un domaine tel que le droit international de l’environne-
 nt, il faut, là encore, rappeler l’importance des principes de droit. Mal-
ureusement, la Cour ne l’a pas fait dans le présent arrêt. Par exemple,
 squ’elle invoque brièvement, de manière incidente, le principe de la
 nne foi (s’agissant de la mise en œuvre du mécanisme de coopération
abli dans le statut de 1975, par. 145), elle se raccroche immédiatement
  droit international coutumier, comme si les principes généraux rele-
ient de ce dernier. Tel n’est pas le cas. Au contraire, de mon point de
 e, ces principes orientent l’évolution du droit international coutumier
 ssi bien que conventionnel.
176. En effet, le principe de la bonne foi dans l’exécution des obliga-
 ns internationales (pacta sunt servanda) est généralement considéré
mme étant le fondement de l’ordre juridique international lui-même 162.
  principe pacta sunt servanda — exprimé à travers celui de la bonne foi
ona fides) 163 — transcende en effet à la fois le droit international cou-
mier et le droit international conventionnel, pour s’élever au rang de
 ncipe général du droit international 164. Son insertion dans la convention
  Vienne de 1969 sur le droit des traités (art. 26 et préambule) présentait
  caractère clairement axiomatique : il apparaissait ainsi dans une conven-
 n de codification qui consacrait formellement sa vocation générale. Cela
  nt, bien avant d’être ainsi reconnu dans la convention de Vienne de
69, le principe pacta sunt servanda était déjà, ainsi qu’indiqué plus haut,
nsidéré dans la pratique comme un véritable principe général du droit
 ernational, qui était largement reconnu dans la jurisprudence 165.


62 G. White, « The Principle of Good Faith », The United Nations and the Principles of

ernational Law — Essays in Memory of M. Akehurst (V. Lowe et C. Warbrick, dir.
bl.), Londres/New York, Routledge, 1994, p. 231 et 236.
63 M. Lachs, « Some Thoughts on the Role of Good Faith in International Law », De-

rations on Principles, a Quest for Universal Peace — Liber Amicorum Discipulorumque
V. A. Roling, Leyde, Sijthoff, 1977, p. 47-55 ; Clive Parry, « Derecho de los Tratados »,
 nual de Derecho Internacional Público (M. Sørensen, dir. publ.), 5e réimp., Mexico,
ndo de Cultura Económica, 1994, p. 200-201 et 229.
64 Ian Brownlie, Principles of Public International Law, 5e éd., Oxford, University

 ss, 1998, p. 620.
65 E. de la Guardia et M. Delpech, El Derecho de los Tratados y la Convención de

 na, Buenos Aires, La Ley, 1970, p. 276.

                                                                                    191

177. Le champ d’application du principe pacta sunt servanda, ainsi que
 question ultime de la validité des normes du droit international, trans-
ndent naturellement le domaine particulier du droit des traités 166 ; le prin-
 e pacta sunt servanda est, en tout état de cause, profondément ancré
ns le système juridique international tout entier 167. La bonne foi est, en
t, inhérente à tout ordre juridique, guidant le comportement des sujets de
oit. Quatre ans après l’adoption de la déclaration des Nations Unies
  1970 relative aux principes du droit international touchant les rela-
 ns amicales et la coopération entre les Etats, la Cour, dans la (première)
 aire des Essais nucléaires (1974), mit l’accent dans un célèbre obiter
 tum sur le caractère fondamental du principe de la bonne foi, en décla-
nt que :
        « L’un des principes de base qui président à la création et à l’exécu-
     tion d’obligations juridiques, quelle qu’en soit la source, est celui de
     la bonne foi. La confiance réciproque est une condition inhérente
     de la coopération internationale, surtout à une époque où, dans
     bien des domaines, cette coopération est de plus en plus indis-
     pensable. » 168
178. A plusieurs autres occasions, dans une jurisprudence constante, la
ur a appelé l’attention sur le principe de la bonne foi, dans des circonstan-
 extrêmement variées 169, y compris au sujet de l’obligation de négocier 170.

66  Voir J. L. Brierly, The Basis of Obligation in International Law, Oxford, Clarendon
 ss, 1958, p. 65 ; J. L. Brierly, The Law of Nations, 6e éd., Oxford, Clarendon Press,
 3, p. 54.
 67 S’agissant de l’histoire du principe pacta sunt servanda et de son évolution dans la

ctrine, voir, par exemple, M. Sibert, « The Rule Pacta Sunt Servanda : From the Middle
es to the Beginning of Modern Times », Indian Yearbook of International Affairs
 56), vol. 5, p. 219-226 ; J. B. Whitton, « La règle pacta sunt servanda », Recueil des
 rs de l´Académie de droit international de La Haye (RCADI), t. 49 (1934), p. 151-268.
 68 (Premières) affaires des Essais nucléaires (Australie c. France) (Nouvelle-Zélande

France) (essais atmosphériques), arrêt, C.I.J. Recueil 1974, p. 473, par. 49.
 69 Voir, par exemple, les affaires suivantes : Délimitation de la frontière maritime dans

 égion du golfe du Maine (Canada/Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 1984,
305, par. 130 ; Activités militaires et paramilitaires au Nicaragua et contre celui-ci
icaragua c. Etats-Unis d’Amérique), compétence et recevabilité, arrêt,
 .J. Recueil 1984, p. 414, par. 51, p. 418, par. 60, et p. 419, par. 63 ; Actions armées
ntalières et transfrontalières (Nicaragua c. Honduras), compétence et recevabilité,
êt, C.I.J. Recueil 1988, p. 105, par. 94 ; Projet Gabčíkovo-Nagymaros (Hongrie/
 vaquie), arrêt, C.I.J. Recueil 1997, p. 66, par. 109, p. 67, par. 112, et p. 78, par. 142 ;
 ntière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),
 eptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 296, par. 38.
 70 Voir, par exemple, les affaires suivantes : Compétence en matière de pêcheries

oyaume-Uni c. Islande), fond, arrêt, C.I.J. Recueil 1974, p. 30, par. 69-70 ; Interpréta-
n de l’accord du 25 mars 1951 entre l’OMS et l’Egypte, avis consultatif,
 .J. Recueil 1980, p. 92, par. 43, et p. 95, par. 48 ; Délimitation de la frontière maritime
 s la région du golfe du Maine (Canada/Etats-Unis d’Amérique), arrêt,
 .J. Recueil 1984, p. 292, par. 87 ; Licéité de la menace ou de l’emploi d’armes
 léaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 263, par. 99, et p. 264, par. 102 ;
 ntière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ;
 née équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 424, par. 244.

                                                                                       192

cet égard, la Cour a estimé, dans un autre obiter dictum formulé dans les
 aires du Plateau continental de la mer du Nord (République fédérale
Allemagne/Danemark ; République fédérale d’Allemagne/Pays-Bas),
’« [i]l s’agi[ssai]t là, sur la base de préceptes très généraux de justice et de
nne foi, de véritables règles de droit en matière de délimitation des pla-
 ux continentaux limitrophes » (arrêt, C.I.J. Recueil 1969, p. 46-47,
r. 85). Il existe toujours des prima principia, dont les normes et les règles
 anent ; en somme, de mon point de vue, que j’exprime dans la présente
inion individuelle, le principe de la bonne foi occupe une place centrale
 droit international et dans le cadre de tous les systèmes juridiques, aux-
els il confère une base éthique, en s’inscrivant assurément en amont du
oit positif.

                   4. La personnalité juridique de la CARU
 179. L’examen des questions en litige dans la présente affaire des
 ines de pâte à papier nous conduit, s’agissant d’un autre aspect encore,
dépasser la dimension strictement interétatique, la Cour ayant à juste
re reconnu la personnalité juridique de la CARU, telle qu’établie à
 rticle 50 du statut du fleuve Uruguay de 1975. L’Uruguay et l’Argen-
 e n’ont toutefois pas tiré les mêmes conclusions de cette personnalité
  idique, d’où la nécessité d’examiner et de peser leurs arguments res-
 ctifs en la matière.
 180. Dans son exposé du 23 septembre 2009 sur la nature juridique de
 CARU en tant que mécanisme institutionnel mixte, le conseil de l’Uru-
 ay a soutenu que les commissions internationales fluviales sont créées
 r les Etats membres, qui sont « libres de s’écarter du mécanisme com-
un lorsque cela sert leur objectif et c’est ce qu’ils font souvent » 171.
  connaissant que la CARU était une entité juridique (article 50 du sta-
  ) habilitée à « conclu[re] ..., avec les deux parties, les accords néces-
 res pour préciser les privilèges et immunités reconnus à ses membres
 à son personnel par la pratique internationale » (art. 54), le conseil de
Uruguay a toutefois ajouté qu’elle n’était pas un organe autonome mais
 e, en fait, elle était les parties elles-mêmes, c’est-à-dire « un instrument
 s ministères des affaires étrangères des deux parties » 172. Il a souligné
 e la manière dont la CARU prenait ses décisions dépendait totalement
   la volonté des deux parties ; dès lors, selon lui, l’Argentine et l’Uru-
 ay étaient libres de traiter la question du projet Botnia directement, au
mmet de l’Etat, et non par l’intermédiaire de la CARU.
 181. L’Argentine, de son côté, a déclaré que la CARU jouait un rôle
ucial en assurant l’intégrité du statut de 1975 et la bonne administra-
 n du mécanisme de coopération. Pour elle, l’article 7 du statut de 1975
 nférait expressément à la CARU le pouvoir de déterminer ce qu’il en


 71   CR 2009/18, p. 42, par. 21 (McCaffrey).
 72   Ibid., p. 43, par. 30.

                                                                            193

  173
      , et donc de décider 174. Dans son mémoire et sa réplique, l’Argen-
 e a soutenu que les termes utilisés démontraient que la CARU était
 bilitée à prendre une décision (contraignante) aux fins de l’article 7 du
 tut de 1975 175.
 182. L’Uruguay a quant à lui rétorqué que la CARU constituait seu-
ment un moyen de faciliter la communication entre les parties, mais
avait aucun pouvoir de décision à l’égard du projet 176. Dans son argu-
entation, il a donc minimisé le rôle conféré à la CARU par les articles 7
12 du statut de 1975 pour le limiter à un examen technique préliminaire,
une fonction de vérification. Selon lui, la CARU — une entité inter-
 uvernementale, dont les organes « exécutifs » sont les délégations dési-
 ées par les deux Etats membres — favorisait la conciliation entre les
 rties, contribuant ainsi à mettre en œuvre le système de coopération
abli dans le statut de 1975.
 183. Pourtant, l’article 50 du statut de 1975 indique que la CARU
ouit de la personnalité juridique dans l’accomplissement de ses fonc-
 ns », et que les parties « lui attribuent les ressources nécessaires, ainsi
 e tous les éléments et facilités indispensables à son fonctionnement ».
   CARU est donc dotée d’une personnalité juridique, comme la Cour
  à juste titre relevé dans le présent arrêt (par. 87). Dans un rapport de
 87, dans lequel un ancien président de la CARU (issu de la délégation
gentine) analyse les compétences de cet organe et la mesure dans
quelle elles sont exercées (dans le cadre de sa sous-commission des
 estions juridiques et institutionnelles), il est dit que l’article 7 du statut

      « [r]end la notification de la CARU obligatoire pour chaque partie
      envisageant de construire de nouveaux chenaux, modifier ou trans-
      former, de manière importante, des chenaux existants ou réaliser de
      quelconques autres ouvrages d’envergure suffisante pour avoir un im-
      pact sur la navigation, le régime du fleuve ou la qualité de ses eaux,
      de façon à ce que la CARU se prononce en première instance » 177.

184. Le statut de 1975 confère aussi à la CARU le pouvoir de conclure
s accords avec les deux parties pour réglementer les « privilèges et immu-
 és reconnus à ses membres et à son personnel par la pratique interna-
 nale » (art. 54), et pour établir « les organes subsidiaires qu’elle juge
cessaires » (art. 52). Ainsi, outre ses fonctions de conciliation et de coor-
nation, la CARU a également ces fonctions d’encadrement, de contrôle
 hnique et de réglementation. De plus, la procédure de conciliation de la

 73 Article 7 du statut de 1975 — « détermine ».
 74 Aux termes du deuxième paragraphe : « S’il en est ainsi décidé ou si une décision
cisión en espagnol] n’intervient pas à cet égard, la partie intéressée notifie le projet à
utre partie par l’intermédiaire de la Commission. »
 75 Mémoire de l’Argentine, par. 3.66-3.70 ; réplique de l’Argentine, par. 1.158-1.160.


 76   Contre-mémoire de l’Uruguay, par. 2.189-2.205 ; voir aussi vol. IV, annexes 82 et 84.
 77   Ibid., vol. IV, annexe 85 ; les italiques sont de moi.

                                                                                      194

ARU est posée comme une obligation (art. 58-59). Ses mesures de coor-
nation et sa participation au régime de consultation font de la CARU
nstance idéale au sein de laquelle les parties peuvent présenter et exposer
 rs différends et désaccords, sans avoir à s’adresser directement à d’autres
 tances, comme la Cour, pour régler leurs différends.
185. L’Uruguay a cru bon d’annexer à son contre-mémoire le procès-
rbal d’une réunion technique et juridique (Encuentro Técnico-Jurídico)
 i a eu lieu au siège de la CARU les 17 et 18 septembre 1987 178. Dans ce
 cument, il est reconnu à plusieurs reprises que celle-ci jouit d’une per-
nnalité juridique propre 179, distincte et indépendante de celle des deux
ats parties — au statut de 1975 — qui l’ont créée 180. Sa capacité juri-
que est également reconnue 181. Lors de cette réunion, les commissions
 viales furent également envisagées dans une perspective comparative ;
nsi, un spécialiste éminent, Julio Barberis (que l’Argentine et l’Uruguay
 t tous deux cité en l’espèce), déclara à cette occasion, le 18 septem-
e 1987, qu’il existait différents systèmes de coopération entre Etats rive-
 ns, allant de contacts directs entre les ministères des affaires étrangères
   d’autres entités des Etats concernés jusqu’à la création de commis-
 ns internationales fluviales dont chacune opérait de même selon ses
ractéristiques propres 182.


 78 Contre-mémoire de l’Uruguay, vol. IV, annexe 72.
 79 CARU, Encuentro Técnico-Jurídico Realizado en la Sede de CARU, 17 et 18 sep-
mbre 1987, p. 16, 39 et 44-45.
 80 Ibid., p. 44.
 81 Voir ibid., p. 35.
 82 Ainsi que J. Barberis le déclara lui-même, lors de ce symposium de 1987 à la

 RU :
     « Entre las diversas instituciones o sistemas de cooperación que los Estados crean
  para realizar aprovechamientos hidráulicos, se encuentran las Comisiones Fluviales
  Internacionales, como las del Rhin y del Danubio. Estas organizaciones poseen una
  determinada personalidad jurídica internacional. Pero ... el sistema de la Cuenca del
  Plata instituído por el Tratado de Brasília carece de personalidad jurídica
  internacional... El establecimiento de Comisiones Fluviales Internacionales es sólo
  una forma o modo de cooperar entre los Estados, entre varias otras posibles, para
  llevar a cabo un aprovechamiento hidráulico. Sin embargo, conviene añadir que
  la técnica de crear Comisiones Fluviales Internacionales es una forma utilizada con
  frecuencia y desde antiguo por los Estados, y que, justamente, la primera organiza-
  ción internacional fue una Comisión Fluvial : la Comisión del Rhin, creada en 1804
  mediante un tratado entre Francia y el Sacro Imperio. » (Ibid., p. 64.)
     « Parmi les divers institutions ou systèmes de coopération que les Etats mettent en
  place pour réaliser des aménagements hydrauliques figurent les commissions fluviales
  internationales comme celles du Rhin et du Danube. Ces organisations possèdent une
  personnalité juridique internationale déterminée. Mais... le système du bassin de la
  Plata institué par le traité de Brasília est dépourvu d’une telle personnalité... La mise
  en place de commissions fluviales internationales n’est qu’un mode de coopération
  parmi d’autres permettant aux Etats de réaliser des aménagements hydrauliques. Il
  convient toutefois d’ajouter que les Etats l’utilisent fréquemment et depuis longtemps,
  et que la première organisation internationale fut précisément une commission flu-
  viale, la Commission du Rhin, créée en 1804 par un traité conclu entre la France et le
  Saint-Empire. » (Ibid., p. 64.)

                                                                                      195

 186. Le statut de 1975 a donc établi, au-delà d’une stricte coopération
 atérale directe entre les deux Etats concernés, un cadre institutionnel
 ur la mise en œuvre de ses dispositions. Dans le présent arrêt en
 ffaire des Usines de pâte à papier, la Cour a fait observer que, « comme
ute organisation internationale dotée de la personnalité juridique, la
ARU est habilitée à exercer les compétences qui lui sont reconnues par
 statut de 1975 et qui sont nécessaires à la réalisation de l’objet et du but
  celui-ci » ; la nouveauté en l’espèce — a ajouté la Cour — est que cela
  pplique aussi, lorsque sont mis en œuvre les intérêts communs des
 ats parties, à des organisations qui, « comme la CARU, ne comportent
 e deux Etats membres » (par. 89).
 187. Il est, à mon sens, très difficile de concilier cette reconnaissance
 r la Cour de la personnalité juridique de la CARU (par. 87 et 89) avec
ndulgence dont elle fait preuve à l’égard de l’« arrangement » adopté
 r les parties lors de la réunion ministérielle du 2 mars 2004 (par. 131).
 nsi qu’exposé dans la section suivante (XIII) de la présente opinion
dividuelle, cet « arrangement » ne respecte pas le principe de précaution.
   outre, une procédure était prévue aux articles 7 à 12 du statut de 1975,
  les parties devaient s’y tenir. La Cour n’aurait pas dû, au para-
aphe 131 du présent arrêt, céder à la volonté des Etats, la procédure éta-
 e par le statut (aux articles 7 et 8 et 10 à 12) étant obligatoire (présent
 onctif) et non facultative.
 188. Aucune disposition du statut du fleuve Uruguay de 1975, consi-
 ré par la Cour comme le droit applicable en l’espèce, ne pouvait ame-
 r les Parties — l’Uruguay et l’Argentine — à s’estimer autorisées à
 sser un « arrangement », comme elles l’ont fait, en contournant la pro-
dure prévue dans le statut de 1975. Dès lors, ledit statut n’autorisait pas
 vantage la Cour à postuler, comme elle l’a fait, que les Parties étaient
  abilitées à s’écarter » de la procédure dictée par le statut (par. 128) ; la
ARU était incontournable.
 189. Qui plus est, le caractère obligatoire de la procédure prévue dans
 statut ressort clairement de la conclusion de la Cour (par. 266) selon
quelle les deux Parties sont tenues de veiller à ce que la CARU « puisse
 ntinûment exercer les pouvoirs que lui confère le statut », et « de pour-
  vre leur coopération par l’intermédiaire de la CARU et de permettre à
  te dernière de développer les moyens nécessaires à la promotion de
 tilisation équitable du fleuve, tout en protégeant le milieu aquatique »
bid.). Ces obligations continues viennent s’ajouter à leur obligation
 tiale, prescrite par le statut de 1975, d’informer l’autre partie via la
ARU avant d’autoriser la construction ou la mise en service d’ou-
ages, une obligation qui est « essentielle dans le processus qui doit
ener les parties à se concerter pour évaluer les risques du projet et négo-
 r les modifications éventuelles susceptibles de les éliminer ou d’en
miter au minimum les effets » (par. 115), pour parer ainsi aux « préju-
ces éventuels » (par. 113).
 190. Pour être dotée de la personnalité juridique, une organisation
  ernationale (quel que soit le nombre de ses Etats membres) doit néces-

                                                                          196

 rement satisfaire à certaines conditions préalables objectives avant de
 uvoir exister comme telle, et commencer à exercer ses fonctions. L’orga-
 ation en question doit avoir été créée d’un commun accord par les
ats concernés, être composée d’organes permanents lui permettant
exprimer ses propres vues (qui ne coïncideront pas toujours avec celles
s Etats membres particuliers la composant) et avoir ses propres objec-
s, qu’elle devra réaliser précisément en exerçant scrupuleusement ses
nctions. Tel est le cas de la CARU, une entité internationale qui sort du
dre strictement interétatique.


     XIII. LES PRINCIPES FONDAMENTAUX EN TANT QUE SUBSTRAT
                  DE L’ORDRE JURIDIQUE LUI-MÊME

191. Les principes généraux de droit ont donc inspiré non seulement
nterprétation et l’application des normes juridiques, mais aussi leur éla-
 ration même. Ils reflètent l’opinio juris, elle-même à la base de la créa-
 n du droit. Ils se retrouvent tant au niveau national qu’à l’échelle
 ernationale. Ce sont des principes juridiques élémentaires qui consti-
ent les fondements mêmes du système juridique et révèlent les valeurs et
  fins ultimes de l’ordre juridique international, guidant celui-ci, le pro-
geant contre les incongruités de la pratique des Etats et répondant aux
soins de la communauté internationale 183.

192. Ces principes, en tant qu’ils expriment l’« idée de justice », ont une
rtée universelle, doivent être respectés par tous les Etats et assurent la
hésion du droit. Ils ne sont évidemment pas soumis à la « volonté » des
 ets de droit, pas plus qu’à leur « accord » ou à leur consentement ; ils
uchent aux fondements de l’indispensable droit des gens. Au-dessus de
volonté des sujets de droit réside leur conscience, source ultime de tout
oit.

193. Si des doutes sont exprimés quant au champ d’application des
 ncipes fondamentaux qui imprègnent l’ordre juridique international
ut entier, il incombe au juriste de les dissiper et de ne pas les perpétuer,
n que le droit puisse jouer son rôle fondamental, à savoir faire préva-
r la justice dans le règlement des différends. Certes, ce sont les normes
i sont juridiquement contraignantes, mais, lorsqu’elles s’écartent des
 ncipes, leur application risque de donner lieu à des violations des
oits en cause ainsi qu’à des distorsions et à des injustices, et à des vio-
ions de l’ordre juridique dont il s’agit lui-même.
194. Pour en revenir à la présente affaire des Usines de pâte à papier,
n peut à présent poser la question suivante : si le principe de précaution

 83 G. Cohen-Jonathan, « Le rôle des principes généraux dans l’interprétation et

pplication de la Convention européenne des droits de l’homme », Mélanges en hom-
ge à L. E. Pettiti, Bruxelles, Bruylant, 1998, p. 192-193.

                                                                            197

 ait été systématiquement respecté, cela aurait-il changé quoi que ce soit
  contentieux aujourd’hui réglé par la Cour au moyen du présent arrêt ?
 a réponse est oui, très certainement. Je reviendrai à cet égard sur l’atti-
de des deux Parties en litige et sur celle de la Cour elle-même. Si le prin-
pe de précaution avait été gardé à l’esprit, en tout temps, par les deux
 ats concernés, y compris lors de la réunion ministérielle du 2 mars 2004
 i déboucha sur leur « arrangement » (consigné dans le procès-verbal de
  CARU) examiné dans le présent arrêt (par. 125-131), cet « arrange-
ent » — qui tendait d’une certaine façon à éviter ou court-circuiter la
 océdure établie aux articles 7 à 12 du statut de 1975 (en particulier à
 rticle 7) — n’aurait selon toute probabilité pas été conclu.
 195. Cet « arrangement », qui faisait table rase de la procédure prévue
 ns le statut, a par la suite été source de nombreux malentendus entre
Argentine et l’Uruguay. Si les deux Parties avaient depuis le départ
 rdé à l’esprit le principe de précaution, ce prétendu « arrangement »
aurait certainement pas vu le jour, ce qui aurait permis de préserver
ntégrité du statut de 1975 et le régime qu’il prévoit pour protéger l’éco-
stème du fleuve Uruguay. Quoi qu’il en soit, peu après cet écart,
Argentine et l’Uruguay ont saisi l’importance du principe de précaution
 l’ont dûment invoqué — fût-ce pour l’interpréter différemment — au
 urs de la présente instance (voir supra).

196. Quant à l’attitude de la Cour elle-même, si celle-ci avait elle aussi
ujours gardé le principe de précaution à l’esprit (ce qu’elle n’a pas fait),
e serait parvenue à une décision différente de celle qu’elle a prise le
  juillet 2006 et aurait, selon toute probabilité, ordonné ou indiqué les
esures conservatoires demandées (qui seraient restées en vigueur jusqu’à
 jour du 20 avril 2010, date du prononcé du présent arrêt sur le fond de
ffaire). Elle aurait ainsi coupé court à toutes les discussions ultérieures
 tensions inutiles concernant l’obligation dite de « non-construction »,
 nt elle a également fait état dans le présent arrêt (par. 152-154). Cela
ontre amplement combien il importe, lorsqu’il s’agit de protéger l’envi-
nnement, de garder le principe de précaution à l’esprit en toutes cir-
nstances.
197. Les principes fondamentaux sont réellement indispensables, ils
nstituent le substrat de l’ordre juridique lui-même, étant antérieurs et
périeurs à la volonté ou au consentement individuel des sujets de droit.
  sont à la base du jus necessarium, tel qu’exposé par les pères fonda-
urs du droit international. A l’aube du XVIIe siècle déjà, Francisco
 árez, dans son De Legibus, ac Deo Legislatore (1612), considérait le
oit des gens comme « absolument nécessaire », puisque fondé sur « cer-
 ns principes de conduite évidents » du droit naturel (par. 18), imposant
  hacun de « vivre dans le droit chemin » afin de préserver « la paix et la
 tice », pour « le bien de tous » (par. 19). Selon la mise en garde qu’il
rmula avec lucidité et élégance (contre la faillibilité, l’égoïsme et la per-
 ie humains), tout ce qui touche au bien commun « doit se voir accorder
  soin et un respect particuliers » parce que

                                                                         198

      « l’individu peine à discerner ce qui sert le bien commun et [que], de
      plus, son premier objectif est rarement la recherche de ce bien, d’où
      la nécessité pour les lois humaines de tenir compte de celui-ci en
      exposant les mesures appropriées et en prescrivant leur mise en
      œuvre » (par. 19) 184.

 198. Ensuite, dans la seconde moitié du XVIIIe siècle, à l’ère des
  mières, Christian Wolff donna, dans son Jus Gentium Methodo Scien-
  ca Pertractatum (1764), son expression définitive au jus necessarium,
 tion là encore fondée sur le droit naturel, conférant au droit des gens la
 rticularité d’être « nécessaire et immuable » (par. 4.6). Toutes les nations
 vaient ainsi « s’aider mutuellement à s’améliorer elles-mêmes » et à
méliorer leur situation, et œuvrer « en conséquence à la promotion du
en commun » (par. 8). Un autre classique de l’époque traitant le jus
 cessarium est l’ouvrage de Vattel intitulé Le droit des gens, ou principes
  la loi naturelle (1758), dans lequel cette notion était rattachée à un
 oit des gens contenant des préceptes de droit naturel auxquels aucune
 tion ne pouvait se soustraire (par. 7-8).
 199. Dans le monde totalement différent dans lequel nous vivons
 jourd’hui, qui peut nier que la protection de l’environnement fait partie
   jus necessarium ? Qui peut nier que la survie même de l’humanité en
 pend ? Le monde a beaucoup changé — depuis l’époque de Suárez, de
 olff et de Vattel — mais la nécessité d’œuvrer en faveur du bien com-
un se fait sentir avec autant d’acuité aujourd’hui que par le passé. Le
onde a beaucoup changé, mais l’être humain aspire toujours à amélio-
   son sort. C’est la conscience humaine qui a donné naissance au jus
 cessarium et qui l’a reconnu, poursuivant sa quête de vérité, de paix et
  justice, compte tenu du lien inéluctable qui existe entre l’ordre juridi-
 e et l’ordre éthique.

200. Les principes fondamentaux sont consubstantiels à l’ordre juri-
que international lui-même, dans le cadre duquel ils expriment
dée d’une « justice objective », propre au droit naturel (voir supra). Les
 ncipes de droit international éclairent l’interprétation et l’applica-
 n du droit international dans son ensemble, ils participent de son
bstrat même, et constituent les fondements du système juridique
 ernational. Tout système juridique porte leur empreinte. Nul ne peut
ntester qu’ils demeurent d’actualité. Les principes du droit interna-
 nal sont essentiels à l’humanité dans sa quête de justice, et ils jouent
  rôle crucial dans l’instauration d’un droit international proprement
 iversel.


 84F. Suárez, De Legibus, ac Deo Legislatore (1612), dont la traduction anglaise a
 publiée dans la série The Classics of International Law (J. Brown Scott, dir. publ.,
 4).

                                                                                199

        XIV. LA DIMENSION AXIOLOGIQUE DES PRIMA PRINCIPIA
 201. Tout système juridique repose sur certains principes fondamen-
ux qui inspirent, imprègnent et façonnent ses normes. Ce sont les prin-
pes (étymologiquement dérivés du latin principium) qui, renvoyant aux
uses, sources ou origines premières des normes et des règles, confèrent
 x normes juridiques et au système juridique tout entier leur cohésion,
ur cohérence et leur légitimité. Ce sont les principes généraux de droit
 s prima principia) qui confèrent à l’ordre juridique (national et inter-
 tional) sa dimension inéluctablement axiologique ; ce sont eux qui révè-
nt les valeurs inspirant l’ordre juridique dans son ensemble et qui, en
 finitive, constituent ses fondements mêmes 185. C’est ainsi que je conçois
 présence et la place des principes généraux au sein de tout ordre juri-
que, ainsi que leur rôle dans l’univers conceptuel du droit.
 202. Les principes généraux de droit, dont les origines historiques peu-
nt être recherchées dans le droit romain, sont entrés dans la culture
  idique et en sont venus à être liés à la conception même de l’Etat
 mocratique dans le cadre de la primauté du droit, principalement sous
nfluence de la pensée illuministe. Malgré l’indifférence apparente des
nants du positivisme juridique (qui cherchent toujours la preuve d’une
 econnaissance » de ces principes dans l’ordre juridique positif) et l’atten-
  n moindre que leur accorde l’actuelle doctrine juridique réduction-
  te, nul ne pourra jamais s’en passer.
 203. Des prima principia émanent les normes et les règles, qui prennent
  eux leur véritable sens. Les principes généraux de droit se retrouvent
 nc aux origines du droit lui-même, et en révèlent les finalités légitimes :
  bien commun (de tous les êtres humains, et non d’une collectivité
 straite), la réalisation de la justice (tant au niveau national qu’à
chelle internationale) et le maintien de la paix. Contrairement à ceux
 i tentent — selon moi en vain — de minimiser leur importance, je
 nse que, sans principes, il ne peut non plus véritablement y avoir de
stème juridique.
 204. Les principes fondamentaux se sont précisés à mesure que le droit
  ergeait et se consolidait dans tous ses domaines, et dans toutes ses bran-
es (droit constitutionnel, droit civil, droit de la procédure civile, droit
nal, droit de la procédure pénale, droit administratif, etc.). Tel fut le cas
 ur le droit international public lui-même, ainsi que pour certains de ses
 maines (concernant la protection) — droit international de l’environne-
  nt, droit international des droits de l’homme, droit international huma-
  aire, droit international des réfugiés, notamment —, et pour le droit
nal international, le droit de la mer, le droit relatif aux cours d’eau inter-
 tionaux et le droit de l’espace, entre autres. Chaque domaine du droit, si
 conscrit ou spécialisé soit-il, porte l’empreinte de ses principes fonda-

85 Voir, en ce sens, l’avis consultatif no 18 rendu le 17 septembre 2003 par la Cour

eraméricaine des droits de l’homme sur la condition juridique et les droits des travail-
rs immigrés, opinion individuelle de M. le juge A. A. Cançado Trindade, par. 44-58.

                                                                                   200

  ntaux (voir infra), ce qui assure la cohésion et l’unité du système dans
n ensemble. Il est question ici non pas de « fragmentation » (un terme
  rêmement fâcheux qu’il convient assurément d’éviter et d’écarter), mais
une expansion encourageante du droit international moderne, qui témoi-
 e de la capacité de celui-ci à réglementer les relations non seulement
tre les Etats, mais aussi à l’intérieur des Etats eux-mêmes.
 205. Certains de ces principes fondamentaux sont propres à tel ou tel
 maine du droit, d’autres sont omniprésents. C’est sous l’action de ces
  ncipes, dont certains régissent les relations mêmes entre les êtres
 mains et la puissance publique, qu’opère le corpus des normes juridi-
 es (nationales ou internationales) 186. Ils éclairent la voie de la licéité et
  la légitimité, d’où la nécessité constante de réaffirmer ou de rétablir,
 on l’évolution de la notion de droit naturel, une certaine idée de la jus-
 e fondée sur les principes généraux de droit, à l’aune de laquelle le
oit positif doit être apprécié. Ce renouveau perpétuel de la notion de
oit naturel 187 — qui ne s’épuise jamais — a beaucoup contribué à
 ffirmation et à la consolidation de la primauté, dans l’échelle des
 leurs, des obligations propres aux régimes de protection (de la per-
nne humaine et de l’environnement).
 206. De nos jours, malheureusement, la grande majorité des juristes
  ernationaux professent leur adhésion au positivisme juridique. Ceux
 i le font tentent de nuancer leur position positiviste en lui greffant un
 jectif : certains se targuent d’être des positivistes « modernes » ou « post-
odernes » — quoi que cela puisse signifier —, ne se rendant apparem-
ent pas compte que, en s’étiquetant ainsi, ils se condamnent à tomber
pidement en désuétude, distancés par l’implacable et impitoyable
 ssage du temps. D’autres s’accolent des adjectifs différents et complai-
nts, comme pour tenter d’étouffer dans l’œuf tout sentiment de culpa-
 ité que pourraient leur causer à l’avenir d’éventuelles injustices com-
 ses de jure. Pour paraphraser Isaiah Berlin, il est impératif de continuer
  nager à contre-courant, de continuer à appliquer sans faillir les prin-
pes généraux de droit, en sus des règles pertinentes du droit positif.


           XV. LES « PRINCIPES GÉNÉRAUX DE DROIT » TÉMOINS
      DU STATUS CONSCIENTIAE DE LA COMMUNAUTÉ INTERNATIONALE

207. Continuer de réduire les principes généraux de droit à ceux d’ori-
ne nationale correspond, à mon sens, à une conception statique des

 86 Comme les principes élémentaires de la justice et ceux concernant la primauté du
 it, les droits de la défense, le droit au « juge naturel », l’indépendance de la justice,
 alité de tous devant la loi et la séparation des pouvoirs, entre autres.
 87 Voir, par exemple, L. Le Fur, « La théorie du droit naturel depuis le XVIIe siècle et

doctrine moderne », Recueil des cours de l´Académie de droit international de La Haye
CADI), t. 18 (1927), p. 297-399 ; A. Truyol y Serra, « Théorie du droit international
blic — Cours général », RCADI, t. 183 (1981), p. 142-143 ; A. Truyol y Serra, Funda-
ntos de Derecho Internacional Público, 4e éd. rev., Madrid, Tecnos, 1977, p. 69 et 105.

                                                                                     201

ources » formelles du droit international, par rapport aux termes adop-
    en 1920 à l’article 38 du Statut de la Cour permanente, comme s’il
 gissait d’un texte immuable et sacro-saint. La pensée juridique positi-
 te a toujours pâti de ce manque foncier de clairvoyance, dans le temps
dans l’espace ; elle ne peut accompagner le droit international dans son
olution sans se heurter à des obstacles insurmontables (par exemple
ns de nouvelles disciplines telles que le droit international de l’environ-
ment, entre autres) et ne peut être porteuse d’universalisme. Ses limites
nt regrettables, voire navrantes.
208. Il ressort de ce qui précède que la position tendant à restreindre
   principes généraux de droit à ceux existant in foro domestico ne tra-
 it qu’une seule conception (propre au positivisme analytique) qui pré-
lait il y a quatre-vingt-dix ans, et qui était contestée par d’éminents
 istes de l’époque. Fort heureusement, elle n’a jamais fait l’unanimité.
  m’en félicite, car si chacun pense la même chose, la plupart — voire
rsonne — ne pensent plus vraiment. Ceux qui ne voient les principes
néraux de droit que dans le cadre de systèmes nationaux donnés (ou
dividuellement dans chacun d’entre eux) font non seulement du sur-
ace, mais aussi abstraction du facteur temps, et excluent tout progrès
rs un droit international universel.
209. Les principes généraux de droit (prima principia) confèrent à
 rdre juridique lui-même — tant au niveau national qu’à l’échelle inter-
tionale — sa dimension inéluctablement axiologique (voir supra). Ce
nt ces principes qui révèlent les valeurs inspirant l’ordre juridique tout
tier et qui, en dernière analyse, constituent ses fondements mêmes. Ces
 ncipes fondamentaux se sont précisés à mesure que le droit émergeait
se consolidait dans tous ses domaines. Le droit international de l’envi-
nnement en est une bonne illustration.
210. Pouvons-nous, par exemple, concevoir le droit international de
nvironnement sans les principes de prévention, de précaution et du
veloppement durable, auxquels s’ajoute celui de l’équité intergénéra-
 nnelle, qui s’inscrit nécessairement dans le long terme ? Absolument
s, selon moi. Pouvons-nous envisager le droit international des droits
  l’homme sans garder à l’esprit les principes de l’humanité, de la dignité
   la personne humaine et du caractère inaliénable, universel et indivi-
 le des droits de l’homme ? Certainement pas. Pouvons-nous concevoir
droit international humanitaire sans les principes de l’humanité, de la
oportionnalité ou de la distinction 188 ? Assurément pas. Pouvons-nous
préhender le droit international des réfugiés sans tenir dûment compte
s principes du non-refoulement et de l’humanité ? Absolument pas.
211. Pouvons-nous envisager le droit pénal international sans le prin-

 88 Entre les combattants et la population civile — principe qui limite le choix des

thodes ou moyens de combat. En droit international humanitaire, par exemple, les
nventions de Genève de 1949 et leurs protocoles de 1977, essentiellement axés sur les
times, reposent avant tout sur le principe cardinal de l’humanité, qui exige le respect
 la personne humaine en toutes circonstances et en tous temps.

                                                                                  202

pe de légalité 189 et la présomption d’innocence ? Certainement pas. Pou-
 ns-nous concevoir le droit de la mer sans tenir compte des principes de
 tilisation pacifique (de la mer), de l’égalité des droits (en haute mer), du
glement pacifique des différends 190, de la liberté de navigation et du
 ssage inoffensif, du partage des revenus (de l’exploitation des minéraux
arins), ou de la protection des mers pour les générations futures ? Abso-
ment pas. Pouvons-nous imaginer le droit relatif à l’espace extra-
mosphérique sans les principes de la non-appropriation, des utilisations
 des fins pacifiques, de la liberté d’accès et de la recherche scientifique,
   encore du partage des revenus (de l’exploration spatiale) ? Assurément
 s.
 212. Et les exemples abondent dans le même sens dans d’autres do-
aines également. Dès lors que les principes généraux sont négligés, abus
 injustices sont inévitables. De mon point de vue, ces principes consti-
ent une « source » formelle autonome du droit international qu’aucune
  idiction internationale ne peut minimiser ni négliger. On ne saurait,
 ur en tenir dûment compte, se contenter de vérifier s’ils sont entrés
 ns le domaine du droit international par l’intermédiaire de la coutume
   des traités. Ces principes révèlent la dimension axiologique (supra) du
oit applicable, en sus de témoigner du degré d’évolution du status cons-
 ntiae de la communauté internationale dans son ensemble.
 213. Si nous parvenons à déceler, dans des us et coutumes passés,
 ire dans d’anciens systèmes juridiques, des manifestations culturelles
 nt des préoccupations environnementales à ces pratiques 191, alors tant
 eux, car il sera d’autant plus justifié d’appliquer ces principes à notre
oit international de l’environnement en évolution constante pour ré-
 ndre à ces préoccupations environnementales. J’ai déjà évoqué quatre
 aires latino-américaines à fort contenu culturel (voir supra) tranchées
 r la Cour interaméricaine des droits de l’homme, qui montraient com-
en il importait de préserver l’identité culturelle (des peuples au sein de
ur habitat naturel).
 214. Mais qu’advient-il si un nouveau domaine du droit international
 t soudainement son apparition, sans qu’il soit apparemment possible
asseoir les principes naissant en la matière sur des manifestations
  turelles, des us et coutumes ou des pratiques du passé ? C’est ce qui s’est
oduit lorsque le droit relatif à l’espace extra-atmosphérique a vu le jour
 s’est très rapidement développé à partir des années 1960. Il a alors vite
 lu se mettre en quête des principes correspondants et les formuler.
expansion actuelle et continue du champ d’application ratione mate-


 89 Nullum crimen sine lege, nulla poena sine lege.
 90 Et de l’équidistance et des circonstances spéciales (dans le cadre de la délimitation
spaces maritimes).
91 Des préoccupations qui se retrouvent, par exemple, derrière les anciennes pratiques

 rigation mises en œuvre dans différentes régions ; voir Projet Gabčíkovo-Nagymaros
ongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, opinion individuelle de M. le juge
G. Weeramantry, p. 97-111.

                                                                                    203

  e du droit international exige assurément que l’on prenne plus atten-
 ement en considération les principes généraux, au lieu de les reléguer
   second plan.
 215. Pour rappeler deux exemples supplémentaires, parmi d’autres,
 i concernent le système des Nations Unies d’une manière générale,
Organisation internationale du Travail (OIT), poussée par des nécessités
 atiques, a elle-même entrepris — pour orienter son activité en la
atière — de recenser les principes et droits fondamentaux intéressant
   travaux dans une déclaration adoptée en juin 1998. Plus récemment,
Unesco s’est elle aussi mise à élaborer sa déclaration universelle sur la
oéthique et les droits de l’homme, qu’elle a adoptée en 2005, et dans
quelle elle s’efforce en particulier d’identifier et d’énoncer les principes
 plicables dans cette nouvelle discipline. A mes yeux, les initiatives de
  te nature visent à juste titre à façonner le jus necessarium dans les dif-
  ents domaines de la connaissance juridique.
 216. Les principes généraux de droit sont en fait constamment à
 tude dans le droit des Nations Unies. La Cour, qui est « l’organe judi-
  ire principal des Nations Unies » (article 92 de la Charte des
ations Unies), devrait selon moi leur prêter une attention plus grande
 ns l’exercice de sa fonction contentieuse. De mon point de vue, ces
  ncipes orientent l’interprétation et l’application des normes et des
gles de notre ordre juridique, qu’elles soient coutumières, convention-
 lles ou énoncées dans les résolutions des organisations internationales.
 s principes généraux de droit peuvent également être utilisés pour
 terminer l’opinio juris elle-même, en prenant cette dernière non pas au
ns strict, comme un élément constitutif de la coutume, mais, plus géné-
  ement, comme une indication du status conscientiae des membres de la
 mmunauté internationale dans son ensemble.
 217. Enfin, et ce n’est pas le moins important, il n’est guère étonnant
 e les partisans de l’approche volontaro-positiviste, qui ont toujours
nté de minimiser le rôle des principes généraux de droit, se soient tou-
urs heurtés à ceux qui les défendent, en tant qu’ils découlent de l’idée
une justice objective et guident l’interprétation et l’application des
 rmes et des règles juridiques. Je suis de ceux-là. Ce sont les principes
 i sont les mieux à même d’assurer la cohésion et l’intégrité du système
  idique international dans son ensemble. Ils sont étroitement liés aux
ndations mêmes du droit international, dont ils laissent présager la
 cation universelle, au bénéfice de l’humanité. Ces principes émanent
  la conscience humaine, de la conscience juridique universelle, « source »
atérielle ultime de tout droit.


                             XVI. ÉPILOGUE

218. La Cour, dans le cadre du règlement pacifique des différends por-
 devant elle, est parfaitement habilitée à invoquer les principes géné-
ux de droit (alinéa c) du paragraphe 1 de l’article 38 de son Statut) et

                                                                        204

e devrait le faire ; si, de plus, exerçant scrupuleusement les fonctions qui
nt les siennes, elle veut non seulement régler les différends dont elle est
 sie mais aussi favoriser, ce faisant, le développement progressif du
oit international — comme elle le devrait à mes yeux —, elle devra faire
en plus grand cas de ces principes généraux, qui englobent sans nul
 ute les principes du droit international dans son ensemble, et les prin-
pes propres à des domaines particuliers de celui-ci.
 219. Je ne vois absolument aucune raison, du point de vue épistémo-
gique, de ne prendre en compte et de n’examiner des principes juridi-
 es que si, et quand, ils relèvent du droit international coutumier ou
 nventionnel. La propension à agir ainsi, perceptible chez la plupart des
 teurs contemporains, me semble relever d’un vice conceptuel. Les prin-
pes généraux de droit constituent une « source » formelle autonome du
oit international, et ils orientent l’évolution du droit international cou-
mier et conventionnel. Le droit international moderne de l’environne-
ent en témoigne. En la matière, la Cour ne devrait pas embrasser la
ndance intellectuellement insatisfaisante d’une grande partie de la doc-
 ne contemporaine qui consiste à privilégier les techniques juridiques au
 triment des principes de droit. Elle devrait au contraire la rejeter, en
 sant comme il faut la part belle aux principes juridiques.
 220. Pour résumer, dans la présente affaire des Usines de pâte à
 pier, le droit applicable ne se limite pas au statut du fleuve Uruguay
  1975, mais comprend ce statut ainsi que les principes généraux de droit
 rtinents, y compris les principes du droit international de l’environne-
ent. Ces derniers sont, entre autres, les principes de prévention, de pré-
ution et du développement durable dans sa dimension temporelle, ainsi
 e celui de l’équité intergénérationnelle, qui s’inscrit nécessairement
 ns le long terme. La présente Cour, connue également comme la Cour
ondiale, n’est pas une simple cour internationale chargée de dire le
oit, c’est la Cour internationale de Justice et, en tant que telle, elle ne
 ut faire abstraction des principes.

                     (Signé) Antônio Augusto CANÇADO TRINDADE.




                                                                        205

